Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                            Document    Page 1 of 126




                    UNITED STATES BANKRUPTCY COURT

                             DISTRICT OF IDAHO




 In Re:                                              Bankruptcy Case
 Treasure Valley Marine, Inc., LLC,                  No. 16-00927-JDP

                         Debtor.


                        MEMORANDUM OF DECISION

 Appearances:

       Jed D. Manwaring, Boise, Idaho, Attorney for Chapter 7 Trustee.

       Adam B. Little, Boise, Idaho, Attorney for David McKitrick, Grant
       Lungren, Leland Spindler, and KeyBank National Association

       William M. Humphries, Boise, Idaho, Assistant United States Attorney

                                   Introduction

       Christopher Bohnenkamp, the principal of his company Treasure Valley

 Marine, Inc. (“Debtor”), built expensive custom-designed boats for his

 customers. Unfortunately for all, as things turned out, he also misappropriated

 large sums from the monies his customers paid him for the boats to spend on his

 MEMORANDUM OF DECISION ̶ 1
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document    Page 2 of 126



 other ventures. When funds to construct the boats ran short, and customers

 complained about inordinate delays in receiving their purchases, Bohnenkamp

 left town with many orders unfulfilled. Several frustrated customers and a

 lender retained counsel and pursued Bohnenkamp and others to recover assets

 he allegedly transferred to them. Eventually, the customers and lender forced

 Debtor into an involuntary chapter 7 bankruptcy case and helped authorities to

 indict and convict Bohnenkamp for his crimes. These customers now claim that

 most of their legal costs incurred pursuing Bohnenkamp and his transferred

 assets must be given priority over other creditors’ claims and reimbursed from

 funds generated in the bankruptcy case. The bankruptcy case trustee, and the

 U.S. attorney on behalf of Bohnenkamp’s victims, objected to the customers’

 asserted priority status. This decision addresses that dispute.

        More specifically, customers/creditors Leland Spindler, David McKitrick,

 Grant Lungren, and lender KeyBank National Association (“KeyBank”)

 (collectively, “Creditors”), filed Proof of Claim Numbers 12, 13, 14, and 15 in the




 MEMORANDUM OF DECISION ̶ 2
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48              Desc Main
                               Document    Page 3 of 126



 bankruptcy case, seeking priority status for their claims under § 507(a)(2). 1 The

 chapter 7 Trustee, Janine Reynard (“Trustee”), objected to those claims, Dkt. Nos.

 88–91, and Creditors filed responses to those objections. Dkt. Nos. 96–99.

 Additionally, Creditors filed separate applications seeking allowance of their

 claims as administrative expenses in the bankruptcy case pursuant to § 503(b).

 Dkt. Nos. 102–105. The U.S. Attorney filed an objection to the applications for

 administrative expenses, Dkt. No. 112; Trustee also filed a response to the

 applications for administrative expenses consistent with her claim objections.

 Dkt. No. 114. Creditors filed a reply to the U.S. Attorney’s objection. Dkt. No.

 113. On July 21, 2020, the Court conducted a hearing where the parties presented

 oral arguments in support of their respective positions. Dkt. No. 115.

        The Court has considered the facts appearing in the record and the parties’

 arguments. This Memorandum constitutes the Court’s findings, conclusions, and

 reasons for its disposition of the objections. Rules 7052; 9014.




 1Unless otherwise indicated, all chapter references are to the Bankruptcy Code, 11 U.S.C.
 §§ 101–1532, all Rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–
 9037, and all Civil Rule references are to the Federal Rules of Civil Procedure, Rules 1–88.

 MEMORANDUM OF DECISION ̶ 3
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document    Page 4 of 126



                                        Facts

       The undisputed facts appear in the Court’s docket and records, and as

 acknowledged by the parties in their arguments.

       Bohnenkamp owned and was the former president of Debtor. The Idaho

 Secretary of State dissolved Debtor on January 25, 2016. Bohnenkamp also

 owned Bohnenkamp’s Whitewater Custom, Inc., and Devil’s Hole Jetboat, LLC.

 Niagara Jet Adventures, LLC, is a New York limited liability company and a

 wholly owned subsidiary of Devil’s Hole Jetboat. Niagara Jet Adventures

 provided guided trips on the Niagara River using Bohnenkamp’s Whitewater

 Custom jetboats.

       Debtor and Bohnenkamp’s Whitewater Custom began manufacturing

 upscale jet boats for Devil’s Hole Jetboats and Niagara Jet Adventures. At the

 time, Bohnenkamp did not own Devil’s Hole Jetboats. Under the terms of their

 deal, in exchange for Debtor and Bohnenkamp’s Whitewater Customs’ services

 in manufacturing jet boats for Devil’s Hole Jetboats at a substantial discount,

 Bohnenkamp acquired a 49% interest in Devil’s Hole Jetboats. These jet boats

 were to be used to provide guided tours on the Niagara River. However, the

 financing used to construct these jetboats came from third-party customers who

 MEMORANDUM OF DECISION ̶ 4
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                             Document    Page 5 of 126



 had given Bohnenkamp deposits to buy their own jet boats, and who had no

 knowledge of Bohnenkamp’s arrangements with Devil’s Hole. In other words,

 Debtor, acting through Bohnenkamp, solicited and received numerous down

 payments from customers who believed they would receive their own custom

 jetboat, but instead, Bohnenkamp used those deposits to manufacture custom jet

 boats transferred to Devil’s Hole. Devil’s Hole used those boats to provide

 guided tours on the Niagara River. Of course, Debtor could not manufacture the

 custom jet boats promised to its customers because the deposits had been

 diverted by Bohnenkamp to his other ventures.

       When he grew frustrated and suspicious, one of the customers, David

 McKitrick, around February 2015, retained the law firm Eberle Berlin to

 prosecute an action in state court against Debtor for its failure to deliver the boat

 he had purchased, and to recover Bohnenkamp’s transfers of Debtor’s assets to

 Devil’s Hole. Grant Lungren, another customer who deposited funds with

 Debtor but never received his boat, retained law firm Hawley Troxell around the

 same time for a similar purpose. McKitrick and Lungren later agreed that Eberle

 Berlin would jointly represent them in state court. Around October 2015, Leland




 MEMORANDUM OF DECISION ̶ 5
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                             Document    Page 6 of 126



 Spindler, yet another victim of the scheme, entered a joint representation

 agreement with Eberle Berlin to litigate the fraudulent transfers in state court.

 A.    The State Court Lawsuit

       The McKitrick, Lungren, and Spindler complaints were consolidated into

 one case in in the Fourth Judicial District for the State of Idaho, Ada County. See

 David McKitrick, Grant Lungren and Anne Lungren, Leland Spindler v. Treasure

 Valley Marine, Inc., Bohnenkamps Whitewater Customs, Inc., Christopher L.

 Bohnenkamp, Rachel Bohnenkamp, Niagara Jet Adventures, LLC, Devil’s Hole Jetboat,

 LLC, Michael Fox and John Doe, Ada County Case No. CV OC 15-02174 (hereafter

 “the state court lawsuit”). Around February 2016, KeyBank, one of Debtor’s

 lenders, entered into a joint representation agreement with McKitrick, Lungren,

 and Spindler to assist in financing the state court lawsuit litigation. KeyBank

 filed a complaint on February 10, 2016, and a motion to consolidate the KeyBank

 complaint into the other state court action was filed, but as of May 22, 2020, it

 had not yet been heard because of the automatic stay. The same creditors seeking

 administrative fees in the bankruptcy case, David McKitrick, Grant Lungren,

 Leland Spindler, and KeyBank, were also plaintiffs in the state court lawsuit. The

 attorneys representing Creditors, from Eberle, Berlin, as well as Hawley Troxell,

 MEMORANDUM OF DECISION ̶ 6
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                            Document    Page 7 of 126



 represented the plaintiffs in the state court lawsuit. The defendants in the state

 court lawsuit were Bohnenkamp, his spouse Rachel Bohnenkamp, Debtor,

 Whitewater Customs, Inc., Niagara Jet Adventures, LLC, Devils Hole Jetboat,

 LLC, and Michael J. Fox.

       The plaintiffs alleged various causes of action against the defendants,

 including breach of contract, breach of the covenant of good faith and fair

 dealing, conversion, unjust enrichment, and fraudulent transfer claims under

 Idaho Code § 55-913, fraud, as wells as Idaho Consumer Protection Act

 violations. At bottom, the plaintiffs were attempting to recover the money they

 had paid to Debtor because they did not receive a custom jet boat in exchange,

 and to recover the valuable boats allegedly fraudulently transferred by

 Bohnenkamp.

       Creditors’ attorneys performed services in the state court lawsuit,

 including researching the various entities owned by Bohnenkamp, researching

 the various causes of action available to them, serving the complaint, serving

 discovery requests, and conducting depositions. Creditors’ attorneys later turned

 over much of the information they had assembled to the FBI, which at the time

 was investigating Bohnenkamp’s activities.

 MEMORANDUM OF DECISION ̶ 7
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document    Page 8 of 126



 B.    The Involuntary Bankruptcy Case

       In addition to the state court action, Creditors filed a chapter 7 involuntary

 petition commencing this bankruptcy case on July 19, 2016. Dkt. No. 1. Creditors’

 attorneys provided services in preparation of filing the involuntary petition,

 including research about involuntary bankruptcy, conferencing with the

 creditors committee, and preparing and filing the petition. In response to the

 involuntary petition, Debtor filed a motion to dismiss the case. Dkt. No. 10.

 Creditors’ attorneys provided services to oppose the motion to dismiss,

 including research, drafting opposition memoranda, and attending the motion to

 dismiss hearing, and a response brief to the motion to dismiss, Dkt. No. 13. This

 Court denied the motion to dismiss on August 24, 2016. Further, Creditors also

 provided information gleaned during the pendency of the state court lawsuit to

 the bankruptcy trustee, as well as to Trustee’s counsel. As they described their

 work, “[c]ounsel for the State Court Plaintiffs shared documents, cooperated

 with, and encouraged [Trustee] to bring her own lawsuit for fraudulent

 conveyance claims based upon the same theories as the State Court Case.”

 Trustee’s Motion for Approval of Compromise, Dkt. No. 69.




 MEMORANDUM OF DECISION ̶ 8
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document    Page 9 of 126



       Trustee filed an adversary complaint against Bohnenkamp, Niagara Jet

 Adventures, Devil’s Hole Jetboats, and Michael Fox on October 5, 2017. Reynard

 v. Bohnenkamp, et al. (In re Treasure Valley Marine, Inc), ADV 17-06023-JDP (Bankr.

 D. Idaho 2017). Trustee sought to avoid several alleged fraudulent transfers of

 Debtor’s assets to the defendants pursuant to § 544, as well as Idaho Code §§ 55-

 913 and 55-914. The factual circumstances serving as the basis for the adversary

 proceeding were identical to the state court lawsuit.

 C.    Criminal Indictment

       Around April 2015, Creditors began providing information and assistance

 to the FBI in its criminal investigation regarding Debtor’s business. Hawley

 Troxell initiated conversations with the FBI that started the criminal

 investigation. On September 13, 2016, Bohnenkamp was indicted by a federal

 grand jury. United States v. Bohnenkamp, 1:16-cr-00215-BLW-1. The United States

 and Bohnenkamp eventually entered into a plea agreement wherein

 Bohnenkamp agreed to plead to two counts of the indictment, which charged

 Bohnenkamp with Wire Fraud Affecting a Financial Institution, and Bank Fraud.

 United States v. Bohnenkamp, 1:16-cr-00215-BLW-1, Dkt. No. 33. All other counts




 MEMORANDUM OF DECISION ̶ 9
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                           Document     Page 10 of 126



 were dismissed upon motion of the United States. United States v. Bohnenkamp,

 1:16-cr-00215-BLW-1, Dkt. No. 58.

       After his guilty plea, in connection with sentencing proceedings, U.S.

 Attorney sought to recover the boats from the transferees to partially compensate

 the victims. The District Court conducted a Restitution/Forfeiture hearing on

 October 25, 2017. United States v. Bohnenkamp, 1:16-cr-00215-BLW-1, Dkt. No. 70.

 The District Court entered an Order of Reference on May 17, 2018, referring the

 fraudulent transfer claims in the restitution proceedings to this Court. United

 States v. Bohnenkamp, 1:16-cr-00215-BLW-1, Dkt. No. 87. The parties eventually

 entered a comprehensive settlement agreement resolving both the restitution

 matters in the criminal case, as well as the adversary complaint in the

 bankruptcy case. The settlement was approved by both the District Court and

 this Court.

       Under the settlement agreement, Devil’s Hole Jetboats agreed to pay

 Trustee $48,000 per year, or 25% of its net profits, whichever sum is greater, for

 five years. Trustee agreed to administer those funds on behalf of the bankruptcy

 creditors and the victims named in the criminal case. In exchange for these

 payments, Trustee’s adversary complaint would be dismissed with prejudice,

 MEMORANDUM OF DECISION ̶ 10
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                            Document     Page 11 of 126



 and the U.S. Attorney would not pursue restitution claims against the settling

 parties. See Trustee’s Motion for Approval of Compromise, Dkt. No. 69. The

 settlement agreement resolved pending matters from both the criminal case as

 well as the bankruptcy case. This Court entered an order approving the

 compromise on November 30, 2018. Dkt. No. 74.

 D.    Creditors’ Bankruptcy and Administrative Expense Claims

       Creditor Leland Spindler filed Proof of Claim Number 12, as well as an

 Application for Allowance of Administrative Expenses, Dkt. No. 102, seeking

 priority status for his claims for reimbursement of his legal costs pursuant to §

 507(a)(2). Creditor David McKitrick filed Proof of Claim Number 13, as well as

 an Application for Allowance of Administrative Expenses, Dkt. No. 103, seeking

 priority status pursuant to § 507(a)(2). Creditor Grant Lungren filed Claim

 Number 14, as well as an Application for Allowance of Administrative Expenses,

 Dkt. No. 104, seeking priority status pursuant to § 507(a)(2). Creditor KeyBank

 filed Claim Number 15, as well as an Application for Allowance of

 Administrative Expenses, Dkt. No. 105, seeking priority status pursuant to §

 507(a)(2). Trustee objected to all these claims. Dkt. Nos. 96–99.




 MEMORANDUM OF DECISION ̶ 11
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48               Desc Main
                              Document     Page 12 of 126



        Claim number 12 requested priority status for $17,230.60, but the related

 application for allowance of administrative claim seeks $15,656.80 pursuant to

 § 503(b). Dkt. No. 102. Claim number 13 requested priority status for $43,563.46,

 but the related application for allowance of administrative claim seeks $36,866.06

 pursuant to § 503(b). Dkt. No. 103. Claim number 14 requested priority status for

 $53,577.59, but the related application for allowance of administrative claim

 seeks $45,553.65 pursuant to §503(b). Dkt. No. 104. Claim number 15 requested

 priority status for $93,282.20, but the related application for allowance of

 administrative claim seeks $84,787.99 pursuant to § 503(b). Dkt. No. 105. The U.S.

 Attorney filed an objection to the applications for allowance of the administrative

 claims, Dkt. No. 112 2, and Trustee filed a response opposing them. Dkt. No. 114.

 In sum, collectively, Creditors’ seek allowance of $182,864.50 of legal fees and

 costs as administrative expenses pursuant to § 503(b).




 2The U.S. Attorney states, “The United States is an interested party and creditor in this action
 based on the U.S. District Court’s restitution order and the Court-approved Settlement
 Agreement because the Attorney General is responsible for collecting criminal restitution.” U.S.
 Attorney’s Objection to Applications for Administrative Expenses, Dkt. No. 112, p. 6. In other
 words, the U.S. Attorney represents the interest of the numerous victims from the criminal case
 against Debtor.

 MEMORANDUM OF DECISION ̶ 12
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                Desc Main
                               Document     Page 13 of 126



        Creditors’ arguments in this matter, and the accompanying expense tables

 (“Exhibit 1”), describe the services performed by the attorneys for Creditors. By

 agreement, Creditors allocated a percentage share of the total fees and costs of

 work performed by the attorneys to each Creditor. Creditor McKitrick is

 allocated 20.16% of the total legal expenses; Creditor Lungren is allocated

 24.91%; Creditor Spindler is allocated 8.56%; and Creditor KeyBank is allocated

 46.37%. See Exhibit A to Declaration of Adam Boone Little in Support of

 Administrative Expenses, Dkt. No. 100-1. 3

                                   Arguments of the Parties

         Creditors argue that that they are entitled to allowed administrative

 expenses for their legal fees and costs under §§ 503(b)(3)(A), 503(b)(3)(C), and

 503(b)(3)(D), which amounts they argue are entitled priority status pursuant to

 § 507(a)(2). Dkt. Nos. 102–105. Trustee disputes that Creditors should be allowed

 administrative expenses because, among other reasons, their attorneys’ services

 did not make “a substantial contribution” in the bankruptcy case.




 3Neither Trustee nor the U.S. Attorney objected to the Creditors’ allocation of their shares of the
 total legal fees and costs as administrative expenses. In granting partial relief to Creditors
 under the applications, below, the Court will adhere to these allocations.

 MEMORANDUM OF DECISION ̶ 13
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                               Document     Page 14 of 126



       The U.S. Attorney objects to the administrative expense claims “because

 allowing them would harm all other victims listed in the criminal restitution

 order, would flout the purpose of the Settlement Agreement, and pay attorney’s

 fees and costs for state court civil lawsuit expenses of [Creditors] rather than for

 necessary expenses incurred in connection with the prosecution of a criminal

 offense.” U.S. Attorney’s Objection to Applications for Administrative Expenses,

 Dkt. No. 112, at 1–2.

                                       Discussion

 A.    The Applicable Law, Generally

       “The Bankruptcy Code affords a priority status for administrative

 expenses.” In re Lettunich, No. 08-02589-JDP, 2010 WL 503021, at *2 (Bankr. D.

 Idaho Feb. 8, 2010) (citing In re Coolex, 96.1 I.B.C.R. 35, 36 (Bankr. D. Idaho 1996)).

 “Administrative expenses allowed under § 503(b) enjoy a high priority of

 payment in bankruptcy cases. § 507(a)(2) (providing priority for administrative

 expenses subordinate only to domestic support obligations and trustee

 expenses).” In re Azevedo, 485 B.R. 596, 600 (Bankr. D. Idaho 2013). Accordingly,

 any administrative expense claims awarded to Creditors for their attorneys’ fees

 and costs under § 503(b) would enjoy priority status under § 507(a)(2), thus

 MEMORANDUM OF DECISION ̶ 14
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                            Document     Page 15 of 126



 reducing the amount available for distribution to other restitution victims in the

 criminal case, and other creditors in the bankruptcy case.

       “The burden of proving an entitlement to an administrative expense is on

 the claimant.” In re Cent. Idaho Forest Prod., 04.4 I.B.C.R. 159, 161 (Bankr. D. Idaho

 (2004). “[S]uch applications are carefully examined for the protection of other

 creditors.” In re Petit, 291 B.R. 582, 591 (Bankr. D. Me. 2003). Here, Creditors seek

 administrative expenses under § 503(b)(3)(A), § 503(b)(3)(C), § 503(b)(3)(D), and

 § 503(b)(4). These Code provisions state, in pertinent part:

       (b) After notice and a hearing, there shall be allowed administrative
       expenses, other than claims allowed under section 502(f) of this title,
       including—
               (3) the actual, necessary expenses, other than compensation
       and reimbursement specified in paragraph (4) of this subsection,
       incurred by—
                      (A) a creditor that files a petition under section 303 of
       this title;
       ...
                      (C) a creditor in connection with the prosecution of a
       criminal offense relating to the case or to the business or property of
       the debtor;
                      (D) a creditor, an indenture trustee, an equity security
       holder, or a committee representing creditors or equity security
       holders other than a committee appointed under section 1102 of this
       title, in making a substantial contribution in a case under chapter 9
       or 11 of this title;
       ...


 MEMORANDUM OF DECISION ̶ 15
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                            Document     Page 16 of 126



             (4) reasonable compensation for professional services
       rendered by an attorney or an accountant of an entity whose
       expense is allowable under subparagraph (A), (B), (C), (D), or (E) of
       paragraph (3) of this subsection, based on the time, the nature, the
       extent, and the value of such services, and the cost of comparable
       services other than in a case under this title, and reimbursement for
       actual, necessary expenses incurred by such attorney or accountant;
       ....

 § 503(b).

       To stake a valid claim to administrative expenses for professional services

 rendered by an attorney to a creditor, the legal costs must be actual, necessary,

 allowed under §§ 503(B)(3)(A)–(E), and in addition, the amounts must be

 reasonable under § 503(b)(4). In re Coonrod, No. BR 09-41934-JDP, 2012 WL

 2150486, at *4 (Bankr. D. Idaho 2012). Importantly, in this context, the Ninth

 Circuit has instructed that “[a] creditor's application under § 503(b) should be

 allowed only if the creditor demonstrates by a preponderance of the evidence

 that the expenses were incurred in an endeavor that ‘provide[d] tangible benefits

 to the bankruptcy estate and the other unsecured creditors.’” In re Sedona Inst., 21

 F. App'x 723, 724 (9th Cir. 2001) (quoting In re Catalina Spa & R.V. Resort, Ltd., 97

 B.R. 13, 17 (Bankr. S.D. Cal. 1989)).




 MEMORANDUM OF DECISION ̶ 16
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                            Document     Page 17 of 126



       Section 503(b)(4) requires that any fees awarded under § 503(B)(3)(A)–(E)

 be reasonable “based on the time, the nature, the extent, and the value of such

 services . . . .” § 503(b)(4). “The preeminent question to be asked before awarding

 professional compensation [as administrative expenses] under § 503(b)(4) is

 whether the services resulted in an actual, direct and demonstrable benefit to the

 estate.” In re Sedona Inst., 21 F. App'x at 724 (quoting 2 Norton Bankruptcy Law &

 Practice 2d § 42:28 (1997)).

       This Court must also disallow those fees claimed if the Court cannot

 determine whether the amount charged for services was reasonable because the

 time entries in the lawyers’ accounting are “lumped.” Fee lumping occurs when

 an attorney’s application describes several services but then charges a single fee

 for those services without enumerating how much time was dedicated to each

 discreet task or service. This billing practice is especially problematic in the

 bankruptcy context. “This Court requires attorney services to be itemized and

 has consistently rejected ‘lumping’ of multiple described services on a single

 day.” In re Pavement Markings Nw., Inc., 612 B.R. 218, 227 (Bankr. D. Idaho 2020)

 (disallowing fees where a creditor was seeking fees under § 503(b)(3)(E) but

 lumped multiple described services on a single day); see also In re Thacker, No. 12-

 MEMORANDUM OF DECISION ̶ 17
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48     Desc Main
                              Document     Page 18 of 126



 50370-KKS, 2020 WL 4000864, at *4 (Bankr. N.D. Fla. May 28, 2020)

 (“Aggregation of multiple tasks into one billing entry, referred to as block billing

 or lumping, is routinely disallowed or reduced. This type of billing makes it

 exceedingly difficult [for a bankruptcy court] to determine the reasonableness of

 the time spent on each of the individual tasks performed.”). “Listing only the

 total charge for lumped services deprives the [c]ourt of the ability to weigh the

 reasonableness of either the amount of time spent, or the amount charged for the

 individual services.” Kilborn v. Haun (In re Haun), 396 B.R. 522, 533 (Bankr. D.

 Idaho 2008) (quoting Hopkins v. Saratoga Holdings, LLC (In re Colvin), 08.2 I.B.C.R.

 63, 2008 WL 1957855 *6 (Bankr. D. Idaho 2008)). “[Lumping] makes determining

 actual time spent on any individual task impossible.” In re Jones, 356 B.R. 39, 45

 (Bankr. D. Idaho 2005). “[R]esearch is a reasonable component of legal services,

 [but] it must be measured and appropriate.” In re Hart Creek Ranch, LLC, No. 12-

 00059-TLM, 2012 WL 2871720, at *6 (Bankr. D. Idaho July 12, 2012). Simply put,

 since an applicant bears the burden of showing its fees are reasonable, lumped

 description of legal services cannot satisfy that burden.

 B.    § 503(b)(3)(A)




 MEMORANDUM OF DECISION ̶ 18
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                           Document     Page 19 of 126



       Creditors request administrative expenses related to the filing and

 prosecution of the involuntary bankruptcy petition against Debtor in this case

 pursuant to § 503(b)(3)(A). Creditor’s Joint Memorandum in Support of

 Allowance of Administrative Expenses, Dkt. No. 101. Trustee concedes that

 Creditors are entitled to reimbursement for the filing fees they incurred to

 commence the involuntary case against Debtor as an actual, necessary expense.

 Trustee’s Response to Applications for Administrative Expenses, Dkt. No. 114, p.

 2.

       Here, however, Creditors’ lawyers did more than simply commence the

 bankruptcy case and Creditors’ seek credit for their additional services. In

 particular, Debtor contested the involuntary petition by filing a motion to

 dismiss the case, Dkt. No. 10, together with a supporting memorandum. Dkt. No.

 15. Creditors then filed a response to Debtor’s motion to dismiss the involuntary

 case. Dkt. No. 13. Debtor’s motion was denied. Dkt. No. 17. Thus, Creditors point

 out, their attorneys performed work not only by filing the petition, but also in

 connection with adjudicating the involuntary bankruptcy after the petition filing

 occurred. Trustee disputes allowance of an administrative expense for the time




 MEMORANDUM OF DECISION ̶ 19
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document     Page 20 of 126



 spent on these post-petition services because they are not reasonable as required

 by § 503(b)(4).

       Other courts have allowed administrative fees for creditor’s reasonable

 expenses incurred in an involuntary case expenses beyond just the case filing fee.

 See In re Crazy Eddie, Inc., 120 B.R. 273, 278 (Bankr. S.D. N.Y. 1990) (concurring

 with the holding from In re Hanson Industries, Inc., 90 B.R. 405, 410 (Bankr. D.

 Minn. 1988), that §§ 503(b)(3)(A) and (b)(4) should include compensation for the

 preparation, filing and adjudication of an involuntary petition). See also Matter of

 Baldwin-United Corp., 79 B.R. 321, 337 (Bankr. S.D. Ohio 1987) (holding that,

 although “expenses and attorneys fees arising from a reasonable amount of

 research and investigation prior to preparing and filing the petition should be

 allowable[,]” fees “which are inadequately described, refer to matters extraneous

 to the filing of the petitions, or are excessive given the tasks performed” were not

 compensable under § 503(b)(3)(A)).

       The Code contemplates that creditors are entitled to an administrative

 expense for legal costs and fees incurred for a reasonable amount of investigation

 and research prior to preparing and filing the petition so long as the services are

 adequately described and do not refer to matters extraneous to the filing of the

 MEMORANDUM OF DECISION ̶ 20
Case 16-00927-JDP      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                             Document     Page 21 of 126



 petition. But are Creditors entitled to administrative fees, not only for the

 preparation and filing of the involuntary petition, but also to compensate for

 their attorneys’ services for the adjudication of that involuntary petition?

       Some bankruptcy courts have held that § 503(b)(3)(A) encompasses fees

 awarded for both the filing of the involuntary bankruptcy as well as the

 adjudication of the involuntary bankruptcy. See Matter of Baldwin-United Corp., 79

 B.R. at 337 (“To the extent that the rule under the [Bankruptcy Act of 1898] limits

 attorneys' fees solely to time spent in writing and filing the petition, we conclude

 that it is out of step with the realities of practice under 11 U.S.C. § 303.”); In re

 Hanson Industries, Inc., 90 B.R. at 410 (“The more reasoned approach in a case

 such as this is to allow fees and costs incurred by the petitioning creditor for

 work directly related to the preparation of the petition and, if there is opposition,

 to reasonable and necessary efforts to pursue the petition to successful

 conclusion by entry of the order for relief.”); In re Crazy Eddie, Inc., 120 B.R. at 278

 (agreeing with the holding from Hanson because “This reading of the Code

 recognizes that an involuntary proceeding can become an expensive and

 aggressively contested matter.”).




 MEMORANDUM OF DECISION ̶ 21
Case 16-00927-JDP      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48           Desc Main
                             Document     Page 22 of 126



        Other courts disagree with this approach. They allow administrative

 expense status for the legal fees necessary for the filing of the involuntary

 petition, but have disallowed fees incurred to adjudicate those petitions. These

 decisions, cited by both the Hanson court as well as the Baldwin-United court,

 provide little analysis as to how the courts reached their decisions. See Matter of

 Baldwin-United Corp., 79 B.R. at 337 (“While the few cases which have interpreted

 § 503(b)(3)(A) have generally followed the view taken under the Act, they have

 done so with little supporting analysis.”) (disagreeing with In re J.V. Knitting

 Service, Inc., 22 B.R. 543, 545 (Bankr. S.D. Fla. 1982); In re Seatrain Lines, Inc., 21

 B.R. 194, 195 (Bankr. S.D. N.Y. 1982)).

        This Court believes the better-reasoned approach is that offered by

 Baldwin-United, Hanson, and Crazy Eddie. “Such a reading is consistent with the

 concept that the purpose of allowing the petitioning creditors their attorney’s

 fees and costs is to encourage them to successfully bring the debtor into court so

 that there may be equitable marshalling and distribution of its assets before they

 are squandered by the debtor.” In re Hanson Industries, Inc., 90 B.R. at 410.

 Creditors would derive little benefit from a bankruptcy case which, after it is

 filed, is dismissed at the involuntary debtor’s request. It would be an odd system

 MEMORANDUM OF DECISION ̶ 22
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                            Document     Page 23 of 126



 indeed, that granted priority for a creditor’s attorney’s efforts in filing the

 involuntary bankruptcy petition, but denied that status for the legal services

 needed to prosecute and defend that petition over a debtor’s objection.

 Consequently, an administrative expense should be allowed pursuant to

 § 503(b)(3)(A) for reasonable fees incurred by a creditor for the preparation,

 filing, and for the successful adjudication of the involuntary petition.

       However, because Creditors seek fees for professional services rendered

 by attorneys related to the filing and prosecution of an involuntary petition,

 Creditors must satisfy the burden of proving both § 503(b)(3)(A) and § 503(b)(4).

       1.     Eberle Berlin Costs and Fees under § 503(b)(3)(A)

       While it was surely a tedious task, the Court has conducted an extensive

 analysis of each Eberle Berlin time entry and charge in the various applications to

 identify which should be allowed to Creditors, or not, as an administrative

 expense under §§ 503(b)(3)(A) and 503(b)(4). The allowed expenses are as

 follows:

   Date of  Hours Description of Legal Services                   Amount Amount
  Services charged                                                 Sought Allowed
  9/25/2015     1.6 CALL WITH DAVE AND EMAIL                       $320.00 $320.00
                    REGARDING FORMING A
                    COMMITTEE OF CREDITORS.

 MEMORANDUM OF DECISION ̶ 23
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                           Document     Page 24 of 126



  5/29/2016         1.2 RESEARCH INVOLUNTARY                 $240.00    $240.00
                        BANKRUPTCY.
  6/25/2016         0.8 EMAIL TO COMMITTEE ON                $160.00    $160.00
                        INVOLUNTARY DISCUSSION
                        AND FOR APPROVAL TO
                        PURSUE PETITION.
  7/13/2016         0.7 PREPARE INVOLUNTARY                  $140.00    $140.00
                        PETITION.
  7/13/2016           1 REVIEW INVOLUNTARY                   $225.00    $225.00
                        BANKRUPTCY PETITION RULES
                        AND INSTRUCTIONS (.6); BEGIN
                        PREPARING SAME (.4).
  7/14/2016         1.7 RESEARCH INVOLUNTARY                 $340.00    $340.00
                        PROCESS (0.90); PREPARE
                        INVOLUNTARY PETITION (0.80).
  7/19/2016         1.6 FINALIZE AND FILE                    $320.00    $320.00
                        INVOLUNTARY PETITION.
  7/20/2016         1.8 CALL REGARDING KEYBANK               $360.00    $160.00
                        SCHEDULING ORDER WITH
                        OPPOSING COUNSEL (0.30);
                        SERVE INVOLUNTARY
                        BANKRUPTCY PETITION (0.80);
                        CALL WITH COUNSEL FOR
                        ANOTHER CUSTOMER IN
                        LITIGATION WITH
                        BOHNENKAMP REGARDING
                        BANKRUPTCY (0.70).
  7/21/2016         1.1 BANKRUPTCY RESEARCH AND              $220.00     $80.00
                        EMAIL TO OPPOSING COUNSEL
                        (0.40); STATUS CONFERENCE IN
                        KEYBANK LAWSUIT (0.70).
  8/8/2016          0.4 REVIEW TVM'S REPLY TO                 $80.00     $80.00
                        MOTION TO DISMISS
                        INVOLUNTARY PETITION.


 MEMORANDUM OF DECISION ̶ 24
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                           Document     Page 25 of 126



  8/8/2016            1 REVIEW AND ANALYZE TVM'S      $225.00   $225.00
                        MOTION TO DISMISS
                        BANKRUPTCY (1.0).
  8/12/2016         1.6 RESEARCH MOTION IN            $320.00   $320.00
                        RESPONSE TO DISMISS
                        INVOLUNTARY PETITION.
  8/15/2016         5.1 DRAFT RESPONSE TO DEBTOR'S $1,020.00 $1,020.00
                        MOTION TO DISMISS
                        INVOLUNTARY
                        BANKRUPTCY.
  8/16/2016         3.3 DRAFT RESPONSE TO DEBTOR'S    $660.00   $660.00
                        MOTION TO DISMISS
                        INVOLUNTARY
                        PETITION.
  8/17/2016         5.8 DRAFT PETITIONING            $1,160.00 $1,160.00
                        CREDITOR'S RESPONSE TO
                        MOTION TO DISMISS
                        INVOLUNTARY BANKRUPTCY.
  8/18/2016         2.8 FINALIZE RESPONSE TO          $560.00   $560.00
                        DEBTOR'S MOTION TO DISMISS
                        INVOLUNTARY
                        BANKRUPTCY.
  8/22/2016           1 REVIEW AND RESEARCH TVM       $200.00   $200.00
                        REPLY IN ITS MOTION TO
                        DISMISS BANKRUPTCY.
  8/22/2016          .5 REVIEW AND ANALYZE TVM'S      $112.50   $112.50
                        REPLY BRIEF IN OPPOSITION TO
                        INVOLUNTARY BANKRUPTCY
                        PETITION (.5).
  8/23/2016          .6 RECEIPT AND REVIEW            $135.00   $135.00
                        OBJECTION TO MOTION TO
                        DISMISS FILED BY D. MUSHLITZ
                        (.6).
  8/24/2016         7.3 RESEARCH BANKRUPTCY LAW $1,460.00 $1,180.00
                        AND PROCEDURE (1.40);

 MEMORANDUM OF DECISION ̶ 25
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48    Desc Main
                            Document     Page 26 of 126



                          PREPARE FOR HEARING TO
                          DISMISS INVOLUNTARY
                          PETITION (4.30); ATTEND
                          HEARING (1.60).
  8/24/2016         0.3   PREPARE FOR HEARING ON               $67.50      $67.50
                          TVM'S MOTION TO DISMISS
                          BANKRUPTCY
                          PETITION (.3).
  8/24/2016          1    ATTEND HEARING ON TVM'S             $225.00     $225.00
                          MOTION TO DISMISS
                          BANKRUPTCY PETITION
                          (1.0).
  8/24/2016         0.6   RESEARCH SECONDARY                  $135.00     $135.00
                          AUTHORITY REGARDING
                          PROOF OF ELEMENTS
                          REQUIRED IN TRIAL ON
                          PETITION FOR INVOLUNTARY
                          BANKRUPTCY (.6).
  8/24/2016    N/A        VISA CHECK FILING FEE               $335.00     $335.00
                          (BANKRUPTCY PETITION)
  8/25/2016         0.5   RESEARCH ELEMENT AND                $112.50       $0.00
                          PROOF ISSUES FOR
                          INVOLUNTARY PETITION
                          TRIAL.
  8/26/2016         3.2   RESEARCH CASELAW                    $720.00       $0.00
                          REGARDING SCOPE OF
                          BANKRUPTCY AUTOMATIC
                          STAY AND ELEMENTS OF
                          PRIMA FACIE CASE FOR
                          INVOLUNTARY PETITION.
  9/9/2016          0.2   UPDATE TO COMMITTEE                  $40.00       $0.00
                          REGARDING BANKRUPTCY
                          STATUS.
                                                                         $8,400.00


 MEMORANDUM OF DECISION ̶ 26
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                            Document     Page 27 of 126



       As can be seen, Eberle Berlin spent approximately 8.6 hours researching

 and preparing to file the involuntary bankruptcy petition, totaling, $1,745.00 in

 fees. The Court finds that the time spent researching and filing the petition, as

 well as the charges for such services, are adequately explained in the accounting

 and are reasonable in amount as required by § 503(b)(4). The cost of the filing fee

 will be allowed.

       Additionally, Creditors were successful in defending the involuntary

 petition against Debtor’ efforts to dismiss it. Creditors seek fees for

 approximately 38.1 hours of work spent adjudicating the petition. After review,

 the Court finds that seven hours of these services will be disallowed because they

 were not sufficiently related to the filing of the petition, or because Creditors

 failed to satisfy their burden of establishing that the services rendered were

 related or necessary to the filing or adjudication of the involuntary petition. The

 amount of awarded fees will be reduced to the amount annotated in the table

 above because Creditors failed to satisfy their burden proving that all the

 services related to filing or adjudicating the petition. The following is a list of the

 services for which fees will be disallowed, and a summary of the Court’s

 reasoning:

 MEMORANDUM OF DECISION ̶ 27
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                          Document     Page 28 of 126



  Hours Services Excluded                     Reason for disallowance
 Charged
      0.3 CALL REGARDING KEYBANK              Creditors failed to satisfy their
          SCHEDULING ORDER WITH               burden. Unclear whether the
          OPPOSING COUNSEL                    scheduling order relates to the
                                              involuntary petition or the state
                                              court lawsuit.
       0.7 CALL WITH COUNSEL FOR              Creditors failed to satisfy their
           ANOTHER CUSTOMER IN                burden. Unclear how this
           LITIGATION WITH                    relates to the involuntary
           BOHNENKAMP REGARDING               petition.
           BANKRUPTCY
       0.7 STATUS CONFERENCE IN    Creditors failed to satisfy their
           KEYBANK LAWSUIT         burden. Unclear how this
                                   relates to the involuntary
                                   petition.
       1.4 RESEARCH BANKRUPTCY LAW Creditors failed to satisfy their
           AND PROCEDURE           burden. Unclear what kind of
                                   research attorneys performed
                                   and whether that research was
                                   relevant to the involuntary
                                   petition, or to other aspects of
                                   bankruptcy law.
       0.5 RESEARCH ELEMENT AND    Creditors failed to satisfy their
           PROOF ISSUES FOR        burden. Creditors seek fees for
           INVOLUNTARY PETITION    services performed on 8/25/2016
           TRIAL.                  related to researching elements
                                   of an involuntary petition, but
                                   the petition was filed on
                                   7/19/2016.
       3.2 RESEARCH CASELAW        Creditors failed to satisfy their
           REGARDING SCOPE OF      burden. Because of lumping,
           BANKRUPTCY AUTOMATIC    Court cannot determine
           STAY AND ELEMENTS OF    whether services provided are
                                   reasonable in amount pursuant

 MEMORANDUM OF DECISION ̶ 28
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                           Document     Page 29 of 126



             PRIMA FACIE CASE FOR                  to § 503(b)(4). Additionally,
             INVOLUNTARY PETITION.                 Creditors seek fees for services
                                                   performed on 8/26/2016 related
                                                   to researching elements of an
                                                   involuntary petition, but the
                                                   petition was filed on 7/19/2016.
        0.2 UPDATE TO COMMITTEE                    Creditors failed to satisfy their
            REGARDING BANKRUPTCY                   burden. It is unclear how these
            STATUS.                                services are related to the filing
                                                   of the involuntary petition.



       This Court has also conducted an extensive analysis of those time entries

 relating to adjudicating the involuntary bankruptcy petition that will be allowed,

 and finds that the number of hours worked, and the amount of charged services,

 are reasonable under § 503(b)(4). Creditors will therefore be allowed an

 administrative expense of $6,655.00 for successfully adjudicating the involuntary

 bankruptcy petition.

       In sum, Creditors will be awarded $8,400.00 for services related to the

 filing and successful adjudication of the involuntary petition.

       2.     Hawley Troxell Costs and Fees under § 503(b)(3)(A)

       As near as the Court can tell, Creditors do not seek any administrative

 priority for fees for services rendered by Hawley Troxell related to the filing or

 adjudication of the involuntary petition. Accordingly, no fees will be allowed

 MEMORANDUM OF DECISION ̶ 29
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48               Desc Main
                               Document     Page 30 of 126



 under § 503(b)(3)(A).

 B.     § 503(b)(3)(C)

        Creditors assert they should recover legal fees and costs under

 § 503(b)(3)(C) for services rendered by their lawyers in connection with the

 prosecution of a criminal offense relating to the bankruptcy case, or to the

 business or property of Debtor. Creditor’s Joint Memorandum in Support of

 Allowance of Administrative Expenses, Dkt. No. 101. Creditors argue that they

 began assisting the FBI with the underlying criminal matter in 2015, and

 provided information obtained during the course of the state lawsuits that, once

 it was turned over to the FBI, led to Bohnenkamp’s criminal indictment and his

 subsequent guilty plea. Id. Additionally, they seek fees under § 503(b)(3)(C) for

 services performed by their counsel in furtherance of the state court lawsuit. 4




 4In their pleadings, Creditors explain their view of the nexus between the state court services
 and Bohnenkamp criminal proceedings: “Creditors are seeking administrative expenses for
 preparing state court complaints and legal services related to discovery requests. Without filing
 a state court complaint, serving the complaints, and conducting discovery, the EB Creditors
 would have no available remedy to investigate and advance the state court cases that made the
 criminal prosecution and Settlement Agreement possible.” Creditor’s Reply to the United
 States’ Attorney’s Objection to Applications for Administrative Expenses, Dkt. No. 113, p. 4.

 MEMORANDUM OF DECISION ̶ 30
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                            Document     Page 31 of 126



       Creditors request administrative fees related to the prosecution after

 Bohnenkamp was indicted on September 13, 2016, after he was sentenced on

 August 8, 2017, and after the restitution hearing on October 25, 2017. While not

 challenging all the charges, the U.S. Attorney disputes that Creditors are entitled

 to administrative expenses related to the prosecution after Bohnenkamp was

 indicted because those actions were not related to the prosecution of the criminal

 case. U.S. Attorney’s Objection to Applications for Administrative Expenses, Dkt.

 No. 112.

       Because Creditors seek fees for professional services rendered by attorneys

 in connection with the criminal prosecution, Creditors must satisfy the burden of

 proving both § 503(b)(3)(C) and § 503(b)(4). “To be entitled to an administrative

 expense under section 503(b)(3)(C), the moving party has the burden of proving

 (1) there is a direct relationship between the expenses sought and the prosecution

 of the criminal activity, and (2) the prosecution of the criminal offense relates to

 the debtor's case, business, or property.” In re Ideal Mortg. Bankers, Ltd., 539 B.R.

 409, 434 (Bankr. E.D. N.Y. 2015), aff'd sub nom. Holzer v. Barnard, No. 15-CV-6277

 (JFB), 2016 WL 4046767 (E.D. N.Y. July 27, 2016) (citing In re Summit Metals, Inc.,

 379 B.R. 40, 59 (Bankr. D. Del. 2007); In re Fall, 93 B.R. 1003, 1013 (Bankr. D. Ore.

 MEMORANDUM OF DECISION ̶ 31
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48               Desc Main
                               Document     Page 32 of 126



 1988)). Pursuing a civil suit relating to the debtor’s case, business, or property

 does not entitle a party to administrative expenses under § 503(B)(3)(C). See

 Holzer v. Barnard, No. 15-CV-6277 (JFB), 2016 WL 4046767, at *10 (E.D. N.Y. July

 27, 2016).

        Creditors seek some fees under § 503(b)(3)(C) for services pertaining to

 Bohnenkamp’s restitution proceedings after Bohnenkamp entered his plea in the

 criminal matter. Section 503(b)(3)(C) is unclear as to whether it permits

 administrative fees for participating in restitution matters related to the criminal

 prosecution after the debtor, or any other relevant party, is convicted or pleads

 guilty. 5 The court in In re Fall addressed the broad language of § 503(b)(3)(C):

        The language of § 503(b)(3)(C) is broader than that of its
        predecessor, § 64(a)(3) of the Bankruptcy Act in that it does not
        require information provided by the creditor to result in a
        conviction. It is unclear from the langauge [sic] the extent to which
        or how directly a creditor's actions must contribute to the


 5Recall, administrative expenses shall be allowed for the actual, necessary expenses incurred by
 a creditor in connection with the prosecution of a criminal offense relating to the case.
 § 503(b)(3)(C) (emphasis added). Nothing in the Code requires that the debtor is the one
 charged with a crime in order to recover under § 503(b)(3)(C). Rather, more simplistically, there
 need only be the prosecution of a criminal offense that relates to the bankruptcy case or to the
 business or property of the debtor. That requirement is clearly met here, where Bohnenkamp
 was the individual charged with the criminal offense, was the owner of Debtor, and the
 criminal charges stemmed from Bohnenkamp’s conduct as owner of Debtor.



 MEMORANDUM OF DECISION ̶ 32
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                            Document     Page 33 of 126



       prosecution. The phrase “in connection” could encompass a wide
       variety of activities. Its use suggests a legislative intent that a
       creditor whose activities can be shown to have contributed in any
       direct way to the results which led to prosecution of a criminal
       offense, whether or not resulting in conviction, may have its
       expenses allowed.

 In re Fall, 93 B.R. 1003, 1012 (Bankr. D. Or. 1988). The amendment is indicative of

 congressional intent. “When Congress acts to amend a statute, we presume it

 intends its amendment to have real and substantial effect.” Pierce Cty., Wash. v.

 Guillen, 537 U.S. 129, 145, 123 S. Ct. 720, 730, 154 L. Ed. 2d 610 (2003) (citing Stone

 v. INS, 514 U.S. 386, 397, 115 S. Ct. 1537, 131 L. Ed. 2d 465 (1995)). Accordingly,

 this Court agrees with the reasoning in In re Fall and holds that a conviction is

 not a prerequisite to a creditor receiving administrative fees under § 503(b)(3)(C).

       Because a conviction is not necessary to recover fees under § 503(b)(3)(C),

 then why would a creditor or creditor’s attorney’s right to receive fees under

 § 503(b)(3)(C) end at conviction? That result makes little sense having already

 concluded no conviction is necessary to recover fees in the first place.

 Furthermore, the outcome of the restitution proceedings are potentially

 important to the creditor body in a bankruptcy case because they may entail

 recovery of compensation for the victims of a debtor’s crimes, and these same


 MEMORANDUM OF DECISION ̶ 33
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48               Desc Main
                              Document     Page 34 of 126



 victims are likely creditors in the bankruptcy case, as is the case here. 6 The

 services rendered during the restitution phase of the criminal case could lead to a

 larger recovery for victims. Again, as is the case here, those services during the

 restitution phase could also impact, or even resolve, other matters in the

 bankruptcy case. Thus, this Court declines to take the more narrow view of the

 Code, and holds that creditors are entitled to the actual and necessary,

 reasonable expenses incurred by a creditor in connection with the prosecution of

 a criminal offense relating to the case, including attorney services rendered in

 connection with the restitution phase of the criminal proceeding.

        1.     Eberle Berlin Costs and Fees under § 503(b)(3)(C)

        This Court has conducted an analysis of each Eberle Berlin time entry to

 determine if the fees should be allowed under §§ 503(b)(3)(C) and 503(b)(4).

 These are the results of that review:




 6One indication of the relationship of the restitution proceedings and the bankruptcy case is
 notable. Recall, here, the District Court in the criminal matter referred the restitution issues
 involving the fraudulent conveyance schemes to this Court for it recommended resolution. The
 settlement agreement entered into by the parties and approved by the District Court and this
 Court resolved not only the criminal restitution issues, but also the related transfer avoidance
 adversary proceeding in this case. While this may be a rare situation, it can be seen how the
 criminal and bankruptcy issues were intertwined for purposes of the § 503(b)(3)(C) analysis.

 MEMORANDUM OF DECISION ̶ 34
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                          Document     Page 35 of 126



   Date of   Hours Description of Legal Services                       Amount
  Services  charged                                                    Allowed
  5/18/2016        7 DRAFT DEPOSITION OUTLINE OF CHRIS                 $1,400.00
                     BOHNENKAMP.
  5/19/2016      1.1 PREPARE FOR CHRIS'S DEPOSITION (1.10).             $220.00
  5/20/2016      2.8 PREPARE FOR BOHNENKAMP                             $560.00
                     DEPOSITION.
  5/22/2016      7.8 PREPARE FOR BOHNENKAMP                            $1,560.00
                     DEPOSITION.
  5/23/2016      8.1 DEPOSITION OF CHRIS BOHNENKAMP.                   $1,620.00
  5/24/2016      7.5 CHRIS BOHNENKAMP DEPOSITION.                      $1,500.00
 12/13/2016      0.5 COPY AND PRODUCE BOHNENKAMP                        $100.00
                     DVD OF DEPOSITION TO FBI.
 12/15/2016      0.8 PREPARE PRODUCTION FOR FBI AGENT,                  $160.00
                     DREW MCCANDLESS.
  3/28/2017      1.4 PULL AND PRODUCE ITEMS AT REQUEST                  $280.00
                     OF INVESTIGATING FBI AGENT.
  4/4/2017       0.4 PROVIDE DOCUMENTS TO FBI AGENT,                     $80.00
                     DREW MCCANDLESS.
  4/6/2017       1.1 CALL WITH DAVE AND INVESTIGATING                   $220.00
                     FBI AGENT AND PROSECUTORS IN
                     BOHNENKAMP CRIMINAL TRIAL.
  4/12/2017      1.8 CALL WITH PROSECUTING ATTORNEY                     $360.00
                     AND LELAND SPINDLER REGARDING
                     BOHNENKAMP CRIMINAL TRIAL.
  7/25/2017      0.3 CORRESPONDENCE AND CALL TO U.S.                     $67.50
                     ATTORNEY REGARDING BOHNENKAMP
                     RESTITUTION ISSUE AND NEW
                     ASSIGNMENT OF CLAIMS TO KEYBANK
                     (.3).
  8/3/2017       0.8 REVIEW PROSECUTOR'S ORDER FOR                      $160.00
                     RESTITUTION IN BOHNENKAMP
                     CRIMINAL MATTER.



 MEMORANDUM OF DECISION ̶ 35
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                           Document     Page 36 of 126



  11/9/2017         1.4 CONFERENCE WITH FEDERAL                              $280.00
                        PROSECUTOR AND FBI AGENT ON
                        RESTITUTION PLAN.
 11/10/2017         1.6 EMAIL TO COMMITTEE ON UPDATED                        $320.00
                        STATUS WITH FEDERAL PROSECUTOR
                        (0.30); SEND INFORMATION REQUESTED
                        BY FEDERAL PROSECUTOR (1.30).
 11/13/2017         1.5 CONFERENCE WITH N. MCFEELEY AND R.                   $300.00
                        STOVER REGARDING DEPORTMENT OF
                        JUSTICE PROPOSAL (1.10); CALL WITH
                        RAY PATRICO (.40)
 11/14/2017         1.5 CALL WITH LELAND (.20); CALL WITH                    $300.00
                        BANKRUPTCY TRUSTEE ON GLOBAL
                        SETTLEMENT WITH DEPARTMENT OF
                        JUSTICE (1.30).
                                                                            $9,487.50


       Regarding the deposition of Bohnenkamp in the state court lawsuit,

 Creditors provided the following information:

       This firm began assisting the FBI on August 10, 2015. This firm
       conducted two days of videotaped depositions of Chris
       Bohnenkamp in the Ada County court cases on May 23, 2016 and
       May 24, 2016, and copies of the video-recording were provided to
       the FBI. On June 20, 2016, this firm emailed copies of the deposition
       transcripts and specifically identified for Special Agent McCandless
       that on page 340 in the second day of depositions Bohnenkamp
       admitted to inflating the price he charged for a boat to a customer,
       so the customer could take cash out of the transaction. This is the
       basis for Count Twenty-Two in the Indictment for bank fraud
       against KeyBank. In the criminal case, the U.S. Attorney’s filed list of
       trial exhibits identified numerous documents provided by the EB
       Creditors. While the source of most documents cannot be identified
       by only looking at the exhibit list, seventeen sections of the video
 MEMORANDUM OF DECISION ̶ 36
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48            Desc Main
                            Document     Page 37 of 126



       deposition of Bohnenkamp taken by this firm were included as
       exhibits, and Exhibit 3121, is the section of the deposition identified
       by this firm and provided to Special Agent McCandless constituting
       Count Twenty-Two of the Indictment. The admissions obtained
       from Bohnenkamp in the deposition were only possible based on
       being prepared with extensive investigation, research, discovery,
       and motions to compel, sanction, and the briefing that came out of
       the motions for summary judgment conducted by this firm and the
       EB Creditors. Bohnenkamp pled guilty to Counts Twenty-One and
       Twenty-Two of the indictment.

 Creditor’s Joint Memorandum in Support of Allowance of Administrative

 Expenses, Dkt. No. 101, p. 8 (internal citations omitted). While the depositions

 were taken in the pending state court lawsuit, Creditors began assisting the FBI

 before the depositions were taken. In the Court’s opinion, the deposition services

 are sufficiently related to the criminal proceedings to qualify for administrative

 expense status. See In re Fall, 93 B.R. 1003, 1012 (Bankr. D. Or. 1988) (“[‘In

 connection’] suggests a legislative intent that a creditor whose activities can be

 shown to have contributed in any direct way to the results which led to prosecution of

 a criminal offense, whether or not resulting in conviction, may have its expenses

 allowed.”). In particular, the information gleaned from these depositions and

 provided to the FBI was particularly relevant to prosecution of Count Twenty-

 Two in the indictment, charging Bohnenkamp with Bank Fraud, wherein the U.S.


 MEMORANDUM OF DECISION ̶ 37
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                 Desc Main
                               Document     Page 38 of 126



 Attorney relied upon excerpts from the deposition videos as exhibits in the

 criminal case. Bohnenkamp pled guilty to that count. As stated above, the phrase

 “in connection” encompasses a wide variety of activities. Here, the deposition

 testimony, although produced during the state court lawsuit, directly supported

 the prosecution of the criminal offense. Thus, this Court concludes that Creditors

 have satisfied their burden proving the depositions contributed to the

 prosecution of the criminal offense relating to Debtor’s case.

        On the other hand, numerous time entries will be disallowed because the

 described services do not sufficiently relate to the criminal case against

 Bohnenkamp. Those excluded time entries are identified on Exhibit 1 to this

 Decision. 7 The reasons for disallowance are two-fold: either Creditors failed to

 meet their burden that (1) there is a direct relationship between the expenses

 sought and the prosecution of the criminal activity, and (2) the prosecution of the

 criminal offense relates to the debtor's case, business, or property, See In re Ideal

 Mortg. Bankers, Ltd., 539 B.R. at 434; or the fees sought are unnecessary or



 7Exhibit 1 is a detailed line item review of the fees and costs sought by Creditors. It includes the
 reasons for allowance or disallowance of each line item. The findings and conclusions in Exhibit
 1 are supplemental to this Decision, and each line item is hereby incorporated into this Decision
 by reference.

 MEMORANDUM OF DECISION ̶ 38
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                  Desc Main
                               Document     Page 39 of 126



 unreasonable in amount as required by § 503(b)(4). Recall that, in order to be

 awarded, fees must qualify under § 503(b)(3)(A)–(E), and they must be

 reasonable under § 503(b)(4). For example, Creditors sought $180.00 for .9 hours

 of work for services titled “Call with FBI agent Drew Mccandless.” There is no

 way for this Court to determine whether the amount charged for simply having a

 call with an FBI agent is reasonable pursuant to § 503(b)(4). This disallowed time

 entry can be compared with an allowed time entry entitled “Copy and produce

 Bohnenkamp DVD of deposition to FBI,” for which Creditors seek $100.00 for .5

 hours of work. This deposition was cited multiple times in the Government’s

 Memorandum on Restitution and Forfeiture. Dkt. No. 113. The service

 description in this time entry allowed the Court to determine that both elements

 required for allowance under § 503(b)(3)C) were satisfied, and that those

 expenses are reasonable under § 503(b)(4).

        Furthermore, some of the fees Creditors contend should be allowed were

 solely for pursuing the civil suit related to Debtor’s case. 8 These services are



 8In their reply to the Government’s objection to the application for administrative fees, under a
 section entitled, “Fees and costs to file and prosecute the EB Creditors’ state court civil case are
 ‘necessary expenses . . . incurred by a creditor in connection with the prosecution of a criminal
 offense’ under 11 U.S.C. § 503(b)(3)(C) and (B)(4),” Creditors state the following:

 MEMORANDUM OF DECISION ̶ 39
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                Desc Main
                              Document     Page 40 of 126



 different than those for the deposition fees discussed above, where Creditors

 satisfied their burden that the depositions were directly related to the

 prosecution of the criminal offense by showing that they began assisting the FBI

 before the depositions were taken, and the results of those depositions were used

 in the criminal indictment. 9 While it is possible these services may be recoverable

 under § 503(b)(3)(D), pursuing a civil suit relating to the debtor’s case, business,

 or property does not entitle a party to administrative expenses under

 § 503(B)(3)(C) if there is no direct relation to the criminal prosecution. See Holzer

 v. Barnard, 2016 WL 4046767, at *10. Here, Creditors seek recovery of fees for




        Creditors are seeking administrative expenses for preparing state court
        complaints and legal services related to discovery requests. Without filing a state
        court complaint, serving the complaints, and conducting discovery, the EB
        Creditors would have no available remedy to investigate and advance the state
        court cases that made the criminal prosecution and Settlement Agreement
        possible.

 Creditor’s Reply to the United States’ Attorney’s Objection to Applications for Administrative
 Expenses, Dkt. No. 113, p. 4.

 9In other words, a direct relationship exists between the depositions and the prosecution of the
 criminal prosecution.

 MEMORANDUM OF DECISION ̶ 40
Case 16-00927-JDP         Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                 Desc Main
                                Document     Page 41 of 126



 services rendered solely in pursuit of the state court lawsuit not connected to the

 criminal prosecution, 10 and those fees will be disallowed.

          Additionally, Creditors seek an allowance for costs incurred by Eberle

 Berlin under § 503(b)(3)(C). Most of these claims will be disallowed because the

 Court cannot determine how the costs were incurred in connection with the

 criminal prosecution. However, others of the costs will be allowed:

       Date of      Cost       Description of Legal Services                             Amount
      Services                                                                           Allowed
      5/27/2016   $1,194.62    JOHN GLENN HALL COMPANY                                   $1,194.62
                               DEPOSITION TRANSCRIPTS VIDEO
                               DEPOSITION OF CHRIS BOHNENKAMP
                               5/23/16 AND 5/24/16
      8/30/2016   $1,184.18    M & M COURT REPORTING                                     $1,184.18
                               DEPOSITION TRANSCRIPTS Deposition
                               Transcripts re: Deposition of Christopher
                               Bohnenkamp 05/23/16 & 05/24/16 5/23/16
                               Deposition of Christopher Bohnenkamp
      8/30/2016   $1,219.61    M & M COURT REPORTING                                     $1,219.61
                               DEPOSITION TRANSCRIPTS Deposition
                               Transcripts re: Deposition of Christopher
                               Bohnenkamp 05/23/16 & 05/24/16 5/24/16
                               Deposition of Christopher Bohnenkamp
                                                                                         $3,598.41




 10At the very least, Creditors failed to satisfy their burden of proving the fees for these services
 are in connection to the criminal prosecution.

 MEMORANDUM OF DECISION ̶ 41
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document     Page 42 of 126



 As stated above, even though the depositions were taken during the state court

 lawsuit, copies of the transcripts and the recordings were forwarded to the FBI,

 which were later used in the criminal indictment. Thus, the Court finds that

 Creditors have satisfied their burden proving these costs contributed to the

 prosecution of the criminal offense relating to Debtor’s case. $3,598.41 will be

 awarded to Creditors for costs incurred by Eberle Berlin.

       In sum, Creditors will be awarded $9,487.50 for fees for services provided

 by Eberle Berlin pursuant to § 503(b)(3)(C), and $3,598.41 in costs, totaling

 $13,085.91.

       2.      Hawley Troxell Costs and Fees under § 503(b)(3)(C)

       No fees will be allowed to Hawley Troxell under § 503(b)(3)(C) for the

 reasons set forth in Exhibit 1. Hawley Troxell’s time entries and service

 descriptions are rife with lumping. Here are just a few examples:

  Date of       Hours Description of Legal Services                        Amount
  Services     charged                                                  Disallowed
  4/3/2015          2.3 Telephone conference with FBI office re             $320.00
                        investigation; telephone conference with
                        Agent Drew McCanless (2) re issues;
                        telephone conference with T. Picken’s office
                        re facts of pending lawsuit against
                        defendants; telephone conference with A.
                        Little re facts of pending lawsuit against

 MEMORANDUM OF DECISION ̶ 42
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48              Desc Main
                               Document     Page 43 of 126



                          defendants and criminal investigation;
                          telephone conference with clients (3) re
                          discussions with FBI.
      4/8/2015        1.7 Extended call with Agent D. McCandless;                       $300.00
                          review notes relating to communications
                          with M. Murphy and W. Scott; e‐mail to
                          client re call with agent and information to
                          send to agent.
  4/17/2015            .8 Telephone conference with FBI agent;                          $300.00
                          search linked in for other BCW employees;
                          telephone conference with A. Little re
                          information received.

 At first glance, it appears that some of these entries could be allowed under

 § 503(b)(3)(C). However, upon closer inspection, it is an insurmountable

 challenge for the Court to understand how entries such as “search linked in (sic)

 for other BCW employees” should be allowed under § 503(b)(3)(C), or to

 decipher how the time spent on the different tasks described in an entry should

 be allocated. 11 “Listing only the total charge for lumped services deprives the

 [c]ourt of the ability to weigh the reasonableness of either the amount of time




 11Creditors attempt to recover fees under both § 503(b)(3)(C) and § 503(b)(3)(D). In other words,
 for each fee Creditors attempt to recover under § 503(b)(3)(C), they also seek to recover those
 fees under § 503(b)(3)(D). The Court analyzed each expense under both Code provisions. The
 conclusion remains the same. For example, in the excerpt above, it is also an exercise in
 speculation for this Court to assume that “search linked in for other BCW employees” is a
 service that somehow substantially contributed to the bankruptcy case as mandated by
 § 503(b)(3)(D).

 MEMORANDUM OF DECISION ̶ 43
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document     Page 44 of 126



 spent or the amount charged for the individual services.” Kilborn v. Haun (In re

 Haun), 396 B.R. at 533. This Court cannot conduct a proper § 503(b)(4) analysis

 for those services where the descriptions are lumped together, and that is

 precisely what the Hawley Troxell attorneys have done. Accordingly, Creditors

 have failed to meet their burden establishing that (1) there is a direct relationship

 between the expenses sought and the prosecution of the criminal activity, and (2)

 the prosecution of the criminal offense relates to the debtor's case, business, or

 property, and that those expenses are reasonable under § 503(b)(4). Creditors will

 be allowed no administrative expenses for Hawley Troxell fees under

 § 503(b)(3)(C).

       Additionally, Creditors seek an award for costs incurred by Hawley

 Troxell under § 503(b)(3)(C). But again, these costs are inadequately described.

 For example, there are thirteen entries simply labeled “Copying,” for which

 Creditors seek $116.46 in costs. It is unclear what materials were being copied or

 how they related to the criminal prosecution. Creditors also seek $221.00 for

 filing one of the state court complaints, and $325.00 for serving the state court

 lawsuit summons and complaint on the various defendants. To the Court, these

 costs were not incurred “in connection” to the criminal prosecution. All the costs

 MEMORANDUM OF DECISION ̶ 44
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                              Document     Page 45 of 126



 relate solely to the state court lawsuit. This deficiency, coupled with the

 inadequate descriptions, render it impossible for this Court to determine whether

 those costs are related to the criminal prosecution, and whether they are

 reasonable under § 503(b)(4). This Court cannot determine whether those costs

 are recoverable under § 503(b)(3)(C), or reasonable pursuant to § 503(b)(4). Thus,

 no costs will be awarded to Creditors for services rendered by Hawley Troxell

 under § 503(b)(3)(C).

 C.    § 503(b)(3)(D)

       Creditors assert that they are entitled to administrative expenses pursuant

 to § 503(b)(3)(D) for their attorneys’ efforts that substantially contributed to the

 bankruptcy case. Specifically, Creditors argue that they “researched,

 investigated, conducted extensive discover (sic), prepared expert witness reports,

 obtain (sic) admissions from Chris Bohnenkamp, conducted a two-day

 deposition of Chris Bohnenkamp, and obtained admissions and discovery from

 DHJ and NJA. On September 15, 2016, this firm had a four-hour conference with

 the bankruptcy Trustee advising her on the merits, evidence, strength and

 weaknesses of the fraudulent transfer claims of the Debtor’s estate and other

 available remedies.” Creditor’s Joint Memorandum in Support of Allowance of

 MEMORANDUM OF DECISION ̶ 45
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48             Desc Main
                              Document     Page 46 of 126



 Administrative Expenses, Dkt. No. 101, p. 12. Creditors further posit that any

 assistance their lawyers provided related to the criminal case necessarily

 constituted a substantial contribution to the bankruptcy case. 12

        Trustee disputes Creditors’ position that most all of their lawyers’

 activities substantially contributed to the bankruptcy case. Trustee’s Response to

 Applications for Administrative Expenses, Dkt. No. 114. Trustee argues that not

 all of Creditors’ actions in the state court lawsuits substantially contributed to the

 case. Id. More specifically, Trustee is skeptical as to the time entries between

 early 2015 and November 2017 that Creditors claim substantially contributed to

 the case. Id. Instead, Trustee identifies only seven time entries describing services

 during that time period that she believes may qualify as a substantial

 contribution, the total for which is $1,852.50. Id.

        In sorting out this issue, the Court must first address whether

 § 503(b)(3)(D) applies in a chapter 7 case. Section 503(b)(3)(D) provides that “a




 12For example, Creditors note that “Trustee’s attorney and the U.S. Attorney, in the
 Bohnenkamp criminal matter, jointly achieved the joint Settlement Agreement. Because the
 Settlement Agreement was entered by the U.S. Attorney in the criminal matter, the assistance
 provided by the EB Creditors in the criminal matter (and described above) also constitutes
 substantial contribution in this case.” Creditor’s Joint Memorandum in Support of Allowance of
 Administrative Expenses, Dkt. No. 101, p. 12.

 MEMORANDUM OF DECISION ̶ 46
Case 16-00927-JDP      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48          Desc Main
                             Document     Page 47 of 126



 creditor, an indenture trustee, an equity security holder, or a committee

 representing creditors or equity security holders other than a committee

 appointed under section 1102 of this title, in making a substantial contribution in

 a case under chapter 9 or 11 of this title . . . .” § 503(b)(3)(D) (emphasis added). Of

 course, this is a chapter 7 liquidation case, not a chapter 9 or 11 reorganization.

 However, the Ninth Circuit has held that administrative expenses not expressly

 enumerated in § 503 may, under some circumstances, be deemed administrative

 expenses under this provision:

       [T]he structure of section 503(b) is inconsistent with a restrictive
       interpretation of its list of administrative expenses; the statute states
       that “there shall be allowed administrative expenses, . . . including -”
       and then lists (in subsections (1)-(5)) a series of expenses. 11 U.S.C.
       § 503(b)(1)-(5). In construing a statute, the use of a form of the word
       “include” is significant, and generally thought to imply that terms
       listed immediately afterwards are an inexhaustive list of examples,
       rather than a bounded set of applicable items.
       ...
       The Bankruptcy Code specifically provides that “including” is not a
       limiting term when used in the Code. 11 U.S.C. § 102(3). Especially
       in light of this unambiguous general directive, we conclude that the
       administrative expense statute's use of “including” renders the
       expressio unius rule inapplicable to section 503. Thus . . . expenses not
       specifically listed in the section can be deemed administrative
       expenses.




 MEMORANDUM OF DECISION ̶ 47
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                Desc Main
                               Document     Page 48 of 126



 See United States v. Ledlin (In re Mark Anthony Const., Inc.), 886 F.2d 1101, 1106 (9th

 Cir. 1989) (addressing whether “the interest which accrues on taxes due after the

 filing of a bankruptcy petition afforded first priority status as an administrative

 expense of the bankruptcy estate[.]”). Thus, for this reason, administrative

 expenses under § 503(b)(3)(D) may be allowed in a chapter 7 case under Ninth

 Circuit precedent. 13

        But, at bottom, the principal test for whether services provided a

 substantial contribution to a bankruptcy case is gauged by examining the extent

 of the benefit bestowed by those services on the bankruptcy estate as a whole.

 Christian Life Ctr. Litig. Def. Comm. v. Silva (In re Christian Life Ctr.), 821 F.2d 1370,




 13 As noted previously, this Court believes that administrative expenses are allowed for services
 provided by attorneys for the preparation, filing, and successful adjudication of the bankruptcy
 filing under § 503(b)(3)(A). Moreover, this Court also believes that it was correct in holding that
 fees for services in connection to the prosecution of a criminal offense that relates to the
 bankruptcy case includes those services provided during the restitution phase of the criminal
 proceeding under § 503(b)(3)(C). Arguably, even assuming those services are not covered
 specifically by those Code provisions, they would likely be allowed under Ninth Circuit
 precedent for the reasons set forth above. See United States v. Ledlin (In re Mark Anthony Const.,
 Inc.), 886 F.2d at 1106 (“The Bankruptcy Code specifically provides that “including” is not a
 limiting term when used in the Code. 11 U.S.C. § 102(3). Especially in light of this unambiguous
 general directive, we conclude that the administrative expense statute's use of ‘including’
 renders the expressio unius rule inapplicable to section 503. Thus . . . expenses not specifically
 listed in the section can be deemed administrative expenses.”).

 MEMORANDUM OF DECISION ̶ 48
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48          Desc Main
                            Document     Page 49 of 126



 1373 (9th Cir. 1987). This Court addressed the substantial contribution

 requirement in In re Sanders Grain Farms:

              Case law does not clearly define what sort of creditor conduct
       or activities constitute a “substantial contribution to a case” that
       would support an award of fees and costs to a creditor as an
       administrative expense. The Ninth Circuit has observed that “the
       principle test of substantial contribution is ‘the extent of benefit to
       the estate.’” Cellular 101, Inc. v. Channel Commc'n, Inc. (In re Cellular
       101, Inc.), 377 F.3d 1092, 1096 (9th Cir. 2004) (quoting Christian Life
       Ctr. Litig. Def. Comm. v. Silva (In re Christian Life Ctr.), 821 F.2d 1370,
       1373 (9th Cir. 1987); and Pierson & Gaylen v. Creel & Atwood (In re
       Consol. Bancshares, Inc.), 785 F.2d 1249, 1253 (5th Cir. 1986)
       (reaffirming that “services which substantially contribute to a case
       are those which foster and enhance, rather than retard or interrupt
       the progress of reorganization”)).

 In re Sanders Grain Farms, No. 06-40163-JDP, 2007 WL 1381407, at *2–3 (Bankr. D.

 Idaho May 7, 2007). To determine when a substantial contribution has been

 made, the bankruptcy court should, at a minimum:

       [W]eigh the cost of the claimed fees and expenses against the
       benefits conferred upon the estate which flow directly from those
       actions. Benefits flowing to only a portion of the estate or to limited
       classes of creditors are necessarily diminished in weight. Finally, to
       aid the district and appellate courts in the review process,
       bankruptcy judges should make specific and detailed findings on
       the substantial contribution issue.




 MEMORANDUM OF DECISION ̶ 49
Case 16-00927-JDP         Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                 Desc Main
                                Document     Page 50 of 126



 Id. (quoting Hall Fin. Group v. DP Partners, Ltd P’ship (In re DP Partners Ltd.

 P’ship.), 106 F.3d 667, 673 (5th Cir. 1997). 14 The court in In re Deval addressed

 § 503(b)(3)(D):

               Only those fees and expenses incurred performing activities
        related to the substantial contribution, however, are entitled to
        receive administrative expense status. Applicants may not recover
        fees and expenses for activities unrelated to the substantial
        contribution or designed primarily to protect their own interests,
        such as filing a proof of claim, staying informed about the case
        generally, preparing requests for notice, or reviewing pleadings.
               The applicant bears the burden of establishing by a
        preponderance of the evidence that requested expenses were actual
        and necessary and that the counsel fees are reasonable. To meet this
        burden, applicants must detail each expense incurred for which
        reimbursement is sought, and their attorneys must provide adequate
        time records. The [c]ourt must disallow entries which lack enough
        supporting detail to enable the [c]ourt to determine whether the
        requested fees and expenses were incurred while making a
        substantial contribution to the estate. However, if the court intends
        to reduce or disallow requested fees or expenses, it must give the
        applicant a reasonable opportunity to clarify ambiguities in the
        application or to present evidence or argument in support of the
        application.




 14Section 503(b)(3)(D) requires this Court to weigh the cost of the fees and expenses against the
 benefits conferred upon the estate. Section 503(b)(4) requires that any fees allowed under
 § 503(b)(3)(A)–(E) must be reasonable “based on the time, the nature, the extent, and the value
 of such services . . . .” § 503(b)(4). Thus the § 503(b)(3)(D) and § 503(b)(4) analysis are similar.

 MEMORANDUM OF DECISION ̶ 50
Case 16-00927-JDP        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                Desc Main
                               Document     Page 51 of 126



 In re Deval Corp., 592 B.R. 587, 601–02 (Bankr. E.D. Pa. 2018), aff'd sub nom., In re

 DeVal Corp., 601 B.R. 725 (E.D. Pa. 2019). 15

        Because Creditors seek fees for professional services rendered by attorneys

 whose work substantially contributed to the case, Creditors must satisfy the

 burden of proving both § 503(b)(3)(D) and § 503(b)(4).

        1.      Eberle Berlin Costs and Fees under § 503(b)(3)(D)

        The Eberle Berlin attorneys describe the work they performed that

 allegedly substantially contributed to the bankruptcy case in Creditor’s Joint

 Memorandum in Support of Allowance of Administrative Expenses. Dkt. No.

 101, at 12–14. As noted above, the Court declines to assume that any work

 performed in connection to the Bohnenkamp criminal matter automatically

 substantially contributed to the bankruptcy case merely because the Settlement

 Agreement eventually negotiated and approved by the courts resolved matters

 in both the criminal and bankruptcy cases. Put another way, qualifying under

 one Code provision does not mean, ipso facto, that the subject services and fees



 15Here, after the objections to the claims and motions were filed, the Court conducted a hearing
 at which the parties were offered an opportunity to argue in support of its position. As a result,
 no further hearing on the matter is necessary even if the fee amounts are to be reduced, an
 outcome that was clearly sought by the objectors.

 MEMORANDUM OF DECISION ̶ 51
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48             Desc Main
                              Document     Page 52 of 126



 also qualify under a different provision. Instead, each service or charge must be

 analyzed under each Code provision. Similarly, just because some fees are

 disqualified for allowance under one Code provision does not mean that they

 will not qualify under another. 16

        Creditors acknowledge that the discovery conducted in the civil case

 yielded little to no tangible results: “Throughout this representation, the

 responses received from Debtor and affiliates to discovery requests were

 generally late, non-responsive, incomplete, and in some case false.” Creditor’s

 Joint Memorandum in Support of Allowance of Administrative Expenses, Dkt.

 No. 101, p. 3. The Court recognizes the proverbial rock and a hard place between

 which Creditors find themselves. Creditors’ attorneys provided services related

 to discovery, but this discovery netted little helpful information. If the discovery

 in the state court lawsuit yielded little of value, how, then, can it be that the

 discovery “substantially contributed” to the entire bankruptcy case? The low-




 16For example, Creditor’s attorneys seek fees under both § 503(b)(3)(C) and §503(b)(3)(4) for
 services related to preparing for and conducting Bohnenkamp’s deposition. This Court found,
 above, that some of those fees qualified as administrative expenses under § 503(b)(3)(C), but
 those fees would be disallowed under § 503(b)(3)(D) because, based on the information and the
 arguments offered by Creditors, there is no way for the Court to determine if the depositions
 benefitted the bankruptcy estate as a whole.

 MEMORANDUM OF DECISION ̶ 52
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                            Document     Page 53 of 126



 yield discovery led Creditors to conduct their own open-source research related

 to Debtor. However, that does not mean that any research required above and

 beyond what should have been supplied in discovery substantially contributed

 to the case, or that it benefitted the bankruptcy estate as a whole. Again,

 Creditors have the burden to prove they are entitled to fees under § 503(b)(3)(D).

 To meet this burden, Creditors’ lawyers argue that they engaged in “extensive

 research of social-media, public corporate filings, Coast Guard records, litigation

 filings in New York, Debtor’s internal records, and inquiries of individuals and

 other creditors.” Creditor’s Joint Memorandum in Support of Allowance of

 Administrative Expenses, Dkt. No. 101, p. 3. However, Creditors fail to explain

 how this research yielded any constructive results for the bankruptcy estate.

       On this record, Creditors have failed to satisfy their burden of showing

 that the state court discovery their attorneys conducted, or the related services or

 research in furtherance of the state court lawsuit, substantially contributed to the

 bankruptcy case and estate as a whole. For this reason, fees for both the

 discovery related services, as well as the research related services, in the state

 court lawsuit do not constitute allowed administrative expenses.




 MEMORANDUM OF DECISION ̶ 53
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                          Document     Page 54 of 126



       Creditors lawyers provided the following services assisting Trustee for of

 which Creditors seek an allowance under § 503(b)(3)(D):

   Date of     Hours Description of Legal Services                      Amount
  Services    charged                                                    Sought
  9/15/2016          5 CONFERENCE WITH BANKRUPTCY                       $1,000.00
                       TRUSTEE REGARDING FRAUDULENT
                       TRANSFER SCHEME
  9/28/2016        0.1 FOLLOW‐UP WITH BANKRUPTCY                           $20.00
                       TRUSTEE.
 10/11/2016        0.8 CALL WITH BANKRUPTCY TRUSTEE ON                    $160.00
                       PLAN AND PROGRESS.
 10/29/2016        0.4 PROVIDE DOCUMENTS TO TRUSTEE.                       $80.00
  11/1/2016        1.3 CALL WITH BANKRUPTCY TRUSTEE ON                    $260.00
                       INFORMATION AVAILABLE IN CASE
                       AND BEAU VALUE BOAT.
 11/15/2016        0.8 CALL WITH BANKRUPTCY TRUSTEE                       $160.00
                       AND MESSAGE TO JED MANWARING.
 11/17/2016        0.5 CALL WITH AND SEND INFORMATION                     $100.00
                       TO JED MANWARING (POTENTIAL
                       COUNSEL FOR TRUSTEE).
 11/30/2016        2.1 CALL WITH BANKRUPTCY TRUSTEE                       $420.00
                       (0.40); ATTEND CREDITOR EXAM OF
                       DEBTOR (1.70).
  12/7/2016        1.1 CALL WITH BANKRUPTCY TRUSTEE ON                    $220.00
                       INFORMATION AVAILABLE
                       REGARDING FOX PERSONAL BOAT.
  2/16/2017        1.9 CONFERENCE WITH JED MANWARING                      $380.00
                       (ATTORNEY FOR TRUSTEE) (1.20); PULL
                       DOCUMENTS TO SEND TO J.
                       MANWARING (0.70).
  2/21/2017          2 PREPARE DOCUMENTS FOR                              $400.00
                       PRODUCTION TO JED MANWARING.


 MEMORANDUM OF DECISION ̶ 54
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48     Desc Main
                           Document     Page 55 of 126



  4/27/2017         0.9 CALL WITH COUNSEL FOR                             $180.00
                        BANKRUPTCY TRUSTEE.
  6/12/2017         0.3 REVIEW AND COMMENT ON DRAFT                            $67.50
                        COMPLAINT IN TVM BANKRUPCTY (.5).
  6/14/2017         0.4 CALL WITH ATTORNEY FOR TRUSTEE                         $80.00
                        REGARDING COMPLAINT FOR
                        ADVERSARY PROCEEDING AGAINST NJA
                        AND FOX.

 Concerning these services and charges, Creditors argue that:

       [their lawyers] provided all available information, whether through
       conversations or documents, pertaining to the fraudulent transfers
       and other improper activity of the Debtor and affiliates to Trustee
       Janine Reynard. Additionally, this firm cooperated with the
       Trustee’s attorney Jed Manwaring in proving information,
       documents, and a Word copy of the Ada County complaint to
       pursue the fraudulent transfer claims.

 Creditor’s Joint Memorandum in Support of Allowance of Administrative

 Expenses, Dkt. No. 101, p. 5. Trustee disputes this:

       With regard to section 503(b)(3)(D), Trustee acknowledges that EB
       Creditors did provide information to the Trustee and her attorney
       regarding EB Creditors’ investigation during the pendency of their
       various state court lawsuits. It is not uncommon for creditors and
       attorneys to provide such information to chapter 7 trustees, the U.S.
       Trustee’s Office and the U.S. Attorney’s Office. Trustee does not see
       any costs specifically incurred by EB Creditors to provide such
       information to the Trustee and her attorney. Trustee does not agree
       that EB Creditors should be reimbursed for any and all expenses
       incurred during the litigation process for their various state court
       lawsuits. Those expenses were not incurred for the benefit of the


 MEMORANDUM OF DECISION ̶ 55
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                           Document     Page 56 of 126



       bankruptcy estate, as they were incurred prior to the Order for
       Relief.

 Trustee’s Response to Applications for Administrative Expenses, Dkt. No. 114, p.

 3. Of those services listed above, Trustee concedes that certain services may

 qualify as a substantial contribution:

   Date of    Hours Description of Legal Services                         Amount
  Services   charged                                                       Sought
  9/15/2016         5 CONFERENCE WITH BANKRUPTCY                          $1,000.00
                      TRUSTEE REGARDING FRAUDULENT
                      TRANSFER SCHEME
  9/28/2016       0.1 FOLLOW‐UP WITH BANKRUPTCY                              $20.00
                      TRUSTEE.
  10/11/2016      0.8 CALL WITH BANKRUPTCY TRUSTEE ON                      $160.00
                      PLAN AND PROGRESS.
  10/29/2016      0.4 PROVIDE DOCUMENTS TO TRUSTEE.                         $80.00
  11/17/2016      0.5 CALL WITH AND SEND INFORMATION                       $100.00
                      TO JED MANWARING (POTENTIAL
                      COUNSEL FOR TRUSTEE).
  2/16/2017       1.9 CONFERENCE WITH JED MANWARING                        $380.00
                      (ATTORNEY FOR TRUSTEE) (1.20); PULL
                      DOCUMENTS TO SEND TO J.
                      MANWARING (0.70).
  6/12/2017       0.3 REVIEW AND COMMENT ON DRAFT                          $112.50
                      COMPLAINT IN TVM BANKRUPCTY (.5).
                                                                          $1,852.50

 Trustee states, “These time entries are the only ones verifiable by Trustee and her

 attorney related to specific discussions with EB Creditors’ counsel about the



 MEMORANDUM OF DECISION ̶ 56
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                           Document     Page 57 of 126



 information they wanted to provide to the Trustee.” Trustee’s Response to

 Applications for Administrative Expenses, Dkt. No. 114, p. 4.

       Because Trustee does not dispute it, the fees in the table above will be

 allowed as administrative expenses. However, the Court must decide whether

 the remaining services qualify as a substantial contribution. Those services are

 listed below:

   Date of    Hours Description of Legal Services      Amount
  Services   charged                                    Sought
  11/1/2016       1.3 CALL WITH BANKRUPTCY TRUSTEE ON   $260.00
                      INFORMATION AVAILABLE IN CASE
                      AND BEAU VALUE BOAT.
  11/15/2016      0.8 CALL WITH BANKRUPTCY TRUSTEE AND  $160.00
                      MESSAGE TO JED MANWARING.
  11/30/2016      2.1 CALL WITH BANKRUPTCY TRUSTEE      $420.00
                      (0.40); ATTEND CREDITOR EXAM OF
                      DEBTOR (1.70).
  12/7/2016       1.1 CALL WITH BANKRUPTCY TRUSTEE ON   $220.00
                      INFORMATION AVAILABLE
                      REGARDING FOX PERSONAL BOAT.
  2/21/2017         2 PREPARE DOCUMENTS FOR             $400.00
                      PRODUCTION TO JED MANWARING.
  4/27/2017       0.9 CALL WITH COUNSEL FOR BANKRUPTCY $180.00
                      TRUSTEE.
  6/14/2017       0.4 CALL WITH ATTORNEY FOR TRUSTEE     $80.00
                      REGARDING COMPLAINT FOR
                      ADVERSARY PROCEEDING AGAINST NJA
                      AND FOX.



 MEMORANDUM OF DECISION ̶ 57
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                           Document     Page 58 of 126



 With regard to these services, Trustee states, “At times, counsel reached out to

 Trustee with other information he deemed relevant and wanted the Trustee to

 investigate, but those conversations did not aid the Trustee in pursuing the

 adversary proceeding and subsequent compromise motion approved by the

 Court.” Trustee’s Response to Applications for Administrative Expenses, Dkt.

 No. 114, p. 4.

       After review, the Court concludes that Creditors have not adequately

 demonstrated that the services listed above substantially contributed to the

 bankruptcy case and estate as a whole for purposes of § 503(b)(3)(D). Phone

 conversations with Trustee or her counsel, cannot, without more proof, be

 presumed to have substantially contributed to the case. Likewise, sending

 documents to Trustee or her lawyer also does not automatically qualify the

 activities for as a substantial contribution. Were the outcome otherwise, arguably

 the cost of any creditor conversations with, or correspondence to, a trustee or

 counsel would arguably qualify as an administrative expense in a bankruptcy

 case under § 503(b)(3)(D). That simply cannot be what Congress intended in

 granting a priority for substantial contribution costs. Instead, Creditors must

 adequately prove how these services substantially contributed to the bankruptcy

 MEMORANDUM OF DECISION ̶ 58
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document     Page 59 of 126



 case. Creditors’ briefs do not contain the quantity or quality of information

 needed to satisfy their burden. For this reason, those services disputed by

 Trustee listed in the table above will be disallowed.

       Next, many of the charges for services provided by Creditors’ lawyers will

 be disallowed because the attorneys engaged in the unfortunate practice of

 lumping their time entries. These entries are specifically identified in Exhibit 1,

 but here are some examples:

  Date of      Hours Description of Legal Services                          Amount
  Services    charged                                                        Sought
  5/5/2015          3.9 REVIEW DISCOVERY RESPONSES FROM                       $780.00
                        DEFENDANT; CONFERENCE WITH C.
                        RIPPEE ON PURSUING MOTION TO
                        COMPEL; MESSAGES TO JEREMY
                        MUSGRAVE, JOHN KINNEY, AND MIKE
                        FOX; CALL WITH JEREMY MUSGRAVE;
                        PREPARE SUPPLEMENTAL AFFIDAVIT
                        AND EMAIL TO DAVID; CALL WITH
                        DAVID; ATTEMPT TO CALL AND DRAFT
                        LETTER TO JOE STEARNS.
  6/29/2015         4.6 REVIEW SCHEDULING ORDER; CALL                         $920.00
                        WITH DAVID; EMAIL STIPULATION TO
                        EXTEND TRIAL DATE; REVIEW COAST
                        GUARD PREPARED DOCUMENTS;
                        PREPARE SECOND DISCOVERY REQUEST.
  7/1/2015          2.8 DRAFT AMENDED NOTICES OF 30(B)(6)                     $560.00
                        DEPOSITION; CALL WITH LYNETTE DAVIS
                        REGARDING STATUS OF MOTION FOR
                        SUMMARY JUDGMENT IN HER CASE AND

 MEMORANDUM OF DECISION ̶ 59
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48      Desc Main
                            Document     Page 60 of 126



                          AFFIDAVITS FOR AND AGAINST
                          BOHNENKAMP; PRESERVE VIDEO AND
                          ONLINE EVIDENCE.
  7/2/2015          2.3   CALL WITH DAVE; CALL WITH LYNETTE;                $460.00
                          DRAFT LETTER REGARDING
                          DISCOVERY AND SETTLEMENT TO MIA.
  7/7/2015          1.5   REVIEW FINANCIALS PROVIDED                        $300.00
                          THROUGH DISCOVERY AND EMAIL TO
                          DAVE; CALL WITH JOE STEARNS
                          REGARDING AFFIDAVIT.
  7/8/2015           1    DRAFT LETTER DEMANDING DISCOVERY                  $200.00
                          TO OPPOSING COUNSEL; MESSAGE TO
                          JOE STEARNS REQUESTING MEETING
                          TIME; CONFERENCE WITH
                          ATTORNEY S. THARP.
  7/13/2015         4.1   PREPARE FOR CONFERENCE WITH JOE                   $820.00
                          STEARNS; RESEARCH CREDITOR FORCING
                          PARTY INTO INVOLUNTARY
                          BANKRUPTCY AND THE TRUSTEE
                          PURSUING FRAUDULENT CONVEYANCE
                          CLAIMS; MEET WITH JOE STEARNS.

 As explained in this Decision above, “Listing only the total charge for lumped

 services deprives the [c]ourt of the ability to weigh the reasonableness of either

 the amount of time spent or the amount charged for the individual services.”

 Kilborn v. Haun (In re Haun), 396 B.R. at 533. The Court cannot conduct a proper

 § 503(b)(4) analysis for those services that were lumped together. Thus, the

 lumped fees will be disallowed pursuant to § 503(b)(4).



 MEMORANDUM OF DECISION ̶ 60
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                            Document     Page 61 of 126



       In sum, $1,852.50 in Creditors’ Eberle Berlin fees will be allowed as

 administrative expenses under § 503(b)(3)(D).

       Creditors also seek priority status under § 503(b)(3)(D) for various costs

 incurred by Eberle Berlin. Regrettably, many of the cost descriptions in the

 submissions are simply inadequate to allow this Court to determine whether the

 subject expenditures substantially contributed to the bankruptcy as required by

 § 503(b)(3)(D), and whether the charges are reasonable for purposes of

 § 503(b)(4). Here are some examples of the deficient entries:

        Date of       Cost Description of Legal Services
       Services
      2/13/2015     $37.00 CHECK TRI COUNTY PROCESS SERVING
      2/13/2015     $77.00 CHECK TRI COUNTY PROCESS SERVING
      5/22/2015     $10.00 VISA CERTIFIED COPY (NIAGARA JET
                           ADVENTURES)
      8/27/2015     $63.59 OFFICE MAX ‐ PORTABLE HARD DRIVE
      10/2/2015     $37.72 CERTIFIED MAIL ‐ POSTAGE ‐ 4 @ $9.43
      10/9/2015     $10.96 POSTAGE ‐ 4 @ $2.74
       6/2/2016     $14.00 ADAM LITTLE CHECK REIMBURSE PARKING AT
                           ADA COUNTY COURTHOUSE 05/23 AND 05/24/16

       Additionally, Creditors seek an allowance for costs incurred to serve the

 various state court summons and complaints on the target defendants. There has

 been no attempt by Creditors to show how service costs substantially contributed

 to the bankruptcy case. All these costs relate solely to the state court lawsuit.

 MEMORANDUM OF DECISION ̶ 61
Case 16-00927-JDP      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48             Desc Main
                             Document     Page 62 of 126



 This, coupled with the inadequate descriptions, render it impossible for this

 Court to determine whether those costs substantially contributed to the

 bankruptcy case, and whether they are reasonable under § 503(b)(4). Although

 some costs will be awarded under § 503(b)(3)(C) for the reasons state above,

 Creditors have failed to satisfy their burden proving that any costs are allowable

 under § 503(b)(3)(D).

        2.     Hawley Troxell Costs and Fees under § 503(b)(3)(D)

        First, many of the fees sought by Creditors for services provided by

 Hawley Troxell under § 503(b)(3)(D) will be disallowed as administrative

 expenses because of lumping for the reasons stated above. 17 Exhibit 1 provides a

 detailed list of those services disallowed for lumping.

        Next, many of the charges for services provided by Hawley Troxell will be

 disallowed because the descriptions are inadequate to enable the Court to

 determine whether the services substantially contributed to the case pursuant to

 § 503(b)(3)(D), or whether the amount sought is reasonable pursuant to

 § 503(b)(4). Here are some obvious examples:



 17This Court also cannot determine whether these lumped services are reasonable pursuant to
 § 503(b)(4).

 MEMORANDUM OF DECISION ̶ 62
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48         Desc Main
                            Document     Page 63 of 126



  Date of      Hours Description of Legal Services                            Amount
  Services    charged                                                          Sought
   2/3/2015        1.8   Review of facts and client documents.                 $351.00
  2/23/2015        0.3   Work on demand letter.                                 $58.50
  3/18/2015        0.1   E-mail exchange with client.                           $29.00
  8/25/2015        0.3   Review e-mail from client re list of questions         $87.00
                         and respond thereto.

       Fees for services rendered by Hawley Troxell relating to discovery

 conducted in the state court lawsuit will be disallowed for the same reasons fees

 for similar services provided by Eberle Berlin are disallowed. As stated above,

 this discovery yielded little in terms of positive results, and Creditors fail to

 explain how their lawyers’ additional research efforts substantially contributed

 to the bankruptcy case. Thus, Creditors failed to satisfy their burden that

 discovery-related services or other research in furtherance of the state court

 lawsuit substantially contributed to the bankruptcy case and estate as a whole.

       Finally, no Hawley Troxell costs qualify for allowance under

 § 503(b)(3)(D). Those costs were denied priority under § 503(b)(3)(C) for the

 reasons stated above, and are denied preferred status under § 503(b)(3)(D) for

 similar reasons. The costs are inadequately described. Again, for example, there

 are thirteen entries simply labeled “Copying,” for which Creditors seek $116.46

 in costs. It is unclear what was being copied and how this substantially

 MEMORANDUM OF DECISION ̶ 63
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48        Desc Main
                           Document     Page 64 of 126



 contributed to the bankruptcy case. Additionally, Creditors seek $221.00 for

 filing one of the state court complaints, and $325.00 for serving the state court

 lawsuit summons and complaint on the various defendants. These services or

 costs did not substantially contribute to the bankruptcy case. All these costs

 relate solely to the state court lawsuit. The inadequate descriptions render it

 impossible for this Court to determine whether those costs substantially

 contributed to the bankruptcy case, and whether they are reasonable under

 § 503(b)(4). Creditors have failed to satisfy their burden proving the costs are

 recoverable under § 503(b)(3)(D).

       In sum, no fees or costs are recoverable by Creditors for services

 performed by Hawley Troxell qualify as administrative expenses under

 § 503(b)(3)(D).

       3.     Other Considerations under § 503(b)(3)(D)

       In addition to the reasons discussed above, there is a more general basis

 for the Court’s decision declining to approve the full amount of attorneys fees

 and costs sought by Creditors as a “substantial contribution” administrative

 expense claim under § 503(b)(3)(D).




 MEMORANDUM OF DECISION ̶ 64
Case 16-00927-JDP       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48              Desc Main
                              Document     Page 65 of 126



        A review of the bankruptcy case claims register, and the “victims list” in

 the criminal restitution proceedings, reveals that there is a large number of

 creditors owed money or damaged by Bohnenkamp’s conduct and Debtor’s

 financial failure. Trustee has attempted to liquidate assets to distribute to these

 parties, but in the end, it appears that the bulk of any funds available to pay

 claimants will come from the Settlement Agreement recovery. And, of course, the

 bankruptcy estate has incurred administrative costs other than Creditors’ claims

 that must be paid before creditor distributions can be made.

        Creditors’ total administrative fee applications amount to about

 $182,864.50. 18 Realistically, the restitution and avoidance claim compromise will

 generate less than $250,000. Through its Decision, the Court has attempted to

 ensure that Creditors receive appropriate, properly-measured reimbursement for

 their legal costs in commencing and defending the involuntary bankruptcy

 petition, and for their constructive efforts cooperating with law enforcement

 agencies in prosecuting Bohnenkamp for his crimes. But in gauging whether

 Creditors receive additional “substantial contribution” priority administrative



 18Although the original claims amount to about $207,653.85, the fee applications request
 administrative expense status for only $182,864.50 of that amount.

 MEMORANDUM OF DECISION ̶ 65
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                           Document     Page 66 of 126



 expenses, eligible for payment before the claims of other, similarly-situated

 creditors, the Court cannot in good conscience allow them to consume what

 would amount to the bulk of all funds available for distribution. In determining

 an appropriate allowance for Creditors’ “substantial contribution” claims, then,

 the Court has been mindful of a fundamental goal of the Bankruptcy Code:

 treating creditors equitably in the face of the losses borne by them. Therefore,

 while Creditors might believe their attorneys’ efforts were primarily responsible

 for the protections provided by the bankruptcy case, the criminal conviction of

 the wrong-doer, and the recovery of a portion of the avoidable transfers of

 Debtor’s assets, the Court has exercised discretion to weigh those arguable

 “benefits” against the interests of creditors generally in calculating the amount of

 Creditor’s § 503(b)(3)(D) administrative expense allowance. In the Court’s view,

 the Code mandates such approach.

                                     Conclusion

       The distributions from the bankruptcy case represent an unfortunate

 outcome for the former customers and other creditors of Debtor. While the

 restitution order entered by the District Court requires Bohnenkamp to pay

 additional compensation to his victims, it is uncertain if, or when, he will do so.

 MEMORANDUM OF DECISION ̶ 66
Case 16-00927-JDP     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48       Desc Main
                            Document     Page 67 of 126



       Through the Code, the bankruptcy system attempts to equitably balance

 creditors’ losses when a debtor’s assets are inadequate to offer payment in full of

 their claims. The Code’s priority scheme recognizes that some, but not all, claims

 should be, for the policy reasons Congress embraced, preferred. But granting

 priority comes with a cost to other deserving creditors. Bankruptcy courts must

 therefore exercise considerable discretion to ensure priorities are appropriately

 measured and applied. This Court has attempted to do so in this case.

       Creditors’ administrative expense motions, and their respective priority

 claims, will be allowed in part and disallowed in part for the reasons set forth

 above. Creditors collectively will be allowed administrative expense status for

 their lawyers’ fees and costs of $8,400.00 pursuant to § 503(b)(3)(A); $13,085.91

 pursuant to § 503(b)(3)(C); and $1,852.50 pursuant to § 503(b)(3)(D). In total,

 Creditors will be allowed $23,338.41, for professional work performed by Eberle

 Berlin attorneys pursuant to § 503(b)(4). Creditors’ request for an administrative

 expense under §§ 503(b)(3)(A), 503(b)(3)(C), or 503(b)(3)(D), and § 503(b)(4) for

 professional services performed by Hawley Troxell attorneys will be denied.

 Claims 12, 13, 14, and 15 will be allowed as § 507(a)(2) priority claims to the

 extent of each approved administrative expense in accordance with Creditors’

 MEMORANDUM OF DECISION ̶ 67
Case 16-00927-JDP    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48    Desc Main
                           Document     Page 68 of 126



 agreement in the allocated share of the fees and costs of work performed by the

 attorneys for each Creditor.

       A separate order consistent with this Decision will be entered.




                                             DATED: October 14, 2020



                                             _________________________

                                             Jim D. Pappas

                                             U.S. Bankruptcy Judge




 MEMORANDUM OF DECISION ̶ 68
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                          Document     Page 69 of 126




  Exhibit 1 to In re Treasure Valley Marine, Inc.
                                       -
                        Eberle Berlin Fees
            Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                                Desc Main
                                                         Document     Page 70 of 126

Exhibit 1 - Eberle Berlin Fees
  Date of Hours Description of Legal Services                  Amount     Excluded Petition      Criminal       Substantial           Court's Reason for Allowance/Disallowance
  Service                                                                 (amount (503(b)(3)(A)) (503(b)(3)(C)) Contribution
                                                                          not being                             (503(b)(3)(D))
                                                                          sought by
                                                                          Creditors)




 2/3/2015      0.6 CALL WITH DAVE MCKITRICK; PREPARE CASE       $120.00                           $ 120.00           $ 120.00         Disallowed (Court cannot determine whether
                   FILE FOR COMPLAINT; RESEARCH REQUESTS                                                                               services provided are reasonable pursuant to
                   TO J. FOLEY.                                                                                                      section 503(b)(4); Creditors failed to meet their
                                                                                                                                       burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)



 2/4/2015      4.7 REVIEW LIENS ON BWC AND FAX ON               $940.00                           $ 940.00           $ 940.00         Disallowed (Court cannot determine whether
                   CONVERSATIONS WITH BWC; CALLS WITH                                                                                  services provided are reasonable pursuant to
                   DAVE; DRAFT COMPLAINT; CALL WITH DOUG                                                                             section 503(b)(4); Creditors failed to meet their
                   MUSHLITZ.                                                                                                           burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)



 2/4/2015      0.3 TWO CONFERENCES WITH ATTORNEY A.              $67.50                           $ 67.50            $ 67.50          Disallowed (Court cannot determine whether
                   LITTLE; REVIEW EMAIL FROM ATTORNEY A.                                                                               services provided are reasonable pursuant to
                   LITTLE.                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                                       burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)



 2/5/2015      2.3 RESEARCH IDAHO LIEN LAWS FOR DEPOSITS        $460.00                           $ 460.00           $ 460.00        Disallowed (Because of lumping, Court cannot
                   FOR VEHICLES OR VESSELS; CALL WITH DAVID;                                                                           determine whether services provided are
                   DRAFT FIRST DISCOVERY REQUEST.                                                                                      reasonable pursuant to section 503(b)(4))

 2/11/2015     2.7 REVIEW COMPLAINT FILED AGAINST               $540.00                           $ 540.00           $ 540.00        Disallowed (Because of lumping, Court cannot
                   BOHENKAMP LAST WEEK BY CREDITOR; SIGN                                                                               determine whether services provided are
                   AND SUBMIT FOR SERVICE FIRST DISCOVERY                                                                              reasonable pursuant to section 503(b)(4))
                   REQUEST; CALL WITH DAVE; DRAFT
 2/12/2015     0.5 CALL WITH DAVE; REVIEW WARRANTY              $100.00    $100.00                $          ‐   $              ‐
 2/18/2015     0.2 REVIEW FILED NOTICES OF SERVICE; EMAIL TO     $40.00                           $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                   DAVID REGARDING TIME FOR RESPONSE.                                                                                  services provided are reasonable pursuant to
                                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                                       burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)



 2/26/2015     0.1 UPDATE EMAIL TO DAVE REGARDING NEW            $20.00                           $ 20.00            $ 20.00          Disallowed (Court cannot determine whether
                   LAWSUIT.                                                                                                            services provided are reasonable pursuant to
                                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                                       burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)



 3/5/2015        3 REVIEW COMPLAINT AND DISCOVERY               $600.00                           $ 600.00           $ 600.00        Disallowed (Because of lumping, Court cannot
                   REQUEST; RESEARCH EFFECT OF DEFAULT                                                                                 determine whether services provided are
                   JUDGMENT ON FURTHER DISCOVERY;                                                                                      reasonable pursuant to section 503(b)(4))
                   CONFERENCE WITH S. THARP AND N.
 3/5/2015      0.3 ANALYZE ENTRY OF DEFAULT AND STRATEGY         $67.50                           $ 67.50            $ 67.50          Disallowed (Court cannot determine whether
                   TO PURSUE ASSETS.                                                                                                   services provided are reasonable pursuant to
                                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                                       burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)



 3/6/2015      0.3 REVIEW ANSWER; EMAIL TO DAVE.                 $60.00                           $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                                                                                                                                       services provided are reasonable pursuant to
                                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                                       burden that services provided related to the
                                                                                                                                    criminal case or substantially contributed to case)
           Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                        Desc Main
                                                        Document     Page 71 of 126

3/17/2015    1.1 REVIEW REQUEST OF OPPOSING COUNSEL;       $220.00       $ 220.00           $ 220.00         Disallowed (Court cannot determine whether
                 DRAFT PROPOSED RESPONSE;                                                                     services provided are reasonable pursuant to
                 CALL WITH DAVID.                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



3/23/2015    0.6 REVISE LETTER REGARDING DISCOVERY TO      $120.00       $ 120.00           $ 120.00         Disallowed (Court cannot determine whether
                 OPPOSING COUNSEL; CALL WITH OPPOSING                                                         services provided are reasonable pursuant to
                 COUNSEL'S OFFICE REGARDING DISCOVERY                                                       section 503(b)(4); Creditors failed to meet their
                 RESPONSES.                                                                                   burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



3/25/2015    0.8 RESEARCH ACCOUNTING PERSONAL TO           $160.00       $ 160.00           $ 160.00         Disallowed (Court cannot determine whether
                 CONTACT; SEARCH NEW YORK SECRETARY OF                                                        services provided are reasonable pursuant to
                 STATE.                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



3/26/2015    1.2 REVIEW SCHEDULING ORDER; RESEARCH         $240.00       $ 240.00           $ 240.00         Disallowed (Court cannot determine whether
                 BANKRUPTCY FILINGS OF CHRIS                                                                  services provided are reasonable pursuant to
                 BOHNENKAMP AND PERIOD FOR A REPEAT                                                         section 503(b)(4); Creditors failed to meet their
                 FILING; RESEARCH STATUS OF SIMILAR                                                           burden that services provided related to the
                 SITUATED CASES.                                                                           criminal case or substantially contributed to case)



3/30/2015    0.4 CALL TO OPPOSING COUNSEL; RESEARCH PAST    $80.00       $ 80.00            $ 80.00          Disallowed (Court cannot determine whether
                 ACCOUNTING MANAGER AT                                                                        services provided are reasonable pursuant to
                 TREASURE VALLEY MARINE.                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



4/1/2015     0.4 REVIEW NEW FILING BY CFO OF TREASURE       $80.00       $ 80.00            $ 80.00         Disallowed (Because of lumping, Court cannot
                 VALLEY MARINE; RESEARCH CFO, AARON DEY;                                                      determine whether services provided are
                 ATTEMPT TO CONTACT PAST CONTROLLER OF                                                        reasonable pursuant to section 503(b)(4))
                 TREASURE VALLEY MARINE.
4/2/2015     3.6 DRAFT MOTION TO COMPEL; RESEARCH          $720.00       $ 720.00           $ 720.00         Disallowed (Court cannot determine whether
                 AARON DEY.                                                                                   services provided are reasonable pursuant to
                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



4/3/2015     1.1 CALL WITH DAVID; REVISE AFFIDAVIT FOR     $220.00       $ 220.00           $ 220.00         Disallowed (Court cannot determine whether
                 FILING MOTION TO COMPEL; CALL WITH                                                           services provided are reasonable pursuant to
                 LYNETTE DAVIS (COUNSEL FOR ANOTHER                                                         section 503(b)(4); Creditors failed to meet their
                 PLAINTIFF).                                                                                  burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



4/6/2015     0.7 REVIEW NOTICE OF HEARING ON MOTION TO     $140.00       $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                 COMPEL; EMAILS WITH                                                                          services provided are reasonable pursuant to
                 OPPOSING COUNSEL.                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



4/8/2015     1.2 1.2 HRS NO CHARGE.                                      $          ‐   $              ‐
4/14/2015    0.3 CALL WITH DAVID ON UPDATE WITH             $60.00       $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                 LITIGATION.                                                                                  services provided are reasonable pursuant to
                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)



4/15/2015    0.1 MESSAGE TO LYNETTE DAVIS.                  $20.00       $ 20.00            $ 20.00          Disallowed (Court cannot determine whether
                                                                                                              services provided are reasonable pursuant to
                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                              burden that services provided related to the
                                                                                                           criminal case or substantially contributed to case)
           Case 16-00927-JDP                    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                            Desc Main
                                                      Document     Page 72 of 126

4/16/2015    0.6 MESSAGE TO CONTACT IN BUFFALO, NY; FOIA   $120.00     $ 120.00   $ 120.00     Disallowed (Court cannot determine whether
                 REQUEST TO US COAST                                                            services provided are reasonable pursuant to
                 GUARD.                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



4/17/2015    1.2 CALL WITH LYNETTE DAVIS REGARDING HER     $240.00     $ 240.00   $ 240.00    Disallowed (Because of lumping, Court cannot
                 INFORMATION ON THE PAST CFO; CALL WITH                                         determine whether services provided are
                 PRIOR EMPLOYEE OF BWC; CALL WITH                                               reasonable pursuant to section 503(b)(4))
                 ATTORNEYS IN NEW YORK ON SERVING THIRD
4/20/2015    1.2 DRAFT SUBPOENA AGAINST NIAGARA JET        $240.00     $ 240.00   $ 240.00     Disallowed (Court cannot determine whether
                 ADVENTURES.                                                                    services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



4/21/2015    1.8 DRAFT THIRD PARTY SUBPOENA TO NIAGARA     $360.00     $ 360.00   $ 360.00     Disallowed (Court cannot determine whether
                 JET ADVENTURES, LLC, CHRIS                                                     services provided are reasonable pursuant to
                 BOHNENKAMP, AND MIKE FOX.                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



4/24/2015    1.5 CALL WITH DAVID; EMAIL TO NY ATTORNEY;    $300.00     $ 300.00   $ 300.00     Disallowed (Court cannot determine whether
                 FIND AND RESEARCH TERESA CHAMBERLAIN.                                          services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



4/27/2015    1.5 DRAFT SUBPOENAS FOR MIKE FOX AND CHRIS    $300.00     $ 300.00   $ 300.00     Disallowed (Court cannot determine whether
                 BOHNENKAMP; CALL WITH TERESA                                                   services provided are reasonable pursuant to
                 CHAMBERLAIN.                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



4/28/2015    0.3 REVIEW ENGAGEMENT LETTER FROM NEW          $60.00     $ 60.00    $ 60.00      Disallowed (Court cannot determine whether
                 YORK; EMAILS WITH DAVID.                                                       services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



4/29/2015    0.2 REVIEW TIMELINE FOR OPPOSING COUNSEL       $40.00     $ 40.00    $ 40.00     Disallowed (Because of lumping, Court cannot
                 TO RESPOND TO MOTION TO COMPEL; EMAIL                                          determine whether services provided are
                 TO NY COUNSEL WITH SIGNED ENGAGEMENT                                           reasonable pursuant to section 503(b)(4))
                 LETTER AND COMMENTS ON DRAFTED
4/30/2015    0.4 REVIEW AND SUBMIT THIRD‐PARTY              $80.00     $ 80.00    $ 80.00      Disallowed (Court cannot determine whether
                 SUBPOENAS TO OPPOSING COUNSEL.                                                 services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



5/4/2015     1.3 REVIEW DISCOVERY RESPONSE FROM            $260.00     $ 260.00   $ 260.00     Disallowed (Court cannot determine whether
                 DEFENDANTS.                                                                    services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



5/5/2015     3.9 REVIEW DISCOVERY RESPONSES FROM           $780.00     $ 780.00   $ 780.00    Disallowed (Because of lumping, Court cannot
                 DEFENDANT; CONFERENCE WITH C. RIPPEE ON                                        determine whether services provided are
                 PURSUING MOTION TO COMPEL; MESSAGES                                            reasonable pursuant to section 503(b)(4))
                 TO JEREMY MUSGRAVE, JOHN KINNEY, AND
5/6/2015     3.5 PREPARE OUTLINE FOR MOTION TO COMPEL;     $700.00     $ 700.00   $ 700.00     Disallowed (Court cannot determine whether
                 ATTEND MOTION TO COMPEL.                                                       services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)
           Case 16-00927-JDP                    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                        Desc Main
                                                      Document     Page 73 of 126

5/7/2015     1.9 DRAFT THIRD PARTY SUBPOENAS.             $380.00      $ 380.00           $ 380.00         Disallowed (Court cannot determine whether
                                                                                                            services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



5/8/2015     0.7 REVISE THIRD PARTY SUBPOENA ON NIAGARA   $140.00      $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                 JET ADVENTURES.                                                                            services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



5/11/2015    0.2 EMAILS WITH OPPOSING COUNSEL; REVIEW      $40.00      $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                 REVISED DISCOVERY RESPONSE.                                                                services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



5/13/2015    1.5 CALLS WITH LYNETTE DAVIS AND WITH DAVE   $300.00      $ 300.00           $ 300.00         Disallowed (Court cannot determine whether
                 REGARDING POOLING RESOURCES AND                                                            services provided are reasonable pursuant to
                 CURRENT STATUS OF LITIGATION.                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



5/15/2015    1.7 REVISE THIRD PARTY SUBPOENAS WITH        $340.00      $ 340.00           $ 340.00        Disallowed (Because of lumping, Court cannot
                 DEVILS HOLE JETBOAT,LLC AND SEND FOR                                                       determine whether services provided are
                 SERVICE; CALL WITH JOE STEARNS.                                                            reasonable pursuant to section 503(b)(4))

5/19/2015      1 CALL WITH DAVID; RESEARCH BANKRUPTCY     $200.00      $ 200.00           $ 200.00        Disallowed (Because of lumping, Court cannot
                 LAW AND THE EFFECT OF A SUCCESSFUL                                                         determine whether services provided are
                 LAWSUIT AND SUBSEQUENT BANKRUPTCY ON                                                       reasonable pursuant to section 503(b)(4))
                 PROPERTY THEN TRANSFERRED TO DAVID.
5/21/2015    0.2 CALL WITH NIAGARA REPORTER; EMAIL TO      $40.00      $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                 DAVE.                                                                                      services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



5/27/2015    0.2 RESPOND TO THE COAST GUARD'S REQUEST      $40.00      $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                 FOR MORE INFORMATION.                                                                      services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



6/10/2015    0.3 DRAFT MOTION TO MODIFY TRIAL SETTING.     $60.00      $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                                                                                                            services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



6/12/2015    0.7 REVISE MOTION TO VACATE TRIAL DATE.      $140.00      $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                                                                                                            services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



6/15/2015    0.5 CALL WITH LYNETTE DAVIS (ATTORNEY FOR    $100.00      $ 100.00           $ 100.00        Disallowed (Because of lumping, Court cannot
                 ANOTHER PLAINTIFF); QUICK                                                                  determine whether services provided are
                 REVIEW OF COAST GUARD DOCUMENT;                                                            reasonable pursuant to section 503(b)(4))
                 MESSAGE TO DAVID.
6/24/2015    0.1 MESSAGE TO DAVID.                                     $          ‐   $              ‐     Disallowed (Court cannot determine whether
                                                                                                            services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)
           Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                            Desc Main
                                                        Document     Page 74 of 126

6/26/2015    0.1 REVIEW SCHEDULING ORDER AND MESSAGE         $20.00      $ 20.00    $ 20.00      Disallowed (Court cannot determine whether
                 TO DAVID.                                                                        services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



6/29/2015    4.6 REVIEW SCHEDULING ORDER; CALL WITH         $920.00      $ 920.00   $ 920.00    Disallowed (Because of lumping, Court cannot
                 DAVID; EMAIL STIPULATION TO EXTEND TRIAL                                         determine whether services provided are
                 DATE; REVIEW COAST GUARD PREPARED                                                reasonable pursuant to section 503(b)(4))
                 DOCUMENTS; PREPARE SECOND DISCOVERY
6/30/2015    1.2 PREPARE NOTICE OF 30(B)(6) DEPOSITION;     $240.00      $ 240.00   $ 240.00     Disallowed (Court cannot determine whether
                 CONFERENCE WITH ATTORNEY S. THARP.                                               services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



6/30/2015    0.2 CONFERENCE WITH ATTORNEY A. LITTLE (.2).    $45.00      $ 45.00    $ 45.00      Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



7/1/2015     2.8 DRAFT AMENDED NOTICES OF 30(B)(6)          $560.00      $ 560.00   $ 560.00    Disallowed (Because of lumping, Court cannot
                 DEPOSITION; CALL WITH LYNETTE DAVIS                                              determine whether services provided are
                 REGARDING STATUS OF MOTION FOR                                                   reasonable pursuant to section 503(b)(4))
                 SUMMARY JUDGMENT IN HER CASE AND
7/2/2015     2.3 CALL WITH DAVE; CALL WITH LYNETTE; DRAFT   $460.00      $ 460.00   $ 460.00    Disallowed (Because of lumping, Court cannot
                 LETTER REGARDING                                                                 determine whether services provided are
                 DISCOVERY AND SETTLEMENT TO MIA.                                                 reasonable pursuant to section 503(b)(4))

7/7/2015     1.5 REVIEW FINANCIALS PROVIDED THROUGH         $300.00      $ 300.00   $ 300.00    Disallowed (Because of lumping, Court cannot
                 DISCOVERY AND EMAIL TO DAVE; CALL WITH                                           determine whether services provided are
                 JOE STEARNS REGARDING AFFIDAVIT.                                                 reasonable pursuant to section 503(b)(4))

7/8/2015       1 DRAFT LETTER DEMANDING DISCOVERY TO        $200.00      $ 200.00   $ 200.00    Disallowed (Because of lumping, Court cannot
                 OPPOSING COUNSEL; MESSAGE TO JOE                                                 determine whether services provided are
                 STEARNS REQUESTING MEETING TIME;                                                 reasonable pursuant to section 503(b)(4))
                 CONFERENCE WITH ATTORNEY S. THARP.
7/9/2015     1.2 REVISE DISCOVERY LETTER TO OPPOSING        $240.00      $ 240.00   $ 240.00     Disallowed (Court cannot determine whether
                 COUNSEL; DRAFT AFFIDAVIT OF JOE STEARNS.                                         services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



7/9/2015     0.3 CONFERENCE WITH ATTORNEY A. LITTLE;         $67.50      $ 67.50    $ 67.50      Disallowed (Court cannot determine whether
                 REVISE LETTER TO MIA MURPHY.                                                     services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



7/10/2015    0.5 RESPOND TO OPPOSING COUNSEL'S EMAIL.       $100.00      $ 100.00   $ 100.00     Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



7/13/2015    4.1 PREPARE FOR CONFERENCE WITH JOE            $820.00      $ 820.00   $ 820.00    Disallowed (Because of lumping, Court cannot
                 STEARNS; RESEARCH CREDITOR FORCING                                               determine whether services provided are
                 PARTY INTO INVOLUNTARY BANKRUPTCY AND                                            reasonable pursuant to section 503(b)(4))
                 THE TRUSTEE PURSUING FRAUDULENT
7/14/2015    3.6 REVIEW DOCUMENTS PRODUCED BY               $720.00      $ 720.00   $ 720.00    Disallowed (Because of lumping, Court cannot
                 TREASURE VALLEY MARINE TO LYNNETTE;                                              determine whether services provided are
                 DRAFT AFFIDAVIT FOR JOE STEARNS;                                                 reasonable pursuant to section 503(b)(4))
                 TELEPHONE CALL WITH DAVID.
        Case 16-00927-JDP                         Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                Desc Main
                                                        Document     Page 75 of 126

7/17/2015   1.4 CALL WITH LYNETTE; REVISE AFFIDAVIT OF JOE    $280.00    $ 280.00     $ 280.00       Disallowed (Court cannot determine whether
                STEARNS.                                                                              services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/20/2015   1.2 FOLLOW UP ON DEMANDS FOR                      $240.00    $ 240.00     $ 240.00       Disallowed (Court cannot determine whether
                SUPPLEMENTAL DISCOVERY; CYA LETTER TO                                                 services provided are reasonable pursuant to
                OPPOSING COUNSEL REGARDING 30(B)(6)                                                 section 503(b)(4); Creditors failed to meet their
                DEPOSITIONS.                                                                          burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/21/2015   2.6 RESPOND TO OPPOSING COUNSEL EMAIL;            $520.00    $ 520.00     $ 520.00       Disallowed (Court cannot determine whether
                PREPARE MOTION TO REQUEST SANCTIONS.                                                  services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/22/2015   2.5 EMAILS WITH OPPOSING COUNSEL;                 $500.00    $ 500.00     $ 500.00      Disallowed (Because of lumping, Court cannot
                TELEPHONE CALL WITH DAVE; CALL                                                        determine whether services provided are
                WITH LYNETTE; REVIEW DISCOVERY.                                                       reasonable pursuant to section 503(b)(4))

7/22/2015   0.5 MULTIPLE CONFERENCES WITH ATTORNEY A.         $112.50    $ 112.50     $ 112.50       Disallowed (Court cannot determine whether
                LITTLE.                                                                               services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/23/2015   0.3 REQUEST CERTIFIED COPIES OF DOCUMENTS          $60.00    $ 60.00       $ 60.00       Disallowed (Court cannot determine whether
                IN OTHER CASES.                                                                       services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/24/2015   6.7 FOLLOW UP ON STATUS OF AFFIDAVITS;           $1,340.00   $ 1,340.00   $ 1,340.00    Disallowed (Because of lumping, Court cannot
                DRAFT MOTION TO SHOW CAUSE AND                                                        determine whether services provided are
                IMPOSE SANCTIONS; MEET WITH JOE                                                       reasonable pursuant to section 503(b)(4))
                STEARNS; RESEARCH IMPOSING SANCTIONS;
7/24/2015   0.2 CONFERENCE WITH ATTORNEY A. LITTLE.            $45.00    $ 45.00       $ 45.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/25/2015   5.4 DRAFT AMENDED COMPLAINT AND RESEARCH $1,080.00           $ 1,080.00   $ 1,080.00     Disallowed (Court cannot determine whether
                ADMISSIBILITY OF NEWSPAPER ARTICLES.                                                  services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/26/2015   2.1 DRAFT AMENDED COMPLAINT; EMAILS TO            $420.00    $ 420.00     $ 420.00      Disallowed (Because of lumping, Court cannot
                REPORTERS REGARDING COST                                                              determine whether services provided are
                OF BOATS.                                                                             reasonable pursuant to section 503(b)(4))

7/27/2015   5.3 DRAFT MOTION TO AMEND COMPLAINT AND          $1,060.00   $ 1,060.00   $ 1,060.00     Disallowed (Court cannot determine whether
                PREPARE SUPPORTING AFFIDAVITS.                                                        services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



7/27/2015   0.2 CONFERENCE WITH ATTORNEY A. LITTLE.            $45.00    $ 45.00       $ 45.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)
           Case 16-00927-JDP                   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                 Desc Main
                                                     Document     Page 76 of 126

7/28/2015    7.3 REVIEW DEFENDANTS MOTION FOR            $1,460.00         $ 1,460.00           $ 1,460.00        Disallowed (Because of lumping, Court cannot
                 SUMMARY JUDGMENT; TELEPHONE CALLS                                                                  determine whether services provided are
                 WITH DAVE; PREPARE MOTION FOR                                                                      reasonable pursuant to section 503(b)(4))
                 SUMMARY JUDGMENT AND SUPPORTING
7/28/2015    0.3 CONFERENCE WITH ATTORNEY A. LITTLE.        $67.50         $ 67.50               $ 67.50           Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



7/29/2015     0 COORDINATE FILING OF MOTION FOR                            $            ‐   $                ‐     Disallowed (Court cannot determine whether
                SUMMARY JUDGMENT.                                                                                   services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



7/29/2015    1.9 REVIEW, ANALYZE AND EDIT MEMORANDUM       $427.50         $ 427.50             $ 427.50          Disallowed (Because of lumping, Court cannot
                 IN SUPPORT OF MOTION FOR SUMMARY                                                                   determine whether services provided are
                 JUDGMENT; FINALIZE MOTION FOR SUMMARY                                                              reasonable pursuant to section 503(b)(4))
                 JUDGMENT PLEADINGS.
8/3/2015     3.1 REVIEW TVM AND BWC DISCOVERY              $620.00         $ 620.00             $ 620.00          Disallowed (Because of lumping, Court cannot
                 PRODUCTION AND MOTION FOR LEAVE TO                                                                 determine whether services provided are
                 VACATE TRIAL; DRAFT MOTION TO AMEND                                                                reasonable pursuant to section 503(b)(4))
                 COMPLAINT.
8/4/2015       4 DRAFT MEMORANDUM REQUESTING LEAVE         $800.00         $ 800.00             $ 800.00           Disallowed (Court cannot determine whether
                 TO FILE AMENDED COMPLAINT                                                                          services provided are reasonable pursuant to
                 AND MEMORANDUM IN SUPPORT OF                                                                     section 503(b)(4); Creditors failed to meet their
                 SANCTIONS.                                                                                         burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



8/5/2015      7 DRAFT MOTION FOR SANCTIONS; CALL WITH $1,400.00      200   $ 1,200.00           $ 1,200.00        Disallowed (Because of lumping, Court cannot
                AG'S OFFICE; CALL WITH DAVE; CALL TO B&W                                                            determine whether services provided are
                WRECKER SERVICES; REVISE MOTION FOR                                                                 reasonable pursuant to section 503(b)(4))
                SANCTIONS AND DRAFT AFFIDAVIT IN
8/6/2015      3 REVIEW AND REVISE MOTION FOR SANCTIONS   $600.00           $ 600.00             $ 600.00           Disallowed (Court cannot determine whether
                AND AFFIDAVIT IN SUPPORT; RESPOND TO                                                                services provided are reasonable pursuant to
                MIA'S DISCOVERY REQUESTS.                                                                         section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



8/6/2015     1.4 DISCOVERY RESEARCH REGARDING              $245.00         $ 245.00             $ 245.00           Disallowed (Court cannot determine whether
                 NON‐PARTY; DRAFT RESPONSE TO OPPOSING                                                              services provided are reasonable pursuant to
                 COUNSEL REGARDING DISCOVERY DISPUTE                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



8/10/2015    2.2 RESEARCH AND RESPOND TO MIA'S            $440.00          $ 440.00             $ 440.00          Disallowed (Because of lumping, Court cannot
                 UNREASONABLE DISCOVERY INTERPRETATION;                                                             determine whether services provided are
                 CALL WITH FBI AGENT, DREW MCCANDLESS;                                                              reasonable pursuant to section 503(b)(4))
                 CALL WITH LYNETTE DAVIS REGARDING
8/11/2015    5.1 DRAFT RESPONSE BRIEF TO BWC'S MOTION TO $1,020.00         $ 1,020.00           $ 1,020.00        Disallowed (Because of lumping, Court cannot
                 VACATE TRIAL; DRAFT RESPONSE BRIEF TO                                                              determine whether services provided are
                 BWC'S MOTION FOR SUMMARY JUDGMENT.                                                                 reasonable pursuant to section 503(b)(4))

8/12/2015    0.8 REVIEW AND REVISE RESPONSES TO MOTION     $160.00         $ 160.00             $ 160.00           Disallowed (Court cannot determine whether
                 TO VACATE AND BWC'S MOTION FOR                                                                     services provided are reasonable pursuant to
                 SUMMARY JUDGMENT.                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



8/13/2015    1.7 CALL WITH LYNETTE; REVIEW NEW YORK        $340.00         $ 340.00             $ 340.00           Disallowed (Court cannot determine whether
                 COMPLAINT.                                                                                         services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)
        Case 16-00927-JDP                       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                            Desc Main
                                                      Document     Page 77 of 126

8/13/2015   0.5 CONFERENCE WITH ATTORNEY A. LITTLE.        $112.50     $ 112.50   $ 112.50     Disallowed (Court cannot determine whether
                                                                                                services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/17/2015   1.5 CONFERENCE WITH DREW MCCANDLESS, FBI;      $300.00     $ 300.00   $ 300.00     Disallowed (Court cannot determine whether
                EMAIL DOCUMENTS TO FBI.                                                         services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/18/2015   0.9 REVIEW EXHIBITS TO FOX'S COMPLAINT IN      $180.00     $ 180.00   $ 180.00     Disallowed (Court cannot determine whether
                NEW YORK.                                                                       services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/19/2015   0.6 CALL WITH DAVE ON STATUS.                  $120.00     $ 120.00   $ 120.00     Disallowed (Court cannot determine whether
                                                                                                services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/24/2015   0.4 INSTRUCTIONS TO JULIE ON PREPARING FOR      $80.00     $ 80.00    $ 80.00      Disallowed (Court cannot determine whether
                WEDNESDAY HEARING.                                                              services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/26/2015   4.8 PREPARE FOR AND ATTEND HEARING ON          $960.00     $ 960.00   $ 960.00    Disallowed (Because of lumping, Court cannot
                MOTION FOR SUMMARY JUDGMENT, MOTION                                             determine whether services provided are
                TO AMEND COMPLAINT, AND MOTION TO                                               reasonable pursuant to section 503(b)(4))
                VACATE TRIAL DATE; CALL WITH DAVE; CALLS
8/26/2015     1 RESEARCH REGARDING REFERENCE TO A          $175.00     $ 175.00   $ 175.00    Disallowed (Because of lumping, Court cannot
                MOTION FOR SUMMARY JUDGMENT IN A                                                determine whether services provided are
                RESPONSIVE BRIEF TO OPPOSING MOTION                                             reasonable pursuant to section 503(b)(4))
                FOR SUMMARY JUDGMENT AS SUFFICIENT
8/26/2015   0.2 CONFERENCE WITH ATTORNEY A. LITTLE.         $35.00     $ 35.00    $ 35.00      Disallowed (Court cannot determine whether
                                                                                                services provided are reasonable pursuant to
                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/26/2015   0.4 HEARING ON DEFENDANT'S MOTION FOR           $70.00     $ 70.00    $ 70.00      Disallowed (Court cannot determine whether
                SUMMARY JUDGMENT WITH                                                           services provided are reasonable pursuant to
                ATTORNEY A. LITTLE.                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/27/2015   0.6 CALL WITH IT EXPERT ON EXTRACTING DATA     $120.00     $ 120.00   $ 120.00     Disallowed (Court cannot determine whether
                FROM PROVIDED                                                                   services provided are reasonable pursuant to
                DOCUMENTS.                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                burden that services provided related to the
                                                                                             criminal case or substantially contributed to case)



8/27/2015     1 REVIEW AMENDED COMPLAINT FOR               $175.00     $ 175.00   $ 175.00    Disallowed (Because of lumping, Court cannot
                COMPLIANCE WITH LONGARM STATUTE;                                                determine whether services provided are
                REVISIONS TO AMENDED COMPLAINT;                                                 reasonable pursuant to section 503(b)(4))
                RESEARCH REGARDING PIERCING CORPORATE
8/28/2015   2.9 REVISE AMENDED COMPLAINT AND EMAIL TO      $580.00     $ 580.00   $ 580.00    Disallowed (Because of lumping, Court cannot
                OPPOSING COUNSEL; MEET WITH ELECTRONIC                                          determine whether services provided are
                DISCOVERY EXPERT, LUKE, ON REVIEWING                                            reasonable pursuant to section 503(b)(4))
                PROVIDED HARD DRIVE.
8/31/2015   2.1 REVIEW MINIMUM CONTACTS RESEARCH AS        $420.00     $ 420.00   $ 420.00    Disallowed (Because of lumping, Court cannot
                APPLICABLE TO MIKE FOX; REVIEW HARD                                             determine whether services provided are
                DRIVE PRODUCED BY TVM; MEET WITH                                                reasonable pursuant to section 503(b)(4))
                LITTLE‐MORRIS ON REVIEWING QUICKBOOKS
           Case 16-00927-JDP                     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                             Desc Main
                                                       Document     Page 78 of 126

9/1/2015     0.6 EMAILS WITH OPPOSING COUNSEL              $120.00             $ 120.00         $ 120.00         Disallowed (Court cannot determine whether
                 REGARDING AMENDED COMPLAINT.                                                                     services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/1/2015     0.3 CONFERENCE WITH ATTORNEY A. LITTLE.        $67.50             $ 67.50          $ 67.50          Disallowed (Court cannot determine whether
                                                                                                                  services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/2/2015     0.3 EMAILS WITH OPPOSING COUNSEL ON            $60.00             $ 60.00          $ 60.00          Disallowed (Court cannot determine whether
                 COMPLAINT AND DISCOVERY REQUESTS.                                                                services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/3/2015     0.6 PREPARE ORDER GRANTING AMENDED            $120.00             $ 120.00         $ 120.00        Disallowed (Because of lumping, Court cannot
                 COMPLAINT AND REVISE COMPLAINT;                                                                  determine whether services provided are
                 REQUEST ACCEPTANCE OF SERVICE OF                                                                 reasonable pursuant to section 503(b)(4))
                 PROCESS FROM OPPOSING COUNSEL.
9/4/2015     3.5 MEET WITH JESSICA WILLIAMS, CPA, AND      $700.00             $ 700.00         $ 700.00        Disallowed (Because of lumping, Court cannot
                 REVIEW FINANCIAL STATEMENTS OF                                                                   determine whether services provided are
                 BOHNENKAMP ENTITIES; CALL WITH                                                                   reasonable pursuant to section 503(b)(4))
                 ATTORNEY FOR ANOTHER BOHNENKAMP
9/8/2015     2.7 CALL WITH LYNETTE DAVIS REGARDING JOINT                       $        ‐   $              ‐
9/9/2015     1.4 RESEARCH EFFECT IN BANKRUPTCY OF          $280.00   $280.00   $        ‐   $              ‐
9/14/2015    0.6 REVIEW AFFIDAVITS FOR OUT OF STATE        $120.00             $ 120.00         $ 120.00         Disallowed (Court cannot determine whether
                 SERVICE OF NEW YORK INDIVIDUALS AND                                                              services provided are reasonable pursuant to
                 ENTITIES.                                                                                      section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/15/2015    0.7 REVIEW AND SIGN AFFIDAVIT AND MOTION      $140.00             $ 140.00         $ 140.00         Disallowed (Court cannot determine whether
                 FOR SERVICE OUTSIDE THE STATE OF IDAHO.                                                          services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/16/2015    0.7 CALL WITH LYNNETTE DAVIS ON JOINT         $140.00             $ 140.00         $ 140.00         Disallowed (Court cannot determine whether
                 REPRESENTATION.                                                                                  services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/17/2015    2.7 DRAFT DISCOVERY REQUEST ON NEW            $540.00             $ 540.00         $ 540.00         Disallowed (Court cannot determine whether
                 DEFENDANTS.                                                                                      services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/18/2015    2.4 DRAFT DISCOVERY REQUESTS ON NEW           $480.00             $ 480.00         $ 480.00         Disallowed (Court cannot determine whether
                 DEFENDANTS IN NEW YORK.                                                                          services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



9/21/2015    1.7 CALLS WITH DAVE AND GRANT REGARDING       $340.00             $ 340.00         $ 340.00         Disallowed (Court cannot determine whether
                 PLAN ON PROCEEDING WITH LITIGATION AND                                                           services provided are reasonable pursuant to
                 CURRENT STATE OF DISCOVERY AND MOTIONS                                                         section 503(b)(4); Creditors failed to meet their
                 TO SERVE OUT OF STATE.                                                                           burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)
        Case 16-00927-JDP                     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                 Desc Main
                                                    Document     Page 79 of 126

9/22/2015   0.1 CONFERECE WITH ATTORNEY A. LITTLE          $17.50             $ 17.50            $ 17.50          Disallowed (Court cannot determine whether
                REGARDING ALLEGATIONS OF CONCEALING                                                                services provided are reasonable pursuant to
                ASSETS                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



9/22/2015   2.2 RESEARCH REGARDING CONCEALMENT OF         $385.00             $ 385.00           $ 385.00         Disallowed (Court cannot determine whether
                ASSETS BY BOHNENKAMP                                                                               services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



9/23/2015   0.6 CALL WITH LYNNETTE ON CONSOLIDATING       $120.00             $ 120.00           $ 120.00         Disallowed (Court cannot determine whether
                CASES.                                                                                             services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



9/25/2015   1.6 CALL WITH DAVE AND EMAIL REGARDING        $320.00             $ 320.00           $ 320.00             Allowed (Filing/Adjudicating Petition)
                FORMING A COMMITTEE OF CREDITORS.
9/27/2015   0.7 DRAFT JOINT REPRESENTATION ENGAGEMENT                         $        ‐     $              ‐
9/28/2015   2.8 PREPARE JOINT REPRESENTATION ESTIMATE                         $        ‐     $              ‐
9/29/2015   0.9 REVISE DISCOVERY REQUESTS ON NEW          $180.00             $ 180.00           $ 180.00         Disallowed (Court cannot determine whether
                DEFENDANTS.                                                                                        services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



9/30/2015   0.2 REVIEW DISCOVERY PRODUCTION ON NJA         $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                AND DHJ.                                                                                           services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



9/30/2015     3 CONFERENCE ON JOINT REPRESENTATION                            $          ‐   $              ‐
10/1/2015   0.5 DRAFT ENGAGEMENT LETTER.                   $50.00    $50.00   $          ‐   $              ‐
10/1/2015   0.1 CONFERENCE WITH ATTORNEY A. LITTLE.        $11.50             $ 11.50            $ 11.50          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



10/2/2015   1.8 REVISE ENGAGEMENT LETTER BASED ON         $180.00   $180.00   $          ‐   $              ‐
10/5/2015   0.4 CALL WITH FBI AGENT DREW MCCANDLESS.       $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



10/6/2015   2.4 CONFERENCE WITH R. STOVER AND N.          $240.00      200    $ 40.00            $ 40.00         Disallowed (Because of lumping, Court cannot
                MCFEELEY REGARDING KEY BANK'S INTEREST;                                                            determine whether services provided are
                CALL WITH D. MCKITRICK REGARDING RETURN                                                            reasonable pursuant to section 503(b)(4))
                OF JOINT REPRESENTATION LETTER; CALL
10/6/2015   0.4 MOTION TO CONSOLIDATE                      $34.00             $ 34.00            $ 34.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



10/7/2015   0.3 CALL WITH GRANT.                           $30.00             $ 30.00            $ 30.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)
         Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                Desc Main
                                                      Document     Page 80 of 126

10/7/2015    4.5 CALL WITH GRANT AND WITH DAVE; REVIEW      $450.00     100    $ 350.00           $ 350.00        Disallowed (Because of lumping, Court cannot
                 AND REVISE DISCOVERY REQUEST UPON                                                                  determine whether services provided are
                 CHRIS, BWC, AND TVM; REVIEW FINANCIAL                                                              reasonable pursuant to section 503(b)(4))
                 DATE FOR RELEVANT INFORMATION TO
10/7/2015      3 RESEARCH REGARDING MOTION TO               $255.00            $ 255.00           $ 255.00        Disallowed (Because of lumping, Court cannot
                 CONSOLIDATE; DRAFT MOTION; DRAFT                                                                   determine whether services provided are
                 MEMORANDUM IN SUPPORT; DRAFT                                                                       reasonable pursuant to section 503(b)(4))
                 AFFIDAVIT OF ATTORNEY A. LITTLE IN
10/7/2015    4.5 RESEARCH REGARDING JOINDER OF PLAINTIFF;   $382.50            $ 382.50           $ 382.50        Disallowed (Because of lumping, Court cannot
                 DRAFT MOTION FOR JOINDER OF A PARTY;                                                               determine whether services provided are
                 DRAFT MEMORANDUM IN SUPPORT; DRAFT                                                                 reasonable pursuant to section 503(b)(4))
                 AFFIDAVIT OF LELAND SPINDLER IN SUPPORT
10/8/2015    4.2 REVIEW AND REVISE MOTION TO                $420.00            $ 420.00           $ 420.00        Disallowed (Because of lumping, Court cannot
                 CONSOLIDATE AND MOTION TO JOIN                                                                     determine whether services provided are
                 PLAINTIFF; REVISE DISCOVERY REQUEST UPON                                                           reasonable pursuant to section 503(b)(4))
                 CHRIS, TVM, AND BWC.
10/8/2015    2.5 REVISE MOTIONS TO CONSOLIDATE AND          $212.50            $ 212.50           $ 212.50        Disallowed (Because of lumping, Court cannot
                 JOINDER; REVISE MEMORANDUMS IN                                                                     determine whether services provided are
                 SUPPORT; REVISE AFFIDAVITS IN SUPPORT;                                                             reasonable pursuant to section 503(b)(4))
                 CONFERENCE WITH ATTORNEY A. LITTLE
10/9/2015    2.8 REVISE MOTION TO CONSOLIDATE; PREPARE      $280.00            $ 280.00           $ 280.00         Disallowed (Court cannot determine whether
                 AFFIDAVIT AND CONFERENCE                                                                           services provided are reasonable pursuant to
                 WITH LELAND.                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



10/12/2015   0.7 DRAFT LELAND'S AFFIDAVIT.                   $70.00   $70.00   $          ‐   $              ‐     Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



10/13/2015   2.8 REVIEW PERSONAL ASSET SEARCH OF CHRIS      $280.00            $ 280.00           $ 280.00        Disallowed (Because of lumping, Court cannot
                 BOHNENKAMP; REVISE DISCOVERY REQUEST                                                               determine whether services provided are
                 ON CHRIS; REVIEW LUNGREN SCHEDULING                                                                reasonable pursuant to section 503(b)(4))
                 ORDER; CALL WITH LYNNETTE ON STATUS.
10/14/2015   4.1 PREPARE THIRD PARTY SUBPOENAS; REVIEW      $410.00            $ 410.00           $ 410.00         Disallowed (Court cannot determine whether
                 AFFIDAVIT WITH LELAND; ATTEND STATUS                                                               services provided are reasonable pursuant to
                 CONFERENCE.                                                                                      section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



10/15/2015   0.6 REVIEW SETTLEMENT PROPOSAL; STATUS          $60.00            $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                 UPDATE EMAIL TO CLIENTS.                                                                           services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



10/16/2015   2.2 FINAL REVIEW REGARDING MOTION FOR          $187.00            $ 187.00           $ 187.00        Disallowed (Because of lumping, Court cannot
                 PRELIMINARY INJUNCTION; RESEARCH                                                                   determine whether services provided are
                 REGARDING MOTION FOR PRELIMINARY                                                                   reasonable pursuant to section 503(b)(4))
                 INJUNCTION BEGIN DRAFTING MOTION
10/19/2015   0.8 UPDATE LITIGATION PLAN AND IDENTIFY         $80.00            $ 80.00            $ 80.00          Disallowed (Court cannot determine whether
                 NECESSARY DOCUMENTS.                                                                               services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



10/19/2015   1.8 DRAFT MOTION FOR PRELIMINARY INJUNCTIN;    $153.00            $ 153.00           $ 153.00         Disallowed (Court cannot determine whether
                 RESEARCH MOTION FOR PRELIMINARY                                                                    services provided are reasonable pursuant to
                 INJUNCTION                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)
         Case 16-00927-JDP                       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                            Desc Main
                                                       Document     Page 81 of 126

10/20/2015   2.2 RESEARCH ABILITY TO FILE FOR INJUNCTION    $220.00     $ 220.00   $ 220.00     Disallowed (Court cannot determine whether
                 WITHOUT POSTING A BOND; PREPARE                                                 services provided are reasonable pursuant to
                 STIPULATION TO CONSOLIDATION.                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



10/20/2015   4.4 RESEARCH REGARDING PRELIMINARY             $374.00     $ 374.00   $ 374.00    Disallowed (Because of lumping, Court cannot
                 INJUNCTION AND FRAUDULENT TRANSFERS;                                            determine whether services provided are
                 DRAFT MEMORANDUM IN SUPPORT OF                                                  reasonable pursuant to section 503(b)(4))
                 MOTION FOR PRELIMINARY INJUNCTION;
10/20/2015   0.2 CONFERENCE WITH ATTORNEY A. LITTLE.         $23.00     $ 23.00    $ 23.00      Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



10/27/2015   2.1 REVISE SPINDLER COMPLAINT; REVISE          $210.00     $ 210.00   $ 210.00    Disallowed (Because of lumping, Court cannot
                 THIRD‐PARTY SUBPOENAS; CALL WITH WAYNE                                          determine whether services provided are
                 SCOTT; CALL WITH CPA EXPERT.                                                    reasonable pursuant to section 503(b)(4))

10/28/2015   0.3 SCHEDULING WITH CPA EXPERTS.                $30.00     $ 30.00    $ 30.00      Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



10/30/2015   0.2 FINAL REVIEW OF SPINDLER COMPLAINT AND      $20.00     $ 20.00    $ 20.00      Disallowed (Court cannot determine whether
                 EMAIL TO LELAND.                                                                services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



11/2/2015    1.8 REVISE LUNGREN AMENDED COMPLAINT.          $180.00     $ 180.00   $ 180.00     Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



11/3/2015    1.2 REVIEW DISCOVERY REQUESTS NECESSARY        $120.00     $ 120.00   $ 120.00    Disallowed (Because of lumping, Court cannot
                 FOR BOAT VALUATION EXPERT AND COURT                                             determine whether services provided are
                 FILINGS; REVIEW LUNGREN COMMENTS ON                                             reasonable pursuant to section 503(b)(4))
                 COMPLAINT; EMAILS TO CLIENTS.
11/5/2015    2.7 REVIEW LUNGREN AMENDED COMPLAINT;          $270.00     $ 270.00   $ 270.00    Disallowed (Because of lumping, Court cannot
                 CALL WITH GRANT AND ANNE; CONFERENCE                                            determine whether services provided are
                 WITH C. BEADLE REGARDING EXPERT                                                 reasonable pursuant to section 503(b)(4))
                 OPINION.
11/6/2015    3.9 FILE SPINDLER COMPLAINT; PREPARE           $390.00     $ 390.00   $ 390.00    Disallowed (Because of lumping, Court cannot
                 DOCUMENTS FOR C. BEADLE, CPA, REVIEW;                                           determine whether services provided are
                 PROVIDE DOCUMENTS TO CPA; PREPARE                                               reasonable pursuant to section 503(b)(4))
                 INSTRUCTIONS FOR CPA.
11/6/2015    0.4 CONFERENCE WITH ATTORNEY A. LITTLE.         $46.00     $ 46.00    $ 46.00      Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



11/9/2015    0.6 PREPARE MOTION TO CONSOLIDATE SPINDLER      $60.00     $ 60.00    $ 60.00      Disallowed (Court cannot determine whether
                 COMPLAINT AND AFFIDAVIT.                                                        services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



11/10/2015    3 FINALIZE LETTER TO CPA EXPERT AND PROVIDE   $300.00     $ 300.00   $ 300.00    Disallowed (Because of lumping, Court cannot
                DOCUMENTS; REVIEW DEFENDANTS FIRST                                               determine whether services provided are
                DISCOVERY REQUEST ON MCKITRICK AND                                               reasonable pursuant to section 503(b)(4))
                PREPARE RESPONSE.
         Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                            Desc Main
                                                        Document     Page 82 of 126

11/10/2015   0.1 CONFERENCE WITH ATTORNEY A. LITTLE.        $11.50       $ 11.50    $ 11.50      Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/11/2015   1.8 PREPARE DAVE'S DISCOVERY RESPONSES.       $180.00       $ 180.00   $ 180.00     Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/11/2015   0.1 CONFERENCE WITH ATTORNEY A. LITTLE.        $11.50       $ 11.50    $ 11.50      Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/12/2015   1.3 CALL WITH DOUG RIDDLE; PREPARE            $130.00       $ 130.00   $ 130.00    Disallowed (Because of lumping, Court cannot
                 DISCOVERY RESPONSE; CALL WITH                                                    determine whether services provided are
                 MIA'S OFFICE.                                                                    reasonable pursuant to section 503(b)(4))

11/13/2015   0.2 CONFERENCE WITH ATTORNEY A. LITTLE.        $23.00       $ 23.00    $ 23.00      Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/16/2015    2 PREPARE LETTER AND INFORMATION TO          $200.00       $ 200.00   $ 200.00     Disallowed (Court cannot determine whether
                DOUG RIDDLE.                                                                      services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/17/2015   2.7 CONFERENCE WITH M. MURPHY; TELEPHONE      $270.00       $ 270.00   $ 270.00    Disallowed (Because of lumping, Court cannot
                 CALL TO LELAND; REVIEW                                                           determine whether services provided are
                 CHRIS' ANSWER.                                                                   reasonable pursuant to section 503(b)(4))

11/18/2015   3.8 REVIEW CHRIS'S REQUEST FOR ADMISSION,     $380.00       $ 380.00   $ 380.00    Disallowed (Because of lumping, Court cannot
                 REVIEW DOCUMENTS TO BOLSTER, AND                                                 determine whether services provided are
                 PREPARE REQUEST TO SUPPLEMENT (1:40);                                            reasonable pursuant to section 503(b)(4))
                 CALL WITH LELAND; REVIEW MIA'S SUMMARY
11/18/2015   0.3 CONFERENCE WITH ATTORNEYS A. LITTLE AND    $34.50       $ 34.50    $ 34.50      Disallowed (Court cannot determine whether
                 B. VANDENDRIES; SECOND CONFERENCE WITH                                           services provided are reasonable pursuant to
                 ATTORNEY A. LITTLE.                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/19/2015   4.6 CALL WITH CPA; CALL WITH FBI AGENT;       $460.00       $ 460.00   $ 460.00    Disallowed (Because of lumping, Court cannot
                 SUMMARY OF STATUS TO CLIENTS; MESSAGES                                           determine whether services provided are
                 TO BRYAN BENTZ; PREPARE SPINDLER                                                 reasonable pursuant to section 503(b)(4))
                 DISCOVERY REQUEST FOR TVM AND BWC;
11/19/2015   0.1 CONFERENCE WITH ATTORNEY A. LITTLE.        $11.50       $ 11.50    $ 11.50      Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)



11/23/2015   0.1 CALL WITH C. BEADLE.                       $10.00       $ 10.00    $ 10.00      Disallowed (Court cannot determine whether
                                                                                                  services provided are reasonable pursuant to
                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                  burden that services provided related to the
                                                                                               criminal case or substantially contributed to case)
         Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                               Desc Main
                                                        Document     Page 83 of 126

11/24/2015   0.6 CALL WITH C. BEADLE; REVISE SPINDLER FIRST    $60.00             $ 60.00          $ 60.00          Disallowed (Court cannot determine whether
                 DISCOVERY REQUEST TO INCLUDE CHRIS.                                                                 services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



11/25/2015   0.5 REVIEW PLEADING FILED BY MIA; EMAIL TO        $50.00             $ 50.00          $ 50.00          Disallowed (Court cannot determine whether
                 LELAND; RESEARCH                                                                                    services provided are reasonable pursuant to
                 ACCEPTANCE OF SERVICE.                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



11/25/2015   3.4 RESEARCH REGARDING LOCATION OF               $289.00   $289.00   $        ‐   $              ‐
11/30/2015   4.5 MESSAGE TO D. RIDDLE; PREPARE MCKITRICK      $450.00             $ 450.00         $ 450.00         Disallowed (Court cannot determine whether
                 DISCOVERY PRODUCTION; CONFERENCE CALL                                                               services provided are reasonable pursuant to
                 WITH CLIENTS.                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



11/30/2015   3.1 RESEARCH REGARDING LOCATION OF               $263.50             $ 263.50         $ 263.50         Disallowed (Court cannot determine whether
                 DEPOSITIONS                                                                                         services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



12/1/2015    0.5 CALL WITH MARINE POWER AND REVIEW             $50.00             $ 50.00          $ 50.00          Disallowed (Court cannot determine whether
                 INVOICES; CALL WITH DOUG RIDDLE; EMAIL                                                              services provided are reasonable pursuant to
                 DAVE DISCOVERY DOCUMENTS FOR                                                                      section 503(b)(4); Creditors failed to meet their
                 SIGNATURE.                                                                                          burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



12/2/2015    3.5 PREPARE DOCUMENTS FOR PRODUCTION;            $350.00             $ 350.00         $ 350.00        Disallowed (Because of lumping, Court cannot
                 REVISE DISCOVERY RESPONSE FOR DAVE; CALL                                                            determine whether services provided are
                 WITH MARINE POWER; CONFERENCE WITH N.                                                               reasonable pursuant to section 503(b)(4))
                 MCFEELEY AND R. STOVER.
12/3/2015    4.1 PREPARE FOR CALL WITH KEY BANK;              $410.00             $ 410.00         $ 410.00        Disallowed (Because of lumping, Court cannot
                 RESEARCH NEW CASE ON CASINO LIABILITY                                                               determine whether services provided are
                 FOR FRAUDULENT TRANSFERS; CALL WITH C.                                                              reasonable pursuant to section 503(b)(4))
                 BEADLE; CALL WITH CD'A REGARDING THIRD
12/3/2015    0.3 CONFERENCE WITH ATTORNEY A. LITTLE.           $34.50             $ 34.50          $ 34.50          Disallowed (Court cannot determine whether
                                                                                                                     services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



12/4/2015     1 CALL WITH KEY BANK.                           $100.00             $ 100.00         $ 100.00         Disallowed (Court cannot determine whether
                                                                                                                     services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



12/7/2015    0.9 DRAFT LUNGREN FIRST DISCOVERY RESPONSE.       $90.00             $ 90.00          $ 90.00          Disallowed (Court cannot determine whether
                                                                                                                     services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



12/8/2015    4.9 REVISE LUNGREN FIRST DISCOVERY RESPONSE;     $490.00             $ 490.00         $ 490.00        Disallowed (Because of lumping, Court cannot
                 CALL WITH ATTORNEY FOR MIKE FOX; CALL                                                               determine whether services provided are
                 WITH D. RIDDLE; FOLLOW UP ON THIRD PARTY                                                            reasonable pursuant to section 503(b)(4))
                 SUBPOENAS.
12/8/2015    0.5 TWO CONFERENCES WITH ATTORNEY A.              $57.50             $ 57.50          $ 57.50          Disallowed (Court cannot determine whether
                 LITTLE.                                                                                             services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)
         Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                            Desc Main
                                                      Document     Page 84 of 126

12/9/2015    1.1 REVIEW COMMUNICATION AND                  $110.00         $ 110.00           $ 110.00        Disallowed (Because of lumping, Court cannot
                 ATTACHMENTS FROM MIA MURPHY;                                                                   determine whether services provided are
                 RESEARCH AND DRAFT RESPONSE                                                                    reasonable pursuant to section 503(b)(4))
                 REQUESTING SUPPLEMENTATION OF
12/10/2015   4.9 REVIEW MIA MURPHY'S LETTER AND RESPOND    $490.00         $ 490.00           $ 490.00        Disallowed (Because of lumping, Court cannot
                 WITH DEMAND FOR PRODUCTION; RESEARCH                                                           determine whether services provided are
                 ON LOCATION OF DEPOSITION OF CHRIS                                                             reasonable pursuant to section 503(b)(4))
                 BOHNENKAMP; PREPARATION FOR MOTION
12/11/2015   2.5 CONFERENCE CALL WITH GRANT, ANNE, AND     $250.00         $ 250.00           $ 250.00         Disallowed (Court cannot determine whether
                 DAVE; CALL WITH LELAND; SEND LETTER                                                            services provided are reasonable pursuant to
                 REQUESTING SUPPLEMENTATION TO MIA                                                            section 503(b)(4); Creditors failed to meet their
                 MURPHY; CALL WITH MIKE SPINK REGARDING                                                         burden that services provided related to the
                 HIS POTENTIAL REPRESENTATION OF MIKE                                                        criminal case or substantially contributed to case)
                 FOX.

12/14/2015   2.6 REVIEW DISCOVERY PRODUCED BY DHJ AND      $260.00         $ 260.00           $ 260.00         Disallowed (Court cannot determine whether
                 NJA AND IDENTIFY RECORDS FOR USE BY                                                            services provided are reasonable pursuant to
                 EXPERTS.                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/15/2015   2.9 REVIEW LUNGREN DOCUMENT PRODUCTION;       $290.00         $ 290.00           $ 290.00         Disallowed (Court cannot determine whether
                 CALLS WITH CPA AND BOAT EXPERTS; CALL                                                          services provided are reasonable pursuant to
                 WITH COUNSEL FOR MIKE FOX.                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/15/2015   0.1 CONFERENCE WITH ATTORNEY A. LITTLE.        $11.50         $ 11.50            $ 11.50          Disallowed (Court cannot determine whether
                                                                                                                services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/16/2015   3.6 REVISE LUNGREN DISCOVERY PRODUCTION;      $360.00   200   $ 160.00           $ 160.00         Disallowed (Court cannot determine whether
                 DRAFT PROPOSAL FOR PLAINTIFFS TO REVIEW                                                        services provided are reasonable pursuant to
                 FOR SUBMITTING TO KEYBANK.                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/16/2015   0.1 CONFERENCE WITH ATTORNEY A. LITTLE.        $11.50         $ 11.50            $ 11.50          Disallowed (Court cannot determine whether
                                                                                                                services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/17/2015   2.2 CONFERENCE WITH LUNGRENS ON DISCOVERY     $220.00   120   $ 100.00           $ 100.00         Disallowed (Court cannot determine whether
                 PRODUCTION AND REVISE DISCOVERY                                                                services provided are reasonable pursuant to
                 PRODUCTION; DRAFT PROPOSAL FOR                                                               section 503(b)(4); Creditors failed to meet their
                 CONSIDERATION WITH KEYBANK.                                                                    burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/18/2015   2.5 DRAFT LONG RESPONSE TO FOX'S ATTORNEY;    $250.00         $ 250.00           $ 250.00         Disallowed (Court cannot determine whether
                 REVIEW DISCOVERY FROM CHRIS                                                                    services provided are reasonable pursuant to
                 BOHNENKAMP; CONFERENCE WITH CPA                                                              section 503(b)(4); Creditors failed to meet their
                 EXPERT.                                                                                        burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



12/20/2015   3.5 DRAFT LETTER TO KEY BANK ON TERMS OF      $350.00   200   $ 150.00           $ 150.00        Disallowed (Because of lumping, Court cannot
                 JOINT ENGAGEMENT; EMAIL STATUS UPDATE                                                          determine whether services provided are
                 ON EXPERTS; REVIEW OF BOHNENKAMP                                                               reasonable pursuant to section 503(b)(4))
                 PRODUCTION INCLUDING FINANCIAL
12/21/2015   2.5 SUMMARY OF DISCOVERY RECEIVED TO CPA      $250.00   100   $ 150.00           $ 150.00        Disallowed (Because of lumping, Court cannot
                 EXPERTS; PREPARE FEE SCHEDULE                                                                  determine whether services provided are
                 SPREADSHEET FOR REVIEW BY CLIENTS AND                                                          reasonable pursuant to section 503(b)(4))
                 ILLUSTRATION OF KEYBANK PARTICIPATION.
12/22/2015     1 RESPOND TO CLIENT EMAILS ON POTENTIAL     $100.00   100   $          ‐   $              ‐
12/23/2015     2 CONFERENCE CALL WITH LUNGRENS,            $200.00   200   $          ‐   $              ‐
12/24/2015   1.1 REVISE ENGAGEMENT PROPOSAL FOR            $110.00   110   $          ‐   $              ‐
            Case 16-00927-JDP                     Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                              Desc Main
                                                        Document     Page 85 of 126

12/28/2015    1.5 FOLLOW UP WITH EXPERTS: RIDDLE, BENTZ,   $150.00             $ 150.00           $ 150.00         Disallowed (Court cannot determine whether
                  AND BEADLE, ON STATUS OF REPORTS AND                                                              services provided are reasonable pursuant to
                  ADDITIONAL INFORMATION NECESSARY TO                                                             section 503(b)(4); Creditors failed to meet their
                  SUBMIT TO THE DEFENDANTS.                                                                         burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



12/30/2015    1.4 REVIEW WASHINGTON TRUST BANK             $140.00             $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                  PRODUCTION AND PREPARE REVIEW                                                                     services provided are reasonable pursuant to
                  PROCEDURES FOR JULIE FOLEY TO IDENTIFY                                                          section 503(b)(4); Creditors failed to meet their
                  SIGNIFICANT DOCUMENTS.                                                                            burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



12/31/2015    0.1 CONFERENCE WITH ATTORNEY A. LITTLE.       $11.50             $ 11.50            $ 11.50          Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/4/2016     0.8 DRAFT TEMPLATE FOR EXPERT REPORTS FOR    $160.00       80    $ 80.00            $ 80.00          Disallowed (Court cannot determine whether
                  RIDDLE AND BENTZ (.8).                                                                            services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/4/2016     0.2 FOLLOW UP ON BEADLE REPORT (.2).          $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/4/2016     1.4 OUTLINE MOTIONS FOR SUMMARY              $280.00             $ 280.00           $ 280.00         Disallowed (Court cannot determine whether
                  JUDGMENT (1.4).                                                                                   services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/4/2016     1.1 MEET WITH CPA EXPERT (1.0).              $220.00             $ 220.00           $ 220.00         Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/4/2016     0.4 REVIEW FILE REGARDING FRAUDULENT          $68.00             $ 68.00            $ 68.00          Disallowed (Court cannot determine whether
                  TRANSFER CLAIMS (.4).                                                                             services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/4/2016      2 BEGIN DRAFTING MOTION FOR SUMMARY         $340.00      100    $ 240.00           $ 240.00         Disallowed (Court cannot determine whether
                 JUDGMENT REGARDING BREACH OF                                                                       services provided are reasonable pursuant to
                 CONTRACT AND FRAUDULENT TRANSFERS PER                                                            section 503(b)(4); Creditors failed to meet their
                 DEVILS HOLE JETBOAT AND CHRISTOPHER                                                                burden that services provided related to the
                 BOHNENKAMP (2.0).                                                                               criminal case or substantially contributed to case)



 1/5/2016     0.7 REVIEW DOUG RIDDLE OPINION AND SEND      $140.00             $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                  COMMENTS (.7).                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



 1/5/2016     3.5 REVIEW DOCUMENTS FROM WASHINGTON         $175.00   $175.00   $          ‐   $              ‐
           Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                           Desc Main
                                                          Document     Page 86 of 126

1/6/2016     1.2 REVISE LUNGREN AMENDED COMPLAINT (1.2).    $240.00             $ 240.00         $ 240.00         Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/6/2016     0.8 CONFERENCE CALL WITH KEYBANK, R. STOVER,   $160.00   $160.00   $        ‐   $              ‐
1/6/2016     0.5 SUPERVISE WASHINGTON TRUST BANK            $100.00             $ 100.00         $ 100.00         Disallowed (Court cannot determine whether
                 RECORD REVIEW (.5).                                                                               services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/6/2016     0.2 CALL WITH C. BEADLE (.2).                   $40.00             $ 40.00          $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/6/2016     0.3 EMAILS AND REVIEW OF BENTZ OPINION (.3).    $60.00             $ 60.00          $ 60.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/7/2016     0.5 PREPARE INITIAL DRAFT OF EXPERT WITNESS    $100.00             $ 100.00         $ 100.00         Disallowed (Court cannot determine whether
                 DISCLOSURE (.5).                                                                                  services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/7/2016     0.8 INPUT INCOMING AND OUTGOING WIRE            $40.00    $40.00   $        ‐   $              ‐
1/8/2016     1.7 PREPARE INFORMATION FOR CPA EXPERT         $340.00             $ 340.00         $ 340.00         Disallowed (Court cannot determine whether
                 (1.7).                                                                                            services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/8/2016     1.1 CONFERENCE WITH CPA EXPERT ON REPORT       $220.00             $ 220.00         $ 220.00         Disallowed (Court cannot determine whether
                 (1.1).                                                                                            services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/8/2016     3.3 PREPARE EXPERT DISCLOSURE (3.3).           $660.00             $ 660.00         $ 660.00         Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/8/2016     0.2 CONFERENCE WITH N. MCFEELEY REGARDING       $40.00    $40.00   $        ‐   $              ‐
1/9/2016     0.8 TELEPHONE CALL WITH DAVE MCKITRICK (.8).   $160.00             $ 160.00         $ 160.00         Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



1/11/2016    0.2 REVIEW CPA PROVIDED REPORT (.2).            $40.00             $ 40.00          $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)
        Case 16-00927-JDP                          Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                         Desc Main
                                                         Document     Page 87 of 126

1/11/2016   0.9 FINALIZE EXPERT DISCLOSURE (.9).         $180.00             $ 180.00         $ 180.00         Disallowed (Court cannot determine whether
                                                                                                                services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/12/2016   3.5 DRAFT MOTION FOR SUMMARY JUDGMENT        $700.00             $ 700.00         $ 700.00         Disallowed (Court cannot determine whether
                ON FRADULENT TRANSFERS                                                                          services provided are reasonable pursuant to
                (3.5).                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/13/2016   3.3 DRAFT MOTION FOR SUMMARY JUDGMENT        $660.00             $ 660.00         $ 660.00         Disallowed (Court cannot determine whether
                ON FRAUDULENT TRANSFERS                                                                         services provided are reasonable pursuant to
                (3.3).                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/13/2016   0.8 TELEPHONE CALL WITH KEYBANK ON JOINING   $160.00   $160.00   $        ‐   $              ‐
1/13/2016   0.7 REVIEW EXPERT REPORTS (.7).              $119.00             $ 119.00         $ 119.00         Disallowed (Court cannot determine whether
                                                                                                                services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/13/2016   1.3 BEGIN DRAFT MOTION FOR SUMMARY           $221.00             $ 221.00         $ 221.00         Disallowed (Court cannot determine whether
                JUDGMENT REGARDING                                                                              services provided are reasonable pursuant to
                FRAUDULENT TRANSFERS (1.3).                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/13/2016   1.5 RESEARCH REGARDING FRAUDULENT            $255.00             $ 255.00         $ 255.00         Disallowed (Court cannot determine whether
                TRANSFERS (1.5).                                                                                services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/14/2016   1.1 CALL WITH LUNGRENS REGARDING KEYBANK     $220.00   $220.00   $        ‐   $              ‐
1/14/2016   0.8 TELEPHONE CALL WITH DAVE AND LELAND      $160.00   $160.00   $        ‐   $              ‐
1/14/2016   2.5 DRAFT MOTION FOR SUMMARY JUDGMENT        $425.00             $ 425.00         $ 425.00         Disallowed (Court cannot determine whether
                REGARDING FRAUDULENT TRANSFERS (2.5).                                                           services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/14/2016   1.5 REVIEW EXPERT REPORTS AND CASE RECORD    $255.00             $ 255.00         $ 255.00         Disallowed (Court cannot determine whether
                (1.5).                                                                                          services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/14/2016   0.9 INPUT APPROPRIATE RECORD CITATIONS TO    $153.00             $ 153.00         $ 153.00         Disallowed (Court cannot determine whether
                THE MEMORANDUM IN SUPPORT OF MOTION                                                             services provided are reasonable pursuant to
                FOR SUMMARY JUDGMENT (.9).                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)



1/15/2016   1.6 SUBMIT EXPERT WITNESS AFFIDAVITS TO      $320.00             $ 320.00         $ 320.00         Disallowed (Court cannot determine whether
                EXPERTS FOR SIGNATURE (1.6).                                                                    services provided are reasonable pursuant to
                                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                burden that services provided related to the
                                                                                                             criminal case or substantially contributed to case)
        Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                               Desc Main
                                                       Document     Page 88 of 126

1/15/2016   0.3 REVIEW GRANTING OF SUMMARY JUDGMENT           $60.00             $ 60.00          $ 60.00          Disallowed (Court cannot determine whether
                AGAINST BOHNENKAMP IN                                                                               services provided are reasonable pursuant to
                BARNES CASE (.3).                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/15/2016   0.4 TELEPHONE CALL WITH C. BEADLE AND REVISE      $80.00             $ 80.00          $ 80.00          Disallowed (Court cannot determine whether
                AFFIDAVIT (.4).                                                                                     services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/15/2016     4 DRAFT PLAINTIFF McKITRICK'S MOTION FOR       $680.00   $680.00   $        ‐   $              ‐
1/15/2016   2.3 DRAFT LUNGREN MOTION FOR SUMMARY             $391.00   $391.00   $        ‐   $              ‐
1/16/2016   0.7 REVISE C. BEADLE AFFIDAVIT (.7).             $140.00             $ 140.00         $ 140.00         Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/16/2016   2.8 CONTINUE DRAFTING LUNGRENS'                  $476.00   $476.00   $        ‐   $              ‐
1/16/2016   1.5 DRAFT SPINDLER MEMORANDUM IN SUPPORT         $255.00   $255.00   $        ‐   $              ‐
1/16/2016   0.8 REVIEW RECORD SEGMENTS (.8).                 $136.00             $ 136.00         $ 136.00         Disallowed (Court cannot determine whether
                                                                                                                    services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/16/2016   1.1 DRAFT DECLARATION OF GRANT LUNGREN IN        $187.00   $187.00   $        ‐   $              ‐
1/17/2016   0.7 REVIEW LUNGREN CERTIFICATION AND             $140.00   $140.00   $        ‐   $              ‐
1/17/2016   1.5 DRAFT CERTIFICATION OF MARILYN SHROEDER      $255.00             $ 255.00         $ 255.00         Disallowed (Court cannot determine whether
                IN SUPPORT OF MOTION                                                                                services provided are reasonable pursuant to
                FOR SUMMARY JUDGMENT (1.5).                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/17/2016     1 REVISE CERTIFICATION OF GRANT LUNGREN IN     $170.00   $170.00   $        ‐   $              ‐
1/17/2016   1.7 REVIEW ACCOUNTING RECORDS AND                $289.00             $ 289.00         $ 289.00         Disallowed (Court cannot determine whether
                REPORTS FOR DEFENDANTS (1.7).                                                                       services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/17/2016   1.4 DRAFT AFFIDAVIT OF A. LITTLE IN SUPPORT OF   $238.00             $ 238.00         $ 238.00         Disallowed (Court cannot determine whether
                MOTION FOR SUMMARY JUDGMENT (1.4).                                                                  services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/17/2016   0.5 CONTINUE DRAFTING MEMORANDUM IN               $85.00             $ 85.00          $ 85.00          Disallowed (Court cannot determine whether
                SUPPORT OF MOTION FOR SUMMARY                                                                       services provided are reasonable pursuant to
                JUDGMENT REGARDING FRAUDULENT                                                                     section 503(b)(4); Creditors failed to meet their
                TRANSFERS (.5).                                                                                     burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)



1/18/2016   0.4 REVIEW AND REVISE LUNGREN MOTION FOR          $80.00             $ 80.00          $ 80.00          Disallowed (Court cannot determine whether
                SUMMARY JUDGMENT (.4).                                                                              services provided are reasonable pursuant to
                                                                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                                    burden that services provided related to the
                                                                                                                 criminal case or substantially contributed to case)
        Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                 Desc Main
                                                       Document     Page 89 of 126

1/18/2016   1.3 FINALIZE MOTION TO AMEND LUNGREN             $260.00             $ 260.00           $ 260.00         Disallowed (Court cannot determine whether
                COMPLAINT (1.3).                                                                                      services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/18/2016   0.3 TELEPHONE CALLS WITH C. BEADLE AND            $60.00             $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                REVIEW AND REVISE HIS AFFIDAVIT FOR                                                                   services provided are reasonable pursuant to
                SUMMARY JUDGMENT (.3).                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/18/2016   0.1 REVIEW AND SUBMIT LUNGREN COMPLAINT           $20.00             $ 20.00            $ 20.00          Disallowed (Court cannot determine whether
                (.1).                                                                                                 services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/18/2016   0.7 FINALIZE CERTIFICATION OF GRANT LUNGREN      $119.00   $119.00   $        ‐     $              ‐
1/18/2016   1.9 CONTINUE DRAFTING MEMORANDUM IN              $323.00             $ 323.00           $ 323.00         Disallowed (Court cannot determine whether
                SUPPORT OF MOTION FOR SUMMARY                                                                         services provided are reasonable pursuant to
                JUDGMENT REGARDING FRAUDULENT                                                                       section 503(b)(4); Creditors failed to meet their
                TRANSFERS (1.9).                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/18/2016   0.7   FINALIZE MEMORANDUM IN SUPPORT OF          $119.00   $119.00   $          ‐   $              ‐
1/18/2016   2.3   FINALIZE MEMORANDUM IN SUPPORT OF          $391.00   $391.00   $          ‐   $              ‐
1/18/2016   1.5   START REVIEW OF CDS PROVIDED BY             $75.00    $75.00   $          ‐   $              ‐
1/19/2016   0.9   REVIEW SPINDLER BREACH OF CONTRACT         $180.00   $180.00   $          ‐   $              ‐
1/19/2016   0.1   TELEPHONE CALL WITH GRANT AND ANNE          $20.00    $20.00   $          ‐   $              ‐
1/19/2016   0.9   REVIEW, FILE, AND SIGN MULTIPLE MOTIONS    $180.00             $ 180.00           $ 180.00         Disallowed (Court cannot determine whether
                  FOR SUMMARY JUDGMENT (.9).                                                                          services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/19/2016   2.3 REVISE MEMORANDUM IN SUPPORT OF              $391.00             $ 391.00           $ 391.00         Disallowed (Court cannot determine whether
                MOTION FOR SUMMARY JUDGMENT                                                                           services provided are reasonable pursuant to
                REGARDING FRAUDULENT TRANSFERS (2.3).                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/19/2016   0.7 DRAFT AFFIDAVIT OF A. LITTLE IN SUPPORT OF   $119.00             $ 119.00           $ 119.00         Disallowed (Court cannot determine whether
                MOTION FOR SUMMARY JUDGMENTS (.7).                                                                    services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/19/2016   3.7 FINALIZE MOTION FOR SUMMARY JUDGMENT         $629.00             $ 629.00           $ 629.00         Disallowed (Court cannot determine whether
                DOCUMENTS FOR FILING                                                                                  services provided are reasonable pursuant to
                (3.7).                                                                                              section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/20/2016   2.3 DRAFT JOINT REPRESENTATION AGREEMENT         $460.00   $460.00   $        ‐     $              ‐
1/21/2016     1 DRAFT JOINT REPRESENTATION AGREEMENT         $200.00   $200.00   $        ‐     $              ‐
1/21/2016     1 REVIEW MOTION FOR DISCOVERY                  $200.00             $ 200.00           $ 200.00         Disallowed (Court cannot determine whether
                PRODUCTION (1.0).                                                                                     services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



1/22/2016   1.8 DRAFT JOINT REPRESENTATION AGREEMENT         $360.00   $360.00   $          ‐   $              ‐
        Case 16-00927-JDP                         Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                            Desc Main
                                                        Document     Page 90 of 126

1/22/2016   0.4 REVIEW MOTION TO DISMISS FROM             $68.00             $ 68.00            $ 68.00          Disallowed (Court cannot determine whether
                DEFENDANT FOX (.4).                                                                               services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/23/2016   1.7 FINALIZE FIRST DRAFT OF JOINT            $340.00   $340.00   $        ‐     $              ‐
1/25/2016   1.8 REVIEW MIKE FOX DISCOVERY PRODUCTION     $360.00             $ 360.00           $ 360.00         Disallowed (Court cannot determine whether
                AND IDENTIFY DOCUMENTS FOR USE IN                                                                 services provided are reasonable pursuant to
                OPPOSITION TO MOTION TO DISMISS (1.8).                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/26/2016   0.9 FOLLOW UP WITH CLIENTS ON KEYBANK        $180.00   $180.00   $        ‐     $              ‐
1/27/2016   0.5 REVISE JOINT REPRESENTATION AGREEMENT    $100.00   $100.00   $        ‐     $              ‐
1/27/2016   0.7 OUTLINE ARGUMENT IN OPPOSITION TO        $140.00             $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                MOTION TO DISMISS (.7).                                                                           services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/28/2016   0.3 CALL WITH MIA MURPHY ON TRIAL DATES,      $60.00             $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                DEPOSITIONS, AND DISCOVERY                                                                        services provided are reasonable pursuant to
                (.3).                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/28/2016   0.2 TELEPHONE CALL WITH DAVE (.2).            $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                  services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/28/2016   0.6 UPDATING EMAIL TO CLIENTS (.6).          $120.00             $ 120.00           $ 120.00         Disallowed (Court cannot determine whether
                                                                                                                  services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/28/2016   0.3 EMAIL TO KEYBANK (.3).                    $60.00             $ 60.00            $ 60.00          Disallowed (Court cannot determine whether
                                                                                                                  services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/29/2016   2.7 DRAFT STIPULATED JUDGMENTS (2.7).        $540.00   $540.00   $          ‐   $              ‐
1/29/2016   1.7 TELEPHONE CALLS WITH DAVE, GRANT AND     $340.00   $340.00   $          ‐   $              ‐
1/29/2016   0.2 TELEPHONE CALL WITH TARA MILLER           $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                REGARDING DISCOVERY AND TIMING (.2).                                                              services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/29/2016   1.5 RESEARCH REGARDING MOTION TO DISMISS     $255.00             $ 255.00           $ 255.00         Disallowed (Court cannot determine whether
                (1.5).                                                                                            services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)



1/29/2016   3.4 BEGIN DRAFTING RESPONSE TO DEFENDANT     $578.00             $ 578.00           $ 578.00         Disallowed (Court cannot determine whether
                FOX'S MOTION TO DISMISS (3.4).                                                                    services provided are reasonable pursuant to
                                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                  burden that services provided related to the
                                                                                                               criminal case or substantially contributed to case)
           Case 16-00927-JDP                       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                Desc Main
                                                         Document     Page 91 of 126

1/29/2016    0.2 CONFERENCE WITH ATTORNEY A. LITTLE (.2).      $46.00             $ 46.00            $ 46.00          Disallowed (Court cannot determine whether
                                                                                                                       services provided are reasonable pursuant to
                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



1/30/2016    2.8 CONTINUE DRAFTING RESPONSE TO FOX'S          $476.00             $ 476.00           $ 476.00         Disallowed (Court cannot determine whether
                 MOTION TO DISMISS (2.8).                                                                              services provided are reasonable pursuant to
                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/1/2016     0.2 REVIEW BOHNENKAMPS FIFTH                      $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                 SUPPLEMENTAL RESPONSE TO PLAINTIFF'S                                                                  services provided are reasonable pursuant to
                 FIRST DISCOVERY REQUEST (.2).                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/1/2016     0.2 RESPOND TO EMAIL OF FOX'S ATTORNEY (.2).      $40.00             $ 40.00            $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                       services provided are reasonable pursuant to
                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/2/2016     4.9 OUTLINE DEPOSITION QUESTIONS AND             $980.00             $ 980.00           $ 980.00         Disallowed (Court cannot determine whether
                 CITATIONS TO RECORD FOR CHRIS                                                                         services provided are reasonable pursuant to
                 BOHNENKAMP (4.9).                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/2/2016     0.9   TELEPHONE CALLS WITH LUNGRENS              $180.00   $180.00   $          ‐   $              ‐
2/2/2016     0.8   EMAILS TO CLIENTS REGARDING DEPOSITIONS    $160.00   $160.00   $          ‐   $              ‐
2/3/2016     1.1   DEPOSITION PREPARATION EMAIL TO            $220.00   $220.00   $          ‐   $              ‐
2/3/2016     0.4   DEPOSITION PREPARATION EMAIL TO             $80.00    $80.00   $          ‐   $              ‐
2/3/2016     1.1   CALL WITH PLAINTIFF TARA ESQUIVEL (1.1).   $220.00             $ 220.00           $ 220.00         Disallowed (Court cannot determine whether
                                                                                                                       services provided are reasonable pursuant to
                                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/3/2016     2.6 RESEARCH VOIDABLE TRANSFER STATUTE FOR       $520.00             $ 520.00           $ 520.00         Disallowed (Court cannot determine whether
                 SUMMARY JUDGMENT AND FOX'S MOTION TO                                                                  services provided are reasonable pursuant to
                 DISMISS (2.6).                                                                                      section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/3/2016     0.4 CALL WITH LELAND ON DEPOSITION                $80.00    $80.00   $        ‐     $              ‐
2/3/2016     0.6 CALL WITH LUNGRENS (.6).                     $120.00   $120.00   $        ‐     $              ‐
2/3/2016     1.8 REVIEW MOTION TO WITHDRAW BY FOX             $360.00             $ 360.00           $ 360.00         Disallowed (Court cannot determine whether
                 COUNSEL AND INITIAL DISCOVERY                                                                         services provided are reasonable pursuant to
                 PRODUCTION (1.8).                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/4/2016     1.6   PROVIDE DEPOSITION NOTICES AND CONTENT     $320.00   $320.00   $        ‐     $              ‐
2/4/2016     1.9   DISCUSS CUSTOMER COMMITTEE AGREEMENT       $380.00   $380.00   $        ‐     $              ‐
2/4/2016     3.5   CONTINUE REVIEW OF WASHINGTON TRUST        $175.00   $175.00   $        ‐     $              ‐
2/5/2016     0.7   CORRESPONDENCE WITH OPPOSING COUNSEL       $140.00             $ 140.00           $ 140.00         Disallowed (Court cannot determine whether
                   REGARDING UPCOMING                                                                                  services provided are reasonable pursuant to
                   HEARINGS (.7).                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                       burden that services provided related to the
                                                                                                                    criminal case or substantially contributed to case)



2/8/2016     1.1 DRAFT PLAINTIFFS' THIRD MOTION TO            $220.00   $220.00   $          ‐   $              ‐
2/8/2016       2 DEPOSITION PREPARATION WITH LUNGRENS         $400.00   $400.00   $          ‐   $              ‐
           Case 16-00927-JDP                       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                  Desc Main
                                                         Document     Page 92 of 126

2/8/2016      4 PREPARE KEYBANK COMPLAINT AGAINST            $900.00              $ 900.00           $ 900.00           Disallowed (Court cannot determine whether
                BOHNENKAMP AND RELATED ENTITIES (4.0).                                                                   services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/9/2016     0.2 REVISE THIRD MOTION TO CONSOLIDATE (.2).     $40.00              $ 40.00             $ 40.00           Disallowed (Court cannot determine whether
                                                                                                                         services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/9/2016     4.3 PREPARE FOR AND DEFEND SPINDLER             $860.00    $860.00   $          ‐   $                ‐
2/9/2016     4.4 DEFEND THE LUNGRENS' DEPOSITIONS (4.4).     $880.00    $880.00   $          ‐   $                ‐
2/9/2016     4.5 DRAFT KEYBANK COMPLAINT AGAINST            $1,012.50             $ 1,012.50         $ 1,012.50         Disallowed (Court cannot determine whether
                 BOHNENKAMP AND RELATED ENTITIES (4.5).                                                                  services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/9/2016     0.1 CONFERENCE WITH ATTORNEY A. LITTLE (.1).     $23.00              $ 23.00             $ 23.00           Disallowed (Court cannot determine whether
                                                                                                                         services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/10/2016    2.6 REVIEW DRAFTED COMPLAINT (2.6).             $520.00              $ 520.00           $ 520.00           Disallowed (Court cannot determine whether
                                                                                                                         services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/10/2016    0.5 REVISE MOTION TO CONSOLIDATE KEYBANK        $100.00              $ 100.00           $ 100.00           Disallowed (Court cannot determine whether
                 COMPLAINT (.5).                                                                                         services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/10/2016    1.2 FINALIZE KEYBANK COMPLAINT AGAINST          $270.00              $ 270.00           $ 270.00           Disallowed (Court cannot determine whether
                 BOHNENKAMP AND RELATED ENTITIES (1.2).                                                                  services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/11/2016     3 REVIEW FOX PRODUCTION AND IDENTIFY           $600.00              $ 600.00           $ 600.00           Disallowed (Court cannot determine whether
                MATERIAL ITEMS FOR                                                                                       services provided are reasonable pursuant to
                BOHNENKAMP DEPOSITION (3.0).                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/12/2016    1.1 PREPARE FOR MCKITRICK DEPOSITION (1.1).     $220.00    $220.00   $        ‐     $                ‐
2/12/2016    1.2 REVIEW RESPONSE TO DEFENDANTS'              $240.00              $ 240.00           $ 240.00           Disallowed (Court cannot determine whether
                 OBJECTIONS TO SECOND MOTION TO                                                                          services provided are reasonable pursuant to
                 CONSOLIDATE AND MOTION TO AMEND                                                                       section 503(b)(4); Creditors failed to meet their
                 LUNGREN COMPLAINT (1.2).                                                                                burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)



2/12/2016    0.4 REVISE AND FILE RESPONSE TO FOX MOTION       $80.00              $ 80.00             $ 80.00           Disallowed (Court cannot determine whether
                 TO DISMISS (.4).                                                                                        services provided are reasonable pursuant to
                                                                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                                         burden that services provided related to the
                                                                                                                      criminal case or substantially contributed to case)
        Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                 Desc Main
                                                       Document     Page 93 of 126

2/12/2016   0.5 STATUS UPDATE TO COMMITTEE (.5).            $100.00              $ 100.00         $ 100.00           Disallowed (Court cannot determine whether
                                                                                                                      services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/12/2016   2.4 ATTEND MCKITRICK DEPOSITION (2.4).          $480.00    $480.00   $        ‐   $                ‐
2/12/2016   1.6 DRAFT RESPONSE TO OBJECTION TO SECOND       $272.00              $ 272.00         $ 272.00           Disallowed (Court cannot determine whether
                MOTION TO CONSOLIDATE (1.6).                                                                          services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/12/2016   1.7 DRAFT RESPONSE TO OBJECTION TO              $289.00              $ 289.00         $ 289.00           Disallowed (Court cannot determine whether
                LUNGREN'S MOTION TO AMEND                                                                             services provided are reasonable pursuant to
                COMPLAINT (1.7).                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/12/2016   1.3 FINALIZE RESPONSE TO FOX'S MOTION TO        $221.00              $ 221.00         $ 221.00           Disallowed (Court cannot determine whether
                DISMISS (1.3).                                                                                        services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/12/2016   0.4 CONFERENCE WITH ATTORNEY A. LITTLE (.4).     $68.00              $ 68.00           $ 68.00           Disallowed (Court cannot determine whether
                                                                                                                      services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/12/2016   1.5 REVIEW 2014 TVM BANK STATEMENTS, DEBIT       $75.00     $75.00   $        ‐   $                ‐
2/12/2016   0.5 CONFERENCE WITH A. LITTLE REGARDING         $112.50              $ 112.50         $ 112.50           Disallowed (Court cannot determine whether
                LITIGATION STRATEGY AND POTENTIAL ISSUES                                                              services provided are reasonable pursuant to
                (.5).                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/16/2016   0.3 PREPARE AND SERVE CHRIS BOHNENKAMP           $60.00              $ 60.00           $ 60.00           Disallowed (Court cannot determine whether
                DEPOSITION NOTICE (.3).                                                                               services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/16/2016   6.9 ATTEND JOE STEARNS DEPOSITION (6.9).       $1,380.00             $ 1,380.00       $ 1,380.00         Disallowed (Court cannot determine whether
                                                                                                                      services provided are reasonable pursuant to
                                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                      burden that services provided related to the
                                                                                                                   criminal case or substantially contributed to case)



2/17/2016   1.6 PREPARE FOR HEARING ON LUNGREN              $320.00              $ 320.00         $ 320.00           Disallowed (Court cannot determine whether
                MOTION TO AMEND COMPLAINT, SPINDLER                                                                   services provided are reasonable pursuant to
                MOTION TO CONSOLIDATE, FOX MOTION TO                                                                section 503(b)(4); Creditors failed to meet their
                WITHDRAW, AND BOHNENKAMP MOTION TO                                                                    burden that services provided related to the
                VACATE TRIAL (1.6).                                                                                criminal case or substantially contributed to case)



2/17/2016   1.3 ATTEND HEARING ON LUNGREN MOTION TO         $260.00              $ 260.00         $ 260.00           Disallowed (Court cannot determine whether
                AMEND COMPLAINT, SPINDLER MOTION TO                                                                   services provided are reasonable pursuant to
                CONSOLIDATE, FOX MOTION TO WITHDRAW,                                                                section 503(b)(4); Creditors failed to meet their
                AND BOHNENKAMP MOTION TO VACATE                                                                       burden that services provided related to the
                TRIAL (1.3).                                                                                       criminal case or substantially contributed to case)
        Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                            Desc Main
                                                       Document     Page 94 of 126

2/18/2016   0.3 QUICK REVIEW OF EXPERT REPORT (.3).       $60.00        $ 60.00    $ 60.00      Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/18/2016   0.9 UPDATE TO CLIENTS (.9).                  $180.00        $ 180.00   $ 180.00     Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/19/2016   0.3 ANSWER QUESTIONS OF CLIENTS (.3).         $60.00        $ 60.00    $ 60.00      Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/19/2016   3.9 DRAFT FIRST KEYBANK DISCOVERY REQUEST    $780.00        $ 780.00   $ 780.00     Disallowed (Court cannot determine whether
                ON TVM, BWC, AND DHJ (3.9).                                                      services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/19/2016   0.4 CALL WITH IDAHO ATTORNEY GENERAL (.4).    $80.00        $ 80.00    $ 80.00      Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/19/2016   0.5 REVIEW DEFENDANTS EXPERT REPORTS (.5).   $100.00        $ 100.00   $ 100.00     Disallowed (Court cannot determine whether
                                                                                                 services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/22/2016   0.4 EMAIL TO CLIENTS REGARDING DISCUSSION     $80.00        $ 80.00    $ 80.00      Disallowed (Court cannot determine whether
                WITH ATTORNEY GENERAL'S OFFICE (.4).                                             services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/22/2016   0.7 CONFERENCE WITH ATTORNEY A. LITTLE       $119.00        $ 119.00   $ 119.00     Disallowed (Court cannot determine whether
                REGARDING BANKRUPTCY DISCHARGE ON                                                services provided are reasonable pursuant to
                FRAUD CLAIMS (.7).                                                             section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/22/2016    3 RESEARCH REGARDING BANKRUPTCY             $510.00        $ 510.00   $ 510.00     Disallowed (Court cannot determine whether
               DISCHARGE ON FRAUD CLAIMS (3.0).                                                  services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)



2/22/2016   0.9 DRAFT MEMORANDUM TO FILE BANKRUPTCY      $153.00        $ 153.00   $ 153.00     Disallowed (Court cannot determine whether
                DISCHARGE ON FRAUD CLAIMS (.9).                                                  services provided are reasonable pursuant to
                                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                 burden that services provided related to the
                                                                                              criminal case or substantially contributed to case)
           Case 16-00927-JDP                           Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                  Desc Main
                                                             Document     Page 95 of 126

2/24/2016    0.2 EMAIL TO COMMITTEE ON AG'S OFFICE AND          $40.00              $ 40.00               $ 40.00           Disallowed (Court cannot determine whether
                 MOTION FOR SUMMARY JUDGMENT (.2).                                                                           services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



2/25/2016    2.5 REVIEW DEFENDANTS' RESPONSE TO                $500.00              $ 500.00             $ 500.00           Disallowed (Court cannot determine whether
                 MOTIONS FOR SUMMARY JUDGMENT (2.5).                                                                         services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



2/26/2016    8.3 DRAFT REPLY BRIEF IN SUPPORT OF              $1,660.00             $ 1,660.00           $ 1,660.00         Disallowed (Court cannot determine whether
                 FRAUDULENT TRANSFER CLAIM (8.3).                                                                            services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



2/26/2016    1.7 BEGIN DRAFTING REPLY IN SUPPORT OF            $289.00              $ 289.00             $ 289.00           Disallowed (Court cannot determine whether
                 MCKITRICK'S PARTIAL MOTION FOR                                                                              services provided are reasonable pursuant to
                 SUMMARY JUDGMENT REGARDING BREACH                                                                         section 503(b)(4); Creditors failed to meet their
                 OF CONTRACT (1.7).                                                                                          burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



2/27/2016    1.4 RESEARCH REGARDING DUTY TO MITIGATE           $238.00              $ 238.00             $ 238.00           Disallowed (Court cannot determine whether
                 DAMAGES (1.4).                                                                                              services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



2/27/2016    1.7   BEGIN DRAFTING REPLY IN SUPPORT OF       $289.00       $289.00   $          ‐     $                ‐
2/27/2016    0.9   CONTINUE DRAFTING REPLY IN SUPPORT OF    $153.00       $153.00   $          ‐     $                ‐
2/27/2016    1.3   RESEARCH REGARDING CONTRACT DAMAGES      $221.00       $221.00   $          ‐     $                ‐
2/28/2016    1.2   FINALIZE DRAFT OF REPLY IN SUPPORT OF    $204.00       $204.00   $          ‐     $                ‐
2/28/2016    2.1   FINALIZE FIRST DRAFT OF REPLY IN SUPPORT $357.00       $357.00   $          ‐     $                ‐
2/29/2016    6.1   DRAFT RESPONSE ON FRAUDULENT TRANSFER $1,220.00                  $ 1,220.00           $ 1,220.00         Disallowed (Court cannot determine whether
                   SUMMARY JUDGMENT (6.1).                                                                                   services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



2/29/2016      3 CALL WITH LUNGRENS AND REVIEW AND             $600.00    $600.00   $        ‐       $                ‐
2/29/2016    1.4 REVISIONS TO LUNGRENS REPLY BRIEF IN          $238.00    $238.00   $        ‐       $                ‐
3/1/2016     4.2 DRAFT RESPONSE BRIEF ON FRAUDULENT            $840.00              $ 840.00             $ 840.00           Disallowed (Court cannot determine whether
                 TRANSFER CLAIMS (4.2).                                                                                      services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



3/1/2016     1.6   REVISE MCKITRICK RESPONSE BRIEF ON          $320.00    $320.00   $            ‐   $                ‐
3/1/2016     0.5   REVISE LUNGREN DECLARATION ON MOTION        $100.00    $100.00   $            ‐   $                ‐
3/1/2016     2.1   REVISE REPLY MEMORANDUM IN SUPPORT OF       $357.00    $357.00   $            ‐   $                ‐
3/1/2016     0.5   BEGIN DRAFT REPLY CERTIFICATION OF GRANT     $85.00     $85.00   $            ‐   $                ‐
3/1/2016     1.7   BEGIN DRAFT MOTION TO STRIKE (1.7).         $289.00              $ 289.00             $ 289.00           Disallowed (Court cannot determine whether
                                                                                                                             services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



3/2/2016     2.8 REVISE LUNGREN SUPPLEMENTAL                   $560.00    $560.00   $        ‐       $                ‐
3/2/2016     4.1 REVISE AND FILE BRIEF ON FRAUDULENT           $820.00              $ 820.00             $ 820.00           Disallowed (Court cannot determine whether
                 TRANSFER CLAIMS (4.1).                                                                                      services provided are reasonable pursuant to
                                                                                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                                             burden that services provided related to the
                                                                                                                          criminal case or substantially contributed to case)



3/2/2016     1.9 REVISE MCKITRICK REPLY BRIEF (1.9).           $380.00    $380.00   $            ‐   $                ‐
           Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                           Desc Main
                                                          Document     Page 96 of 126

3/2/2016     1.6 REVISIONS TO REPLY IN SUPPORT OF           $272.00   $272.00   $        ‐   $              ‐
3/2/2016     1.2 DRAFT MOTION TO STRIKE (1.2).              $204.00             $ 204.00         $ 204.00         Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/2/2016     1.7 REVIEW AND REVISE REPLY MEMORANDUMS        $382.50             $ 382.50         $ 382.50         Disallowed (Court cannot determine whether
                 IN SUPPORT OF MOTION FOR SUMMARY                                                                  services provided are reasonable pursuant to
                 JUDGMENT ON FRAUDULENT TRANSFER                                                                 section 503(b)(4); Creditors failed to meet their
                 CLAIMS (1.7).                                                                                     burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/3/2016     0.2 REVIEW MOTION FOR PROTECTIVE ORDER (.2).    $40.00             $ 40.00          $ 40.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/7/2016     1.3 DRAFT RESPONSE AND AFFIDAVIT OPPOSING      $260.00             $ 260.00         $ 260.00         Disallowed (Court cannot determine whether
                 DEFENDANT'S MOTION FOR PROTECTIVE                                                                 services provided are reasonable pursuant to
                 ORDER (1.3).                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/7/2016     1.1 PREPARE MOTION FOR SUMMARY JUDGMENT        $220.00             $ 220.00         $ 220.00         Disallowed (Court cannot determine whether
                 ORAL ARGUMENT (1.1).                                                                              services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/8/2016     0.3 CALL WITH NEW COUNSEL FOR MIKE FOX (.3).    $60.00             $ 60.00          $ 60.00          Disallowed (Court cannot determine whether
                                                                                                                   services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/8/2016     2.6 REVISE RESPONSE AND AFFIDAVIT OPPOSING     $520.00             $ 520.00         $ 520.00         Disallowed (Court cannot determine whether
                 DEFENDANTS' MOTION FOR PROTECTIVE                                                                 services provided are reasonable pursuant to
                 ORDER (2.6).                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/8/2016     0.4 CONFERENCE WITH A. LITTLE REGARDING         $90.00             $ 90.00          $ 90.00          Disallowed (Court cannot determine whether
                 STATUS STRATEGY FOR CONSOLIDATION AND                                                             services provided are reasonable pursuant to
                 DEPOSITIONS (.4).                                                                               section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/9/2016     0.7 FINALIZE AFFIDAVIT AND MOTION OPPOSING     $140.00             $ 140.00         $ 140.00         Disallowed (Court cannot determine whether
                 PROTECTIVE ORDER (.7).                                                                            services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



3/9/2016     2.8 PREPARE FOR HEARING ON MOTIONS FOR         $560.00             $ 560.00         $ 560.00         Disallowed (Court cannot determine whether
                 SUMMARY JUDGMENT (2.8).                                                                           services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)
           Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                Desc Main
                                                        Document     Page 97 of 126

3/9/2016     1.8 ATTEND HEARING ON MOTIONS FOR              $360.00      $ 360.00     $ 360.00       Disallowed (Court cannot determine whether
                 SUMMARY JUDGMENT (1.8).                                                              services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/10/2016    1.4 RESEARCH ORDER TRANSFERRING                $280.00      $ 280.00     $ 280.00       Disallowed (Court cannot determine whether
                 OWNERSHIP IN DHJ FROM                                                                services provided are reasonable pursuant to
                 BOHNENKAMP TO FOX (1.4).                                                           section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/10/2016    0.2 CONFERENCE WITH ATTORNEY A. LITTLE (.2).    $46.00      $ 46.00       $ 46.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/11/2016    0.3 CALL WITH OPPOSING COUNSEL REGARDING        $60.00      $ 60.00       $ 60.00       Disallowed (Court cannot determine whether
                 CHANGE IN OWNERSHIP OF DHJ (.3).                                                     services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/11/2016    2.8 REVIEW NEW YORK CASE FILINGS REGARDING     $476.00      $ 476.00     $ 476.00       Disallowed (Court cannot determine whether
                 FRAUDULENT TRANSFER INFORMATION (2.8).                                               services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/13/2016    0.2 CONFERENCE WITH ATTORNEY A. LITTLE (.2).    $46.00      $ 46.00       $ 46.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/14/2016    0.4 ATTEND DEPOSITION PLACING CHRIS'S           $80.00      $ 80.00       $ 80.00       Disallowed (Court cannot determine whether
                 FAILURE TO ATTEND DEPOSITION ON THE                                                  services provided are reasonable pursuant to
                 RECORD (.4).                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/14/2016    1.7 CONTINUE REVIEW OF DOCUMENTS FILED IN      $289.00      $ 289.00     $ 289.00       Disallowed (Court cannot determine whether
                 NEW YORK CASE (1.7).                                                                 services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/15/2016     6 FINALIZE REVIEW OF DOCUMENTS FILED IN NY $1,020.00       $ 1,020.00   $ 1,020.00     Disallowed (Court cannot determine whether
                CASE (6.0).                                                                           services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



3/16/2016    1.6 ATTEND JOINT HEARING ON MOTION FOR         $320.00      $ 320.00     $ 320.00       Disallowed (Court cannot determine whether
                 PROTECTIVE ORDER AND SCHEDULING                                                      services provided are reasonable pursuant to
                 CONFERENCE (1.6).                                                                  section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)
        Case 16-00927-JDP                           Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                      Desc Main
                                                          Document     Page 98 of 126

3/16/2016   0.3 CONFERENCE WITH OPPOSING COUNSEL (.3).           $60.00              $ 60.00               $ 60.00           Disallowed (Court cannot determine whether
                                                                                                                              services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/16/2016   1.5 DRAFT MEMORANDUM REGARDING                      $255.00              $ 255.00             $ 255.00           Disallowed (Court cannot determine whether
                PLEADINGS IN NY CASE (1.5).                                                                                   services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/17/2016   2.5 REVIEW FOX'S RESPONSE TO MOTION FOR             $500.00              $ 500.00             $ 500.00           Disallowed (Court cannot determine whether
                SUMMARY JUDGMENT (2.5).                                                                                       services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/18/2016   1.2 INITIAL OUTLINE OF REPLY TO FOX                 $240.00              $ 240.00             $ 240.00           Disallowed (Court cannot determine whether
                OPPOSITION TO SUMMARY JUDGMENT (1.2).                                                                         services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/21/2016   1.8 DRAFT REPLY TO FOX'S OPPOSITION TO              $360.00              $ 360.00             $ 360.00           Disallowed (Court cannot determine whether
                MOTION FOR SUMMARY JUDGMENT (1.8).                                                                            services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/21/2016   1.2 RESEARCH AND ANALYSIS REGARDING                 $204.00              $ 204.00             $ 204.00           Disallowed (Court cannot determine whether
                SELF‐SERVING AFFIDAVITS (1.2).                                                                                services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/22/2016   6.8 DRAFT REPLY TO FOX'S OPPOSITION TO             $1,360.00             $ 1,360.00           $ 1,360.00         Disallowed (Court cannot determine whether
                MOTION FOR SUMMARY JUDGMENT (6.8).                                                                            services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/23/2016   4.3 FINALIZE REPLY BRIEF TO FOX'S OPPOSITION        $860.00              $ 860.00             $ 860.00           Disallowed (Court cannot determine whether
                TO SUMMARY JUDGMENT (4.3).                                                                                    services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/23/2016   0.2 REVIEW A. LITTLE'S REPLY BRIEF EXHIBIT (.2).     $45.00              $ 45.00               $ 45.00           Disallowed (Court cannot determine whether
                                                                                                                              services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)



3/24/2016   0.8   REVIEW OF DAVID MCKITRICK DEPOSITION          $160.00    $160.00   $            ‐   $                ‐
3/25/2016   0.4   REVIEW DEPOSITION TRANSCRIPT OF ANNE           $80.00     $80.00   $            ‐   $                ‐
3/25/2016   1.4   REVIEW DEPOSITION TRANSCRIPT OF GRANT         $280.00    $280.00   $            ‐   $                ‐
3/25/2016   1.2   REVIEW DEPOSITION TRANSCRIPT OF LELAND        $240.00    $240.00   $            ‐   $                ‐
4/1/2016    0.2   CONFERENCE WITH ATTORNEY A. LITTLE (.2).       $46.00              $ 46.00               $ 46.00           Disallowed (Court cannot determine whether
                                                                                                                              services provided are reasonable pursuant to
                                                                                                                            section 503(b)(4); Creditors failed to meet their
                                                                                                                              burden that services provided related to the
                                                                                                                           criminal case or substantially contributed to case)
           Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                Desc Main
                                                        Document     Page 99 of 126

4/5/2016     0.1 CONFERENCE WITH ATTORNEY A. LITTLE (.1).     $23.00     $ 23.00       $ 23.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



4/20/2016    0.4 PREPARE STATUS UPDATE TO COMMITTEE (.4).     $80.00     $ 80.00       $ 80.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



4/22/2016    0.3 REVIEW AND ANALYZE ANSWER TO                 $67.50     $ 67.50       $ 67.50       Disallowed (Court cannot determine whether
                 COMPLAINT FROM ALL DEFENDANTS EXCEPT                                                 services provided are reasonable pursuant to
                 FOX (.3).                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/2/2016     0.6 CONFERENCE WITH A. LITTLE REGARDING         $135.00     $ 135.00     $ 135.00       Disallowed (Court cannot determine whether
                 STRATEGY FOR STIPULATED JUDGMENT ON                                                  services provided are reasonable pursuant to
                 CONTRACT CLAIMS, CONSOLIDATION, AND                                                section 503(b)(4); Creditors failed to meet their
                 DISCOVERY.                                                                           burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/12/2016    3.6 STATUS UPDATE TO COMMITTEE.                 $720.00     $ 720.00     $ 720.00       Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/12/2016    0.4 REVIEW CORRESPONDENCE FROM A. LITTLE         $90.00     $ 90.00       $ 90.00       Disallowed (Court cannot determine whether
                 TO COMMITTEE.                                                                        services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/12/2016    0.6 CONFERENCE WITH A. LITTLE REGARDING         $135.00     $ 135.00     $ 135.00       Disallowed (Court cannot determine whether
                 LITIGATION AND DISCOVERY STRATEGY.                                                   services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/17/2016    0.2 INITIAL REVIEW OF FOX DISCOVERY REQUESTS     $40.00     $ 40.00       $ 40.00       Disallowed (Court cannot determine whether
                 ON MCKITRICK, LUNGRENS, AND SPINDLER.                                                services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/18/2016      7 DRAFT DEPOSITION OUTLINE OF CHRIS          $1,400.00    $ 1,400.00   $ 1,400.00             Allowed (Criminal Prosecution)
5/19/2016    0.5 COMMITTEE MEETING (0.50).                   $100.00     $ 100.00      $ 100.00      Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/19/2016    1.1 PREPARE FOR CHRIS'S DEPOSITION (1.10).      $220.00     $ 220.00     $ 220.00               Allowed (Criminal Prosecution)
5/19/2016    0.2 CONFERENCE WITH ADAM.                        $46.00     $ 46.00      $ 46.00        Disallowed (Court cannot determine whether
                                                                                                      services provided are reasonable pursuant to
                                                                                                    section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                   criminal case or substantially contributed to case)



5/20/2016    2.8   PREPARE FOR BOHNENKAMP DEPOSITION.        $560.00     $ 560.00      $ 560.00             Allowed (Criminal Prosecution)
5/22/2016    7.8   PREPARE FOR BOHNENKAMP DEPOSITION.       $1,560.00    $ 1,560.00   $ 1,560.00            Allowed (Criminal Prosecution)
5/23/2016    8.1   DEPOSITION OF CHRIS BOHNENKAMP.          $1,620.00    $ 1,620.00   $ 1,620.00            Allowed (Criminal Prosecution)
5/24/2016    7.5   CHRIS BOHNENKAMP DEPOSITION.             $1,500.00    $ 1,500.00   $ 1,500.00            Allowed (Criminal Prosecution)
           Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                    Desc Main
                                                        Document    Page 100 of 126

5/25/2016    0.4 REVIEW PRICE V. FOX LITIGATION IN NEW        $80.00             $ 80.00    $ 80.00      Disallowed (Court cannot determine whether
                 YORK.                                                                                    services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/26/2016    0.3 REVIEW ORDER ON SUMMARY JUDGMENT             $60.00             $ 60.00    $ 60.00      Disallowed (Court cannot determine whether
                 (0.30).                                                                                  services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/26/2016    0.4 PREPARE DISCOVERY RESPONSE TO FOX'S          $80.00             $ 80.00    $ 80.00      Disallowed (Court cannot determine whether
                 FIRST SET OF DISCOVERY ON MCKITRICK                                                      services provided are reasonable pursuant to
                 (0.40).                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/27/2016    0.6 REVIEW DECISION REGARDING SUMMARY           $102.00             $ 102.00   $ 102.00     Disallowed (Court cannot determine whether
                 JUDGMENT (.6).                                                                           services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/27/2016    0.5 REVIEW DISCOVERY REQUESTS FROM FOX (.5).     $85.00             $ 85.00    $ 85.00      Disallowed (Court cannot determine whether
                                                                                                          services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/27/2016    3.9 BEGIN DRAFTING MCKITRICK DISCOVERY          $663.00             $ 663.00   $ 663.00     Disallowed (Court cannot determine whether
                 RESPONSES (3.9).                                                                         services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/29/2016    1.2 RESEARCH INVOLUNTARY BANKRUPTCY.            $240.00   $240.00                                       Allowed (Filing Petition)
5/31/2016    2.2 STATUS UPDATE WITH CLIENTS.                 $440.00             $ 440.00   $ 440.00     Disallowed (Court cannot determine whether
                                                                                                          services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/31/2016    1.1 FINISH DRAFT OF MCKITRICK'S RESPONSES TO    $187.00             $ 187.00   $ 187.00     Disallowed (Court cannot determine whether
                 FOX'S DISCOVERY REQUESTS (1.1).                                                          services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



5/31/2016    2.2 DRAFT SPINDLER'S RESPONSES TO FOX'S         $374.00             $ 374.00   $ 374.00     Disallowed (Court cannot determine whether
                 DISCOVERY REQUESTS (2.2).                                                                services provided are reasonable pursuant to
                                                                                                        section 503(b)(4); Creditors failed to meet their
                                                                                                          burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)



6/1/2016     2.7 FINISH FIRST DRAFT OF SPINDLER'S            $459.00             $ 459.00   $ 459.00     Disallowed (Court cannot determine whether
                 RESPONSES TO FOX'S DISCOVERY REQUESTS                                                    services provided are reasonable pursuant to
                 (1.3); BEGIN LUNGREN'S RESPONSES TO FOX'S                                              section 503(b)(4); Creditors failed to meet their
                 DISCOVERY REQUESTS (1.4).                                                                burden that services provided related to the
                                                                                                       criminal case or substantially contributed to case)
           Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                      Desc Main
                                                        Document    Page 101 of 126

6/1/2016     0.4 REVIEW AND ANALYZE COURT'S SUMMARY            $90.00                    $ 90.00           $ 90.00         Disallowed (Court cannot determine whether
                 JUDGMENT DECISION REGARDING VOIDABLE                                                                       services provided are reasonable pursuant to
                 TRANSFERS (.4).                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/1/2016     0.2 CONFERENCE WITH A. LITTLE REGARDING           $45.00                    $ 45.00           $ 45.00         Disallowed (Court cannot determine whether
                 STRATEGY FOR KEYBANK CASE IN LIGHT OF                                                                      services provided are reasonable pursuant to
                 COURT'S DECISION REGARDING VOIDABLE                                                                      section 503(b)(4); Creditors failed to meet their
                 TRANSFERS (.2).                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/10/2016    2.2 REVISE DISCOVERY RESPONSE TO DEFENDANT       $440.00                    $ 440.00          $ 440.00        Disallowed (Court cannot determine whether
                 MIKE FOX.                                                                                                  services provided are reasonable pursuant to
                                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/10/2016    6.1 FINALIZE MCKITRICK'S RESPONSES TO FOX'S     $1,037.00                   $ 1,037.00     $ 1,037.00         Disallowed (Court cannot determine whether
                 DISCOVERY REQUESTS (3.1); FINALIZE                                                                         services provided are reasonable pursuant to
                 LUNGREN'S RESPONSES TO FOX'S DISCOVERY                                                                   section 503(b)(4); Creditors failed to meet their
                 REQUESTS (1.5); FINALIZE SPINDLER'S                                                                        burden that services provided related to the
                 RESPONSES TO FOX'S DISCOVERY REQUESTS                                                                   criminal case or substantially contributed to case)
                 (1.5).

6/11/2016    1.7 FINALIZE RESPONSES TO FOX'S FIRST SET OF     $340.00                    $ 340.00             $ 340.00     Disallowed (Court cannot determine whether
                 INTERROGATORIES AND REQUEST FOR                                                                            services provided are reasonable pursuant to
                 PRODUCTION OF DOCUMENTS.                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/14/2016    4.1 REVIEW LUNGREN QUESTIONS REGARDING           $697.00    120             $ 577.00             $ 577.00     Disallowed (Court cannot determine whether
                 DISCOVERY RESPONSES TO FOX AND ANSWER                                                                      services provided are reasonable pursuant to
                 CLIENT QUESTIONS(3.5); REVIEW FILINGS AND                                                                section 503(b)(4); Creditors failed to meet their
                 DRAFT PARTIAL JUDGMENT REGARDING                                                                           burden that services provided related to the
                 MCKITRICK (.6).                                                                                         criminal case or substantially contributed to case)



6/15/2016    1.7 CALL WITH COMMITTEE REGARDING                $340.00          $340.00                                     Disallowed (Court cannot determine whether
                 PURSUING INVOLUNTARY                                                                                      services provided are reasonable pursuant to
                 BANKRUPTCY (1.20); PREPARE LUNGREN                                                                                      section 503(b)(4))
                 DISCOVERY TO FOX (0.50).
6/16/2016    1.1 REVIEW AND REVISE POTENTIAL WITNESS LIST     $187.00                    $ 187.00             $ 187.00     Disallowed (Court cannot determine whether
                 REGARDING DEFENDANT FOX'S DISCOVERY                                                                        services provided are reasonable pursuant to
                 REQUESTS.                                                                                                section 503(b)(4); Creditors failed to meet their
                                                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/17/2016    0.2 FINAL REVIEW AND SIGNING OF DISCOVERY         $34.00                    $ 34.00        $ 34.00            Disallowed (Court cannot determine whether
                 RESPONSES.                                                                                                 services provided are reasonable pursuant to
                                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/20/2016    0.9 CALL WITH FBI AGENT DREW MCCANDLESS.         $180.00                         $180.00         $180.00      Disallowed (Court cannot determine whether
                                                                                                                            services provided are reasonable pursuant to
                                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                                            burden that services provided related to the
                                                                                                                         criminal case or substantially contributed to case)



6/24/2016    1.7 CONFERENCE WITH JED MANWARING ON             $340.00          $340.00                                      Disallowed (Court cannot determine whether
                 GENERAL BANKRUPTCY PROCEDURE.                                                                              services provided are reasonable pursuant to
                                                                                                                         section 503(b)(4); General bankruptcy procedure
                                                                                                                          is not necessarily related to filing an involuntary
                                                                                                                                               petition)

6/25/2016    0.8 EMAIL TO COMMITTEE ON INVOLUNTARY            $160.00          $160.00                                                Allowed (Filing Petition)
7/13/2016    0.7 PREPARE INVOLUNTARY PETITION.                $140.00          $140.00                                                Allowed (Filing Petition)
7/13/2016      1 REVIEW INVOLUNTARY BANKRUPTCY                $225.00          $225.00                                                Allowed (Filing Petition)
           Case 16-00927-JDP                    Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                               Desc Main
                                                      Document    Page 102 of 126

7/14/2016    1.7 RESEARCH INVOLUNTARY PROCESS (0.90);       $340.00              $340.00                                      Allowed (Filing Petition)
7/19/2016    1.6 FINALIZE AND FILE INVOLUNTARY PETITION.    $320.00              $320.00                                      Allowed (Filing Petition)
7/20/2016    1.8 CALL REGARDING KEYBANK SCHEDULING          $360.00   $200.00        160                           .80 hours allowed (Filing Petition) (.30 hours
                 ORDER WITH OPPOSING COUNSEL (0.30);                                                              disallowed because it is unrelated to filing the
                 SERVE INVOLUNTARY BANKRUPTCY PETITION                                                              petition, .70 hours disallowed because it is
                 (0.80); CALL WITH COUNSEL FOR ANOTHER                                                                    unrelated to filing the petition)
                 CUSTOMER IN LITIGATION WITH
7/21/2016    1.1 BANKRUPTCY RESEARCH AND EMAIL TO           $220.00               $80.00                        .40 hours allowed (.70 hours disallowed because it
                 OPPOSING COUNSEL (0.40); STATUS                                                                        is unrelated to filing the petition)
                 CONFERENCE IN KEYBANK LAWSUIT (0.70).
7/25/2016    0.9 CALL WITH DOUG MUSHLITZ (ATTORNEY FOR      $180.00              $180.00                          Disallowed (Court cannot determine whether
                 BARRY BARNS) REGARDING INVOLUNTARY                                                               services provided are reasonable pursuant to
                 ASSISTANCE.                                                                                                    section 503(b)(4))

8/1/2016     0.7 EMAILS AND CALL WITH FBI AGENT DREW        $140.00                         $140.00   $140.00     Disallowed (Court cannot determine whether
                 MCCANDLESS.                                                                                       services provided are reasonable pursuant to
                                                                                                                 section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



8/1/2016     0.6 CALL AND EMAIL TO MARK ELLINGSEN,          $120.00   $120.00
8/1/2016     0.5 RECEIPT AND REVIEW SCHEDULING ORDER        $112.50                         $112.50   $112.50     Disallowed (Court cannot determine whether
                 AND FOX'S MOTION TO DISQUALIFY JUDGE                                                              services provided are reasonable pursuant to
                 WILPER; CONFERENCE WITH A. LITTLE                                                               section 503(b)(4); Creditors failed to meet their
                 REGARDING BANKRUPTCY STRATEGY.                                                                    burden that services provided related to the
                                                                                                                criminal case or substantially contributed to case)



8/8/2016     0.4 REVIEW TVM'S REPLY TO MOTION TO DISMISS     $80.00               $80.00                              Allowed (Filing/Adjudicating Petition)
                 INVOLUNTARY PETITION.
8/8/2016       1 REVIEW AND ANALYZE TVM'S MOTION TO        $225.00               $225.00                              Allowed (Filing/Adjudicating Petition)
                 DISMISS BANKRUPTCY (1.0).
8/12/2016    1.6 RESEARCH MOTION IN RESPONSE TO DISMISS    $320.00               $320.00                              Allowed (Filing/Adjudicating Petition)
                 INVOLUNTARY PETITION.
8/15/2016    5.1 DRAFT RESPONSE TO DEBTOR'S MOTION TO     $1,020.00             $1,020.00                             Allowed (Filing/Adjudicating Petition)
                 DISMISS INVOLUNTARY
8/16/2016    3.3 DRAFT RESPONSE TO DEBTOR'S MOTION TO      $660.00               $660.00                              Allowed (Filing/Adjudicating Petition)
                 DISMISS INVOLUNTARY
8/17/2016    5.8 DRAFT PETITIONING CREDITOR'S RESPONSE    $1,160.00             $1,160.00                             Allowed (Filing/Adjudicating Petition)
                 TO MOTION TO DISMISS
8/18/2016    2.8 FINALIZE RESPONSE TO DEBTOR'S MOTION TO   $560.00               $560.00                              Allowed (Filing/Adjudicating Petition)
                 DISMISS INVOLUNTARY
8/22/2016      1 REVIEW AND RESEARCH TVM REPLY IN ITS      $200.00               $200.00                              Allowed (Filing/Adjudicating Petition)
                 MOTION TO DISMISS
8/22/2016    0.5 REVIEW AND ANALYZE TVM'S REPLY BRIEF IN   $112.50               $112.50                              Allowed (Filing/Adjudicating Petition)
                 OPPOSITION TO
8/23/2016    0.6 RECEIPT AND REVIEW OBJECTION TO MOTION    $135.00               $135.00                              Allowed (Filing/Adjudicating Petition)
                 TO DISMISS FILED BY D. MUSHLITZ (.6).
8/24/2016    7.3 RESEARCH BANKRUPTCY LAW AND              $1,460.00             $1,180.00                       5.9 allowed (1.4 hours disallowed for researching
                 PROCEDURE (1.40); PREPARE FOR HEARING TO                                                       bankruptcy law and procedure, Creditors failed to
                 DISMISS INVOLUNTARY PETITION (4.30);                                                           meet their burden proving the services are related
                 ATTEND HEARING (1.60).                                                                                  to filing the involuntary petition)



8/24/2016    0.3 PREPARE FOR HEARING ON TVM'S MOTION TO      $67.50               $67.50                              Allowed (Filing/Adjudicating Petition)
                 DISMISS BANKRUPTCY
8/24/2016      1 ATTEND HEARING ON TVM'S MOTION TO          $225.00              $225.00                              Allowed (Filing/Adjudicating Petition)
                 DISMISS BANKRUPTCY PETITION
8/24/2016      1 RESEARCH BANKRUPTCY CODE AND CASELAW       $225.00   $225.00
8/24/2016    0.6 RESEARCH SECONDARY AUTHORITY               $135.00              $135.00                              Allowed (Filing/Adjudicating Petition)
                 REGARDING PROOF OF ELEMENTS REQUIRED
8/25/2016    0.5 RESEARCH ELEMENT AND PROOF ISSUES FOR      $112.50              $112.50                        Disallowed (Unnecessary or Unrelated/Bankruptcy
                 INVOLUNTARY PETITION TRIAL.                                                                    petition was filed 7/19/2016, hearing on dismissal
                                                                                                                   held 8/24/2016, and attorney is researching
                                                                                                                     elements and proof issues on 8/25/2016)



8/26/2016    3.2 RESEARCH CASELAW REGARDING SCOPE OF        $720.00              $720.00                                   Disallowed (Unnecessary or
                 BANKRUPTCY AUTOMATIC STAY AND                                                                  Unrelated/Lumping/Bankruptcy petition was filed
                 ELEMENTS OF PRIMA FACIE CASE FOR                                                               7/19/2016 and attorney is researching prima facie
                 INVOLUNTARY PETITION.                                                                             case for involuntary petition on 8/26/2016)



8/30/2016    0.8 RESEARCH EFFECT OF AUTOMATIC STAY UPON     $160.00   $160.00
            Case 16-00927-JDP                       Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                             Desc Main
                                                          Document    Page 103 of 126

 9/2/2016     0.4 CALL WITH COUNSEL FOR MIKE FOX.              $80.00                        $80.00     $80.00      Disallowed (Court cannot determine whether
                                                                                                                     services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



 9/9/2016     0.2 UPDATE TO COMMITTEE REGARDING                $40.00              $40.00                           Disallowed (Court cannot determine whether
                  BANKRUPTCY STATUS.                                                                                services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                   burden proving the services are related to filing
                                                                                                                               the involuntary petition)



9/13/2016     0.4                                               $80.00    $80.00
9/14/2016     0.2 REVIEW NOTICE OF MEETING OF CREDITORS.        $45.00    $45.00
9/15/2016       5 CONFERENCE WITH BANKRUPTCY TRUSTEE         $1,000.00                                $1,000.00      Allowed (Substantial Contribution) (Trustee
                  REGARDING FRAUDULENT                                                                                         conceded this amount)
9/19/2016     0.3 CALL WITH COUNSEL FOR MIKE FOX.              $60.00     $60.00
9/19/2016     0.2 UPDATE ON BANKRUPTCY TO CLIENTS.             $40.00     $40.00
9/19/2016     0.2 REVIEW AND EXECUTE MOTION TO VACATE          $40.00     $40.00
9/21/2016     0.2 REVIEW AND EXECUTE MOTIONS TO VACATE         $40.00     $40.00
9/26/2016     0.3 REVIEW STIPULATION FOR CONTINUANCE.          $60.00     $60.00
9/26/2016     0.4 CALL WITH DOUG MUSHLITZ (COUNSEL FOR         $80.00     $80.00
9/28/2016     0.1 FOLLOW‐UP WITH BANKRUPTCY TRUSTEE.           $20.00                                   $20.00       Allowed (Substantial Contribution) (Trustee
                                                                                                                               conceded this amount)
10/11/2016    0.8 CALL WITH BANKRUPTCY TRUSTEE ON PLAN        $160.00                                  $160.00       Allowed (Substantial Contribution) (Trustee
                  AND PROGRESS.                                                                                                conceded this amount)
10/12/2016    0.4 REVIEW MOTION FOR RELEIF FROM                $90.00     $90.00
10/17/2016    1.5 RESEARCH AND ANALYSIS OF                    $337.50    $337.50
10/24/2016    0.5 ATTEND BOHNENKAMP ARRAIGNMENT.              $100.00                       $100.00    $100.00      Disallowed (Court cannot determine whether
                                                                                                                     services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided related to the
                                                                                                                  criminal case or substantially contributed to case)



10/25/2016    3.4 REVIEW TVM BANKRUPTCY FILINGS (0.40);       $680.00    $680.00
10/27/2016    0.5 ANALYZE POSSIBLE PRE‐JUDGMENT REMEDIES      $112.50    $112.50
10/29/2016    0.4 PROVIDE DOCUMENTS TO TRUSTEE.                $80.00                                   $80.00       Allowed (Substantial Contribution) (Trustee
                                                                                                                               conceded this amount)
10/31/2016    1.3 RESEARCH AND ANALYZE POSSIBLE               $292.50    $292.50
 11/1/2016    1.3 CALL WITH BANKRUPTCY TRUSTEE ON             $260.00                                  $260.00      Disallowed (Court cannot determine whether
                  INFORMATION AVAILABLE IN CASE AND BEAU                                                            services provided are reasonable pursuant to
                  VALUE BOAT.                                                                                      section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided substantially
                                                                                                                                contributed to case)

11/15/2016    0.8 CALL WITH BANKRUPTCY TRUSTEE AND            $160.00                                  $160.00      Disallowed (Court cannot determine whether
                  MESSAGE TO JED MANWARING.                                                                         services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided substantially
                                                                                                                                contributed to case)

11/17/2016    0.5 CALL WITH AND SEND INFORMATION TO JED       $100.00                                  $100.00       Allowed (Substantial Contribution) (Trustee
                  MANWARING (POTENTIAL                                                                                         conceded this amount)
11/28/2016    0.2 ANALYZE TVM'S AMENDED SCHEDULES AND          $45.00     $45.00
11/30/2016    2.1 CALL WITH BANKRUPTCY TRUSTEE (0.40);        $420.00                                  $420.00      Disallowed (Court cannot determine whether
                  ATTEND CREDITOR EXAM OF DEBTOR (1.70).                                                            services provided are reasonable pursuant to
                                                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided substantially
                                                                                                                                contributed to case)

12/2/2016     0.2 FILE NON‐OPPOSITION TO WITHDRAWAL OF         $40.00     $40.00
12/6/2016     1.1 STATUS CONFERENCE WITH COMMITTEE            $220.00    $220.00
12/7/2016     1.1 CALL WITH BANKRUPTCY TRUSTEE ON             $220.00                                  $220.00      Disallowed (Court cannot determine whether
                  INFORMATION AVAILABLE REGARDING FOX                                                               services provided are reasonable pursuant to
                  PERSONAL BOAT.                                                                                   section 503(b)(4); Creditors failed to meet their
                                                                                                                     burden that services provided substantially
                                                                                                                                contributed to case)

12/13/2016    0.5   COPY AND PRODUCE BOHNENKAMP DVD OF        $100.00                       $100.00    $100.00             Allowed (Criminal Prosecution)
12/15/2016    0.4   STATUS UPDATE TO HOWARD.
12/15/2016    0.8   PREPARE PRODUCTION FOR FBI AGENT, DREW    $160.00                       $160.00    $160.00             Allowed (Criminal Prosecution)
12/28/2016    1.1   CALL AND PROVIDE DOCUMENTS TO JULIE       $220.00    $220.00
 2/1/2017     0.3   REVIEW AND ANALYZE 1387513 ALBERTA         $67.50     $67.50
        Case 16-00927-JDP                        Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                  Desc Main
                                                       Document    Page 104 of 126

2/16/2017   1.9 CONFERENCE WITH JED MANWARING               $380.00                       $380.00      Allowed (Substantial Contribution) (Trustee
                (ATTORNEY FOR TRUSTEE) (1.20); PULL                                                              conceded this amount)
2/21/2017     2 PREPARE DOCUMENTS FOR PRODUCTION TO         $400.00                       $400.00     Disallowed (Court cannot determine whether
                JED MANWARING.                                                                        services provided are reasonable pursuant to
                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                       burden that services provided substantially
                                                                                                                  contributed to case)

3/28/2017   1.4   PULL AND PRODUCE ITEMS AT REQUEST OF      $280.00             $280.00   $280.00            Allowed (Criminal Prosecution)
4/4/2017    0.4   PROVIDE DOCUMENTS TO FBI AGENT, DREW       $80.00              $80.00    $80.00            Allowed (Criminal Prosecution)
4/6/2017    1.1   CALL WITH DAVE AND INVESTIGATING FBI      $220.00             $220.00   $220.00            Allowed (Criminal Prosecution)
4/12/2017   1.8   CALL WITH PROSECUTING ATTORNEY AND        $360.00             $360.00   $360.00            Allowed (Criminal Prosecution)
4/14/2017   2.1   PREPARE PROOF OF CLAIMS.                  $420.00   $420.00
4/26/2017   2.2   ATTEND BOHNENKAMP CHANGE OF PLEA          $440.00             $440.00               Disallowed (Court cannot determine whether
                  HEARING AND SUMMARY TO CLIENTS.                                                     services provided are reasonable pursuant to
                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                                     criminal case )

4/27/2017   0.9 CALL WITH COUNSEL FOR BANKRUPTCY            $180.00                       $180.00     Disallowed (Court cannot determine whether
                TRUSTEE.                                                                              services provided are reasonable pursuant to
                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                       burden that services provided substantially
                                                                                                                  contributed to case)

5/4/2017    1.3   PREPARE PROOF OF CLAIMS.                  $260.00   $260.00
5/10/2017   1.6   PREPARE PROOF OF CLAIMS.                  $320.00   $320.00
5/11/2017   1.9   PREPARE PROOF OF CLAIMS.                  $380.00   $380.00
5/12/2017   1.6   FINALIZE PROOF OF CLAIMS.                 $320.00   $320.00
5/12/2017     1   PREPARE PROOF OF CLAIM; TELEPHONE CALL    $225.00   $225.00
5/22/2017   0.2   CALL WITH GRANT AND ANNE LUNGREN ON        $40.00    $40.00
5/23/2017   1.2   FOLLOW UP WITH CLIENTS ON PROOF OF        $240.00             $240.00               Disallowed (Court cannot determine whether
                  CLAIM FILINGS FOR BANKRUPTCY                                                        services provided are reasonable pursuant to
                  PROCEEDING (0.90); CALL WITH DREW                                                  section 503(b)(4); Creditors failed to meet their
                  MCCANDLESS, FBI (0.30).                                                             burden that services provided related to the
                                                                                                                     criminal case )

5/26/2017   0.4 FILE PROOF OF CLAIMS AND FORWARD TO          $80.00              $80.00               Disallowed (Court cannot determine whether
                INVESTIGATING FBI AGENT.                                                              services provided are reasonable pursuant to
                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                      burden that services provided related to the
                                                                                                                     criminal case )

6/8/2017    0.6 REVIEW PROOFS OF CLAIM FILED BY K. TUTTLE   $135.00   $135.00
6/12/2017   0.5 REVIEW AND COMMENT ON DRAFT                 $112.50                       $112.50      Allowed (Substantial Contribution) (Trustee
                COMPLAINT IN TVM BANKRUPCTY (.5).                                                                conceded this amount)
6/13/2017   0.4 REVIEW TRUSTEE'S COMPLAINT AGAINST           $80.00                        $80.00     Disallowed (Court cannot determine whether
                BOHNENKAMP AFFILIATES.                                                                services provided are reasonable pursuant to
                                                                                                     section 503(b)(4); Creditors failed to meet their
                                                                                                       burden that services provided substantially
                                                                                                                  contributed to case)

6/14/2017   0.4 CALL WITH ATTORNEY FOR TRUSTEE               $80.00                        $80.00     Disallowed (Court cannot determine whether
                REGARDING COMPLAINT FOR ADVERSARY                                                     services provided are reasonable pursuant to
                PROCEEDING AGAINST NJA AND FOX.                                                      section 503(b)(4); Creditors failed to meet their
                                                                                                       burden that services provided substantially
                                                                                                                  contributed to case)

7/25/2017   0.3 CORRESPONDENCE AND CALL TO U.S.              $67.50              $67.50    $67.50             Allowed (Criminal Prosecution)
8/3/2017    0.8 REVIEW PROSECUTOR'S ORDER FOR               $160.00             $160.00   $160.00             Allowed (Criminal Prosecution)
8/8/2017    4.1 ATTEND CHRIS BOHNENKAMP SENTENCING          $820.00             $820.00   $820.00     Disallowed (Court cannot determine whether
                HEARING (3.20); PREPARE SUMMARY OF                                                     services provided are reasonable pursuant to
                SENTENCING AND COLLECTIONS OPTIONS TO                                                section 503(b)(4); Creditors failed to meet their
                CLIENTS (0.90).                                                                        burden that services provided related to the
                                                                                                    criminal case or substantially contributed to case)



8/16/2017   0.5 CALL WITH D. MCKITRICK ON FBI RESTITUTION   $100.00             $100.00   $100.00     Disallowed (Court cannot determine whether
                PROPOSAL AND OVERSIGHT OF THE RECEIVER                                                 services provided are reasonable pursuant to
                PROCESS.                                                                             section 503(b)(4); Creditors failed to meet their
                                                                                                       burden that services provided related to the
                                                                                                    criminal case or substantially contributed to case)



9/11/2017   0.2 REVIEW ORDER DISMISSING CASE FOR             $40.00    $40.00
9/11/2017   1.1 REGARDING: KEYBANK V. BOHNENKAMP            $247.50   $247.50
         Case 16-00927-JDP                          Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                    Desc Main
                                                          Document    Page 105 of 126

10/24/2017   1.6 REVIEW BOHNENKAMP CRIMINAL DOCKET;             $320.00             $320.00   $320.00     Disallowed (Because of lumping, Court cannot
                 EMAIL DOCUMENTS TO PROSECUTORS FOR                                                         determine whether services provided are
                 RESTITUTION HEARING.                                                                       reasonable pursuant to section 503(b)(4))

10/25/2017   4.9 ATTEND CHRIS BOHNENKAMP RESTITUTION            $980.00             $980.00   $980.00      Disallowed (Court cannot determine whether
                 HEARING (3.90); SUMMARY OF PROCEEDINGS                                                     services provided are reasonable pursuant to
                 TO CLIENTS (1.00).                                                                       section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



11/2/2017    1.3 REVIEW AND SUMMARIZE COURT'S ORDER ON          $260.00             $260.00   $260.00      Disallowed (Court cannot determine whether
                 CRIMINAL FORFEITURE.                                                                       services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



11/6/2017    0.9 REVIEW AND SEND SUMMARY OF                     $180.00             $180.00   $180.00      Disallowed (Court cannot determine whether
                 RESTITUTION ORDER TO CLIENTS.                                                              services provided are reasonable pursuant to
                                                                                                          section 503(b)(4); Creditors failed to meet their
                                                                                                            burden that services provided related to the
                                                                                                         criminal case or substantially contributed to case)



 11/9/2017   1.4   CONFERENCE WITH FEDERAL PROSECUTOR           $280.00             $280.00   $280.00             Allowed (Criminal Prosecution)
11/10/2017   1.6   EMAIL TO COMMITTEE ON UPDATED STATUS         $320.00             $320.00   $ 320.00            Allowed (Criminal Prosecution)
11/13/2017   1.5   CONFERENCE WITH N. MCFEELEY AND R.           $300.00             $300.00   $ 300.00            Allowed (Criminal Prosecution)
11/14/2017   1.5   CALL WITH LELAND (.20); CALL WITH            $300.00             $300.00   $ 300.00            Allowed (Criminal Prosecution)
11/16/2017   0.2   UPDATE OF CRIMINAL/BANKRUPTCY                 $40.00    $40.00
 12/4/2017   0.2   CALL WITH LELAND ON STATUS (.10); CALL TO     $40.00    $40.00
12/14/2017   0.2   INITIAL REVIEW OF TERMS OF SETTLEMENT         $40.00    $40.00
12/20/2017   0.4   STATUS UPDATE TO COMMITTEE ON                 $80.00    $80.00
 1/9/2018    0.3   FOLLOW UP ON GRANT'S EMAIL WITH               $60.00    $60.00
 2/14/2018   1.5   ATTEND TVM BANKRUPTCY STATUS                 $337.50   $337.50
 2/15/2018   1.5   REVIEW NJA AND DHJ FINANCIALS (0.30); CALL   $300.00   $300.00
 2/15/2018     1   CONFERENCE CALL WITH BANKRUPTCY              $225.00   $225.00
 3/19/2018   0.4   FOLLOW UP WITH TRUSTEE ATTORNEY ON            $80.00    $80.00
 4/27/2018   0.6   REVIEW OF PROPOSED SETTLEMENT                $120.00   $120.00
 5/9/2018    1.1   CALL WITH TRUSTEE ATTORNEY (0.40); CALL      $220.00   $220.00
 5/11/2018   0.3   MESSAGES TO CLIENTS HOWARD AND LELAND         $60.00    $60.00
 5/16/2018   0.1   MESSAGE TO HOWARD COBURN.                     $20.00    $20.00
 5/17/2018   0.7   CALL WITH HOWARD (0.30); MESSAGE TO          $140.00   $140.00
 5/18/2018   0.6   CALL WITH BANKRUPTCY TRUSTEE ATTORNEY        $120.00   $120.00
 6/21/2018   0.1   MESSAGE TO J. MANWARING CHECKING ON           $20.00    $20.00
 6/25/2018     1   CALL WITH RAY PATRICCO (US ATTORNEY)         $200.00   $200.00
 6/26/2018   1.1   PREPARE SUMMARY UPDATE AND OUTLINE OF        $220.00   $220.00
 6/27/2018   0.2   CALL WITH ATTORNEY FOR TRUSTEE.               $40.00    $40.00
 6/28/2018     1   CALL WITH COMMITTEE ON SETTLEMENT            $200.00   $200.00
 7/5/2018    0.2   REVIEW PROPOSED SETTLEMENT AGREEMENT          $40.00    $40.00
 7/9/2018    0.3   CALL WITH TRUSTEE'S ATTORNEY ON OUR           $60.00    $60.00
 7/24/2018   0.2   REVIEW BANKRUPTCY DOCKET (0.10); UPDATE       $40.00    $40.00
 8/14/2018   0.1   FOLLOW UP WITH TRUSTEE'S ATTORNEY.                       $0.00
 10/1/2018   0.2   EMAIL UPDATE TO CLIENTS.                      $40.00    $40.00
10/10/2018   0.3   REVIEW REDLINED SETTLEMENT AGREEMENT.         $60.00    $60.00
10/16/2018   1.8   ATTEND BANKRUPTCY STATUS CONFERENCE.         $360.00   $360.00
10/17/2018   0.9   DRAFT SUMMARY TO COMMITTEE OF STATUS         $180.00   $180.00
10/22/2018   0.5   CONFERENCE CALL WITH COMMITTEE               $100.00   $100.00
10/24/2018   0.2   VOICE MAIL TO DAVE (0.10); CALL WITH          $40.00    $40.00
10/26/2018   0.8   CALL WITH DAVE ON CASE STATUS.               $160.00   $160.00
10/29/2018   0.2   MESSAGE TO ATTORNEY FOR ANOTHER               $40.00    $40.00
 11/1/2018   1.8   REVIEW TRUSTEE'S MOTION FOR APPROVAL         $360.00   $360.00
 11/2/2018   0.6   CALL WITH GRANT AND LELAND.                  $120.00   $120.00
 11/5/2018   0.2   CALL WITH HOWARD ON STATUS.                   $40.00    $40.00
11/12/2018   0.2   MESSAGE TO DAVE (0.10); EMAIL TO CLIENTS      $40.00    $40.00
11/27/2018   1.8   ATTEND TVM BANKRUPTCY HEARING.               $360.00   $360.00
 3/4/2019    0.2   FOLLOW UP WITH TRUSTEE COUNSEL ON             $40.00    $40.00
 3/13/2019   0.4   FOLLOW UP ON PAYMENTS RECEIVED BY             $80.00    $80.00
 3/25/2019   1.5   DRAFT LETTER WITH RESEARCH AND               $300.00   $300.00
 4/19/2019   0.2   CALL WITH TRUSTEE'S ATTORNEY (0.10);          $40.00    $40.00
 5/1/2019    0.1   FOLLOW UP WITH BANKRUPTCY TRUSTEE             $20.00    $20.00
 5/3/2019    1.3   REVIEW DHJ FINANCIALS AND QUESTIONS TO       $260.00   $260.00
 5/13/2019   0.2   EMAIL TO CLIENTS (0.10); RETURN LELAND'S      $40.00    $40.00
 5/14/2019   0.7   CALL AND EMAIL WITH BANKRUPTCY TRUSTEE       $140.00   $140.00
 5/31/2019     2   CALL WITH JED MANWARING ON TRUSTEE'S         $400.00   $400.00
 6/4/2019    1.2   REVIEW RACHEL BOHNENKAMP'S                   $240.00   $240.00
         Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                           Desc Main
                                                      Document    Page 106 of 126

 9/9/2019    0.4   REVIEW RESPONSE FROM TRUSTEE ATTORNEY    $80.00    $80.00
 10/8/2019   1.9   REVIEW TRUSTEE'S ATTORNEY REQUEST FOR   $380.00   $380.00
10/11/2019   1.3   RESEARCH AND EVALUATE J. MANWARING'S    $260.00   $260.00
10/22/2019   0.1   VOICEMAIL MESSAGE TO GRANT.                         $0.00
10/24/2019   0.3   CALL WITH GRANT AND ANNE LUNGREN ON                 $0.00
                                                                               8,065.00   $9487.50   $ 1852.50   $19,405
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                          Document    Page 107 of 126




  Exhibit 1 to In re Treasure Valley Marine, Inc.
                                       -
                       Eberle Berlin Costs
           Case 16-00927-JDP                         Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                             Desc Main
                                                           Document    Page 108 of 126

Exhibit 1 - Eberle Berlin Costs
Transaction      Cost Amount Description of Cost                    Excluded Petition        Criminal          Substantial          Court's Reason for Allowance/Disallowance
Date                                                                (amount (503(b)(3)(A))   (503(b)(3)(C))    Contribution
                                                                    not being                                  (503(b)(3)(D))
                                                                    sought by
                                                                    Creditors)
                            ADA COUNTY CLERK OF THE COURT                                                                       Disallowed (Court cannot determine whether
                            CHECK FILING FEE ‐ DAVID McKITRICK V.                                                           services provided are reasonable pursuant to section
                            TREASURE VALLEY MARINE,                                                                         503(b)(4); Creditors failed to meet their burden that
     2/5/2015       $221.00 INC., ET AL                                                              $221.00         $221.00 services provided related to the criminal case or
                                                                                                                                       substantially contributed to case)



                            ADA COUNTY CLERK OF THE COURT                                                                       Disallowed (Court cannot determine whether
                            CHECK COPY OF COMPLAINT ‐ BARNES V.                                                             services provided are reasonable pursuant to section
                            BOHNENKAMP ‐ CASE NO. CV‐                                                                       503(b)(4); Creditors failed to meet their burden that
    2/10/2015        $24.00 OC‐2015‐01589                                                             $24.00          $24.00 services provided related to the criminal case or
                                                                                                                                       substantially contributed to case)



    2/13/2015        $37.00 CHECK TRI COUNTY PROCESS SERVING                                          $37.00          $37.00        Disallowed (Court cannot determine whether
                                                                                                                                services provided are reasonable pursuant to section
                                                                                                                                503(b)(4); Creditors failed to meet their burden that
                                                                                                                                  services provided related to the criminal case or
                                                                                                                                           substantially contributed to case)



    2/13/2015        $77.00 CHECK TRI COUNTY PROCESS SERVING                                          $77.00          $77.00        Disallowed (Court cannot determine whether
                                                                                                                                services provided are reasonable pursuant to section
                                                                                                                                503(b)(4); Creditors failed to meet their burden that
                                                                                                                                  services provided related to the criminal case or
                                                                                                                                           substantially contributed to case)



    5/22/2015        $10.00 VISA CERTIFIED COPY (NIAGARA JET                                          $10.00          $10.00        Disallowed (Court cannot determine whether
                            ADVENTURES)                                                                                         services provided are reasonable pursuant to section
                                                                                                                                503(b)(4); Creditors failed to meet their burden that
                                                                                                                                  services provided related to the criminal case or
                                                                                                                                           substantially contributed to case)



                            TRI‐COUNTY PROCESS SERVING LLC                                                                      Disallowed (Court cannot determine whether
                            CHECK NON‐SERVICE ON CHRISTOPHER                                                                services provided are reasonable pursuant to section
                            BOHNENKAMP ‐ MCKITRICK V.                                                                       503(b)(4); Creditors failed to meet their burden that
    5/27/2015        $77.00 TREASURE VALLEY MARINE                                                    $77.00          $77.00 services provided related to the criminal case or
                                                                                                                                       substantially contributed to case)



    6/22/2015       $950.00 MORGENSTERN DEVOESICK CHECK YOUR                                         $950.00         $950.00        Disallowed (Court cannot determine whether
                            INVOICE 3500, 04/24/2015                                                                            services provided are reasonable pursuant to section
                                                                                                                                503(b)(4); Creditors failed to meet their burden that
                                                                                                                                  services provided related to the criminal case or
                                                                                                                                           substantially contributed to case)



                            ADA COUNTY CLERK OF THE COURT                                                                       Disallowed (Court cannot determine whether
                            CHECK COPIES OF DOCUMENTS FROM                                                                  services provided are reasonable pursuant to section
                            CASES CV OC 2015‐03084 AND                                                                      503(b)(4); Creditors failed to meet their burden that
    7/29/2015       $149.00 CV OC 2014‐06530                                                         $149.00         $149.00 services provided related to the criminal case or
                                                                                                                                       substantially contributed to case)



    8/11/2015        $63.59 OFFICE DEPOT CHECK 98036 MCKITTRICK                                       $63.59          $63.59        Disallowed (Court cannot determine whether
                            HARD DRIVE PORTABLE                                                                                 services provided are reasonable pursuant to section
                                                                                                                                503(b)(4); Creditors failed to meet their burden that
                                                                                                                                  services provided related to the criminal case or
                                                                                                                                           substantially contributed to case)



                            JULIE BARNES FOLEY CHECK PAYMENT OF                                                                 Disallowed (Court cannot determine whether
                            CERTIFIED COPY OF COMPLAINT FILED IN                                                            services provided are reasonable pursuant to section
                            COUNTY OF NIAGARA                                                                               503(b)(4); Creditors failed to meet their burden that
    8/14/2015        $46.80 SUPREME COURT ‐ FOX V. BOHNENKAMP                                         $46.80          $46.80 services provided related to the criminal case or
                                                                                                                                       substantially contributed to case)
       Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                               Desc Main
                                                    Document    Page 109 of 126

 8/27/2015    $63.59 OFFICE MAX ‐ PORTABLE HARD DRIVE                   $63.59    $63.59       Disallowed (Court cannot determine whether
                                                                                           services provided are reasonable pursuant to section
                                                                                           503(b)(4); Creditors failed to meet their burden that
                                                                                             services provided related to the criminal case or
                                                                                                      substantially contributed to case)



 10/2/2015    $37.72 CERTIFIED MAIL ‐ POSTAGE ‐ 4 @ $9.43               $37.72    $37.72       Disallowed (Court cannot determine whether
                                                                                           services provided are reasonable pursuant to section
                                                                                           503(b)(4); Creditors failed to meet their burden that
                                                                                             services provided related to the criminal case or
                                                                                                      substantially contributed to case)



 10/7/2015   $140.00 TREASURY OF THE UNITED STATES CHECK               $140.00   $140.00       Disallowed (Court cannot determine whether
                     FOIA NUMBER 2015‐CGFO‐01690                                           services provided are reasonable pursuant to section
                                                                                           503(b)(4); Creditors failed to meet their burden that
                                                                                             services provided related to the criminal case or
                                                                                                      substantially contributed to case)



 10/9/2015    $10.96 POSTAGE ‐ 4 @ $2.74                                $10.96    $10.96       Disallowed (Court cannot determine whether
                                                                                           services provided are reasonable pursuant to section
                                                                                           503(b)(4); Creditors failed to meet their burden that
                                                                                             services provided related to the criminal case or
                                                                                                      substantially contributed to case)



                                                                                            Disallowed (Court cannot determine whether
                                                                                        services provided are reasonable pursuant to section
                     TRI COUNTY PROCESS SERVING CHECK                                   503(b)(4); Creditors failed to meet their burden that
10/27/2015   $135.00 SERVICE ON DEFENDANT MICHAEL FOX;                 $135.00   $135.00 services provided related to the criminal case or
                     YOUR INVOICE NO. 148673                                                       substantially contributed to case)



 11/6/2015   $221.00 ADA COUNTY CLERK OF THE COURT                     $221.00   $221.00       Disallowed (Court cannot determine whether
                     CHECK FILING FEE ‐ LELAND SPINDLER V.                                 services provided are reasonable pursuant to section
                     BOHNENKAMP, ET AL                                                     503(b)(4); Creditors failed to meet their burden that
                                                                                             services provided related to the criminal case or
                                                                                                      substantially contributed to case)



                     ADA COUNTY CLERK OF THE COURT                                          Disallowed (Court cannot determine whether
                     CHECK COPIES FROM CASE NO. CV OC                                   services provided are reasonable pursuant to section
                     2015‐01589 ‐ BARNES V.                                             503(b)(4); Creditors failed to meet their burden that
 12/7/2015   $110.00 BOHNENKAMP                                        $110.00   $110.00 services provided related to the criminal case or
                                                                                                   substantially contributed to case)



                     WASHINGTON TRUST BANK CHECK                                            Disallowed (Court cannot determine whether
                     McKITRICK V. BOHNENKAMP, ET AL ‐                                   services provided are reasonable pursuant to section
                     DISCOVERY ‐ 520 COPIES @$0.75                                      503(b)(4); Creditors failed to meet their burden that
12/29/2015   $565.00 PER PAGE; CD ‐ 2 @ $25; 5 HOURS OF                $565.00   $565.00 services provided related to the criminal case or
                     TIME @ $25/HOUR                                                               substantially contributed to case)



12/30/2015    $40.00 ADA COUNTY CLERK OF THE COURT                      $40.00    $40.00       Disallowed (Court cannot determine whether
                     CHECK COPIES ‐ CASE NO. CV OC                                         services provided are reasonable pursuant to section
                     2015‐14743                                                            503(b)(4); Creditors failed to meet their burden that
                                                                                             services provided related to the criminal case or
                                                                                                      substantially contributed to case)



                                                                                            Disallowed (Court cannot determine whether
                                                                                        services provided are reasonable pursuant to section
                     RIDDLE MARINE CUSTOM JET BOATS                                     503(b)(4); Creditors failed to meet their burden that
  1/5/2016   $750.00 CHECK MCKITRICK V. TREASURE VALLEY                $750.00   $750.00 services provided related to the criminal case or
                     MARINE ‐ 5 HOURS @ $150.00                                                    substantially contributed to case)



 1/12/2016   $900.00 BRYAN BENTZ CHECK DAVID MCKITRICK       $900.00
      Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                    Desc Main
                                                   Document    Page 110 of 126

                     ADA COUNTY CLERK OF THE COURT                                             Disallowed (Court cannot determine whether
                     CHECK COPIES ‐ CASE NO. CV OC                                         services provided are reasonable pursuant to section
                     2015‐01589 ‐ BARNES V.                                                503(b)(4); Creditors failed to meet their burden that
1/14/2016     $20.00 BOHNANKAMP                                          $20.00      $20.00 services provided related to the criminal case or
                                                                                                      substantially contributed to case)



2/16/2016   $8,578.30 LLP LITTLE‐MORRIS CHECK PAYMENT OF               $8,578.30   $8,578.30       Disallowed (Court cannot determine whether
                      INVOICE 159890 ‐ McKITRICK                                               services provided are reasonable pursuant to section
                                                                                               503(b)(4); Creditors failed to meet their burden that
                                                                                                 services provided related to the criminal case or
                                                                                                          substantially contributed to case)



2/26/2016    $274.54   ASSOCIATED REPORTING & VIDEO CHECK    $274.54
2/26/2016    $405.19   ASSOCIATED REPORTING & VIDEO CHECK    $405.19
2/26/2016    $177.55   ASSOCIATED REPORTING & VIDEO CHECK    $177.55
2/29/2016    $524.97   ASSOCIATED REPORTING & VIDEO CHECK               $524.97     $524.97        Disallowed (Court cannot determine whether
                       DEPOSITION OF JOSEPH STEARNS ‐                                          services provided are reasonable pursuant to section
                       2‐16‐16                                                                 503(b)(4); Creditors failed to meet their burden that
                                                                                                 services provided related to the criminal case or
                                                                                                          substantially contributed to case)



 3/2/2016     $15.70 POSTAGE ‐ 2 @ $7.85                                 $15.70      $15.70        Disallowed (Court cannot determine whether
                                                                                               services provided are reasonable pursuant to section
                                                                                               503(b)(4); Creditors failed to meet their burden that
                                                                                                 services provided related to the criminal case or
                                                                                                          substantially contributed to case)



                     M&M COURT REPORTING SERVICE CHECK                                         Disallowed (Court cannot determine whether
                     MCKITRICK V. TREASURE VALLEY MARINE,                                  services provided are reasonable pursuant to section
                     INVOICE NO. 61287B5;                                                  503(b)(4); Creditors failed to meet their burden that
3/16/2016    $100.80 JOB NO. 42090B4                                    $100.80     $100.80 services provided related to the criminal case or
                                                                                                      substantially contributed to case)



                     TRI COUNTY PROCESS SERVING CHECK                                          Disallowed (Court cannot determine whether
                     INVOICE 151297; JOB NO. 151297;                                       services provided are reasonable pursuant to section
                     SERVICE ON RACHEL                                                     503(b)(4); Creditors failed to meet their burden that
3/29/2016     $87.00 BOHNENKAMP ‐ KEYBANK V. TREASURE                    $87.00      $87.00 services provided related to the criminal case or
                     VALLEY MARINE, ET AL. CASE NO. CV OC                                             substantially contributed to case)
                     16‐02888

                     TRI COUNTY PROCESS SERVING CHECK                                          Disallowed (Court cannot determine whether
                     INVOICE 151296; JOB NO. 151296;                                       services provided are reasonable pursuant to section
                     SERVICE ON CHRIS L.                                                   503(b)(4); Creditors failed to meet their burden that
3/29/2016     $87.00 BOHNENKAMP ‐ KEYBANK V. TREASURE                    $87.00      $87.00 services provided related to the criminal case or
                     VALLEY MARINE, ET AL; CASE NO. CV OC                                             substantially contributed to case)
                     16‐02888

                     TRI COUNTY PROCESS SERVING CHECK                                          Disallowed (Court cannot determine whether
                     INVOICE 151470; JOB NO. 151470;                                       services provided are reasonable pursuant to section
                     SERVICE ON MICHAEL FOX;                                               503(b)(4); Creditors failed to meet their burden that
3/29/2016     $87.00 MCKITRICK V. TREASURE VALLEY MARINE,                $87.00      $87.00 services provided related to the criminal case or
                     ET AL ‐ AMENDED COMPLAINT OF                                                     substantially contributed to case)
                     LUNGREN

                     TRI COUNTY PROCESS SERVING CHECK                                          Disallowed (Court cannot determine whether
                     INVOICE NO. 151299; SERVICE ON                                        services provided are reasonable pursuant to section
                     MICHAEL FOX ‐ CASE NO. CV OC                                          503(b)(4); Creditors failed to meet their burden that
3/29/2016     $87.00 15‐19231 ‐ SUMMONS AND COMPLAINT ‐                  $87.00      $87.00 services provided related to the criminal case or
                     SPINDLER V. TREASURE VALLEY MARINE,                                              substantially contributed to case)
                     ET AL.

                     TRI COUNTY PROCESS SERVING CHECK                                          Disallowed (Court cannot determine whether
                     INVOICE NO. 151298; SERVICE ON                                        services provided are reasonable pursuant to section
                     MICHAEL FOX ‐ KEYBANK V.                                              503(b)(4); Creditors failed to meet their burden that
3/29/2016    $135.00 TREANSURE VALLEY MARINE, ET AL.; CASE              $135.00     $135.00 services provided related to the criminal case or
                     NO. CV 0C 16‐02888 ‐ SUMMONS AND                                                 substantially contributed to case)
                     COMPLAINT
      Case 16-00927-JDP                      Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                   Desc Main
                                                   Document    Page 111 of 126

                     FOUR CERTIFIED MAIL @ $8.55 EACH                                                         Disallowed (Court cannot determine whether
                     MAILING OF SUMMONS AND COMPLAINT                                                     services provided are reasonable pursuant to section
                     TO NIAGARA JET                                                                       503(b)(4); Creditors failed to meet their burden that
 4/6/2016     $34.20 ADVENTURES AND DEVILS HOLE JET BOAT                                $34.20      $34.20 services provided related to the criminal case or
                     ‐ TWO LOCATIONS FOR EACH ENTITY                                                                 substantially contributed to case)



5/27/2016   $1,194.62 JOHN GLENN HALL COMPANY                                         $1,194.62   $1,194.62           Allowed (Criminal Prosecution)
                      TRI COUNTY PROCESS SERVING CHECK                                                        Disallowed (Court cannot determine whether
                      PAYMENT FOR SERVICE ‐ NIAGARA JET                                                   services provided are reasonable pursuant to section
                      ADVENTURES, LLC AND                                                                 503(b)(4); Creditors failed to meet their burden that
 6/1/2016    $302.00 DEVILS HOLE JETBOAT, LLC                                          $302.00     $302.00 services provided related to the criminal case or
                                                                                                                     substantially contributed to case)



 6/2/2016     $14.00 ADAM LITTLE CHECK REIMBURSE PARKING                                $14.00      $14.00        Disallowed (Court cannot determine whether
                     AT ADA COUNTY COURTHOUSE 05/23                                                           services provided are reasonable pursuant to section
                     AND 05/24/16                                                                             503(b)(4); Creditors failed to meet their burden that
                                                                                                                services provided related to the criminal case or
                                                                                                                         substantially contributed to case)



8/11/2016       $6.00ADA COUNTY CLERK OF THE COURT          $6.00
8/24/2016    $335.00 VISA CHECK FILING FEE (BANKRUPTCY              $335.00                                               Allowed (Filing Petition)
8/30/2016   $1,184.18M & M COURT REPORTING DEPOSITION                                 $1,184.18   $1,184.18           Allowed (Criminal Prosecution)
8/30/2016   $1,219.61M & M COURT REPORTING DEPOSITION                                 $1,219.61   $1,219.61           Allowed (Criminal Prosecution)
                     ADA COUNTY CLERK OF THE COURT                                                            Disallowed (Court cannot determine whether
                     OTHER COPY FEES FOR 7‐27‐16                                                          services provided are reasonable pursuant to section
                     COMPLAINT IN CVOC1613569 COPY                                                        503(b)(4); Creditors failed to meet their burden that
9/23/2016     $11.00 FEES FOR 7‐27‐16 COMPLAINT IN                                      $11.00      $11.00 services provided related to the criminal case or
                     CVOC1613569                                                                                     substantially contributed to case)



2/22/2017     $10.00 DELIVERY SERVICES/MESSENGERS ‐ EVANS                                           $10.00        Disallowed (Court cannot determine whether
                     KEANE                                                                                    services provided are reasonable pursuant to section
                                                                                                              503(b)(4); Creditors failed to meet their burden that
                                                                                                               services provided substantially contributed to case)



                                                                      $335.00   $3,598.41           0
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                          Document    Page 112 of 126




  Exhibit 1 to In re Treasure Valley Marine, Inc.
                                       -
                      Hawley Troxell Fees
           Case 16-00927-JDP                                Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                            Desc Main
                                                                  Document    Page 113 of 126

Exhibit 1 - Hawley Troxell Fees
Date of       Hours Description of Legal Services           Amount      Excluded Petition        Criminal         Substantial          Court's Reason for Allowance/Disallowance
Service                                                                 (amount (503(b)(3)(A))   (503(b)(3)(C))   Contribution
                                                                        nor being                                 (503(b)(3)(D))
                                                                        sought by
                                                                        Creditors)
   2/3/2015     0.6 Conduct search of secretary of            $87.00                                     $87.00 $ 87.00               Disallowed (Because of lumping, Court cannot
                    state for Niagara Jet Boat                                                                                     determine whether services provided are reasonable
                    Adventures; locate filing in New                                                                                          pursuant to section 503(b)(4))
                    York; review website and
   2/3/2015     1.8 Review of facts and client               $351.00                                    $351.00 $ 351.00           Disallowed (Court cannot determine whether services
                    documents.                                                                                                     provided are reasonable pursuant to section 503(b)(4);
                                                                                                                                     Creditors failed to meet their burden that services
                                                                                                                                    provided related to the criminal case or substantially
                                                                                                                                                     contributed to case)



   2/3/2015     2.9 Extended telephone conference            $841.00     $261.00                        $580.00 $ 580.00              Disallowed (Because of lumping, Court cannot
                    with client re facts of case and                                                                               determine whether services provided are reasonable
                    strategy; analyze issues relating to                                                                                      pursuant to section 503(b)(4))
                    insolvency of boat contractor;
   2/4/2015     2.1 Conferences with L. Davis and            $409.50                                    $409.50 $ 409.50              Disallowed (Because of lumping, Court cannot
                    client re additional status and                                                                                determine whether services provided are reasonable
                    title issues; review title issues;                                                                                        pursuant to section 503(b)(4))
                    draft analysis of same.
   2/4/2015     1.1 Review bankruptcy docket;                $159.50                                    $159.50 $ 159.50              Disallowed (Because of lumping, Court cannot
                    schedules and pleadings of 2009                                                                                determine whether services provided are reasonable
                    bankruptcy of Bohnenkamp;                                                                                                 pursuant to section 503(b)(4))
                    e‐mail counsel re same.
   2/4/2015     3.8 Analyze issues relating to the filing   $1,102.00    $290.00                        $812.00 $ 812.00              Disallowed (Because of lumping, Court cannot
                    of a lawsuit against Bohnenkamp                                                                                determine whether services provided are reasonable
                    by third party; telephone                                                                                                 pursuant to section 503(b)(4))
                    conference with client re same
   2/5/2015     2.6 Review e‐mail from client re             $754.00                                    $754.00 $ 754.00              Disallowed (Because of lumping, Court cannot
                    strategy; telephone conference                                                                                 determine whether services provided are reasonable
                    with M. Murphy; extended                                                                                                  pursuant to section 503(b)(4))
                    telephone conference with client
   2/5/2015     1.6 Receipt and review e‐mail                $232.00                                    $232.00 $ 232.00              Disallowed (Because of lumping, Court cannot
                    correspondence; conduct DMV                                                                                    determine whether services provided are reasonable
                    search; UCC Search; conference                                                                                            pursuant to section 503(b)(4))
                    with counsel re same; obtain and
   2/5/2015     2.8 Review settlement proposal from          $546.00                                    $546.00 $ 546.00              Disallowed (Because of lumping, Court cannot
                    client; conferences with client re                                                                             determine whether services provided are reasonable
                    collection options; review UCC                                                                                            pursuant to section 503(b)(4))
                    information re prior liens; draft
   2/6/2015     1.6 Analyze issues re boat possession        $312.00                                    $312.00 $ 312.00           Disallowed (Court cannot determine whether services
                    and bankruptcy; draft                                                                                          provided are reasonable pursuant to section 503(b)(4);
                    acknowledgment.                                                                                                  Creditors failed to meet their burden that services
                                                                                                                                    provided related to the criminal case or substantially
                                                                                                                                                    contributed to case)



   2/6/2015     2.8 E‐mail exchange with M. Murphy           $812.00                                    $812.00 $ 812.00              Disallowed (Because of lumping, Court cannot
                    re various issues; e‐mail exchange                                                                             determine whether services provided are reasonable
                    with client re same; extended                                                                                             pursuant to section 503(b)(4))
                    telephone conference
   2/8/2015     0.7 Begin drafting Complaint for             $136.50                                    $136.50 $ 136.50              Disallowed (Because of lumping, Court cannot
                    Breach of Contract, Claim and                                                                                  determine whether services provided are reasonable
                    Delivery, and Conversion.                                                                                                 pursuant to section 503(b)(4))

   2/9/2015     4.9 Review correspondence from               $955.50     $955.50                          $0.00 $             ‐
   2/9/2015     2.5 Review e‐mail from client re             $725.00                                    $725.00 $ 725.00              Disallowed (Because of lumping, Court cannot
                    strategy; telephone conference                                                                                 determine whether services provided are reasonable
                    with client re strategy going                                                                                             pursuant to section 503(b)(4))
                    forward; e‐mail exchange with
  2/10/2015       1 Review recordings made by client         $195.00                                    $195.00 $ 195.00              Disallowed (Because of lumping, Court cannot
                    and issues relating thereto;                                                                                   determine whether services provided are reasonable
                    analyze issues re Complaint;                                                                                              pursuant to section 503(b)(4))
                    review and revise complaint; e‐
  2/10/2015     3.7 E‐mail exchange with client re          $1,073.00    $203.00                        $870.00 $ 870.00              Disallowed (Because of lumping, Court cannot
                    Complaint; review transcripts of                                                                               determine whether services provided are reasonable
                    recordings forwarded by client;                                                                                           pursuant to section 503(b)(4))
                    analyze issues relating to
       Case 16-00927-JDP                               Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                  Desc Main
                                                             Document    Page 114 of 126

2/11/2015   0.6 Review complaint filed by other         $117.00              $117.00 $ 117.00          Disallowed (Because of lumping, Court cannot
                buyer; conference with L. Davis                                                     determine whether services provided are reasonable
                re maritime issues.                                                                            pursuant to section 503(b)(4))

2/11/2015   2.2 Analyze issues relating to possible     $638.00              $638.00 $ 638.00          Disallowed (Because of lumping, Court cannot
                maritime lien against NY based                                                      determine whether services provided are reasonable
                vessels; review Niagara Jet’s                                                                  pursuant to section 503(b)(4))
                website and social media for
2/12/2015   0.3 Work on finalizing complaint;            $58.50               $58.50 $ 58.50           Disallowed (Because of lumping, Court cannot
                review correspondence re status                                                     determine whether services provided are reasonable
                of agreement and complaint filing.                                                             pursuant to section 503(b)(4))

2/12/2015   1.1 Telephone conference with clients       $319.00              $319.00 $ 319.00          Disallowed (Because of lumping, Court cannot
                regarding agreement with C.                                                         determine whether services provided are reasonable
                Bohnenkamps; e‐mail exchange                                                                   pursuant to section 503(b)(4))
                with clients re same.
2/18/2015   0.2 Review titles from client and            $39.00               $39.00 $ 39.00           Disallowed (Because of lumping, Court cannot
                analyze issue re transfer of titles.                                                determine whether services provided are reasonable
                                                                                                               pursuant to section 503(b)(4))

2/18/2015   0.1 Review e‐mail from client re title       $29.00   $29.00       $0.00 $          ‐                            ‐
2/18/2015   0.2 E‐mail from client re title to           $58.00   $58.00       $0.00 $          ‐                            ‐
2/19/2015   0.8 Work on status report to client;        $232.00              $232.00 $ 232.00          Disallowed (Because of lumping, Court cannot
                e‐mail exchange with client re                                                      determine whether services provided are reasonable
                title.                                                                                         pursuant to section 503(b)(4))

2/23/2015   1.9 Review e‐mail re site visit in          $551.00              $551.00 $ 551.00          Disallowed (Because of lumping, Court cannot
                preparation for call with clients;                                                  determine whether services provided are reasonable
                call                                                                                           pursuant to section 503(b)(4))
                with clients; draft demand letter
2/23/2015   0.3 Work on demand letter.                   $58.50               $58.50 $ 58.50        Disallowed (Court cannot determine whether services
                                                                                                    provided are reasonable pursuant to section 503(b)(4);
                                                                                                      Creditors failed to meet their burden that services
                                                                                                     provided related to the criminal case or substantially
                                                                                                                      contributed to case)



2/26/2015   1.4 Review and revise complaint;            $273.00              $273.00 $ 273.00          Disallowed (Because of lumping, Court cannot
                e‐mail correspondence with client                                                   determine whether services provided are reasonable
                re same; verify details relating                                                               pursuant to section 503(b)(4))
                thereto; finalize complaint for
 3/5/2015   0.1 E‐mail to A. Lungren re status           $29.00               $29.00 $ 29.00        Disallowed (Court cannot determine whether services
                report.                                                                             provided are reasonable pursuant to section 503(b)(4);
                                                                                                      Creditors failed to meet their burden that services
                                                                                                     provided related to the criminal case or substantially
                                                                                                                      contributed to case)



3/18/2015   0.1 E‐mail exchange with client.             $29.00               $29.00 $ 29.00        Disallowed (Court cannot determine whether services
                                                                                                    provided are reasonable pursuant to section 503(b)(4);
                                                                                                      Creditors failed to meet their burden that services
                                                                                                     provided related to the criminal case or substantially
                                                                                                                      contributed to case)



3/19/2015   0.7 Telephone conference with clients       $203.00              $203.00 $ 203.00          Disallowed (Because of lumping, Court cannot
                re status of communication with                                                     determine whether services provided are reasonable
                defendants and strategy going                                                                  pursuant to section 503(b)(4))
                forward; e‐mail to M. Murphy re
 4/3/2015   0.6 Discuss service issues with L.          $117.00              $117.00 $ 117.00       Disallowed (Court cannot determine whether services
                Davis; research same.                                                               provided are reasonable pursuant to section 503(b)(4);
                                                                                                      Creditors failed to meet their burden that services
                                                                                                     provided related to the criminal case or substantially
                                                                                                                      contributed to case)



 4/3/2015   2.3 Telephone conference with FBI           $667.00              $667.00 $ 667.00          Disallowed (Because of lumping, Court cannot
                office re investigation; telephone                                                  determine whether services provided are reasonable
                conference with Agent Drew                                                                     pursuant to section 503(b)(4))
                McCanless (2) re issues; telephone
       Case 16-00927-JDP                              Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                     Desc Main
                                                            Document    Page 115 of 126

 4/6/2015   0.1 E‐mail exchange with client re          $29.00               $29.00 $ 29.00           Disallowed (Court cannot determine whether services
                meeting with FBI agent.                                                               provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



 4/7/2015   0.1 E‐mail from client re article on         $0.00                $0.00 $             ‐                            ‐
 4/8/2015   1.7 Extended call with Agent D.            $493.00              $493.00 $ 493.00             Disallowed (Because of lumping, Court cannot
                McCandless; review notes relating                                                     determine whether services provided are reasonable
                to communications with M.                                                                        pursuant to section 503(b)(4))
                Murphy and W. Scott; e‐mail to
 4/9/2015   0.1 E‐mail from client re information       $29.00               $29.00 $ 29.00           Disallowed (Court cannot determine whether services
                for FBI.                                                                              provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



4/10/2015   0.5 Telephone conference with client       $145.00              $145.00 $ 145.00          Disallowed (Court cannot determine whether services
                re FBI documentation.                                                                 provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



4/13/2015   0.1 E‐mail from client regarding            $29.00               $29.00 $ 29.00           Disallowed (Court cannot determine whether services
                documentation for FBI (x2);                                                           provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



4/17/2015   0.8 Telephone conference with FBI          $232.00              $232.00 $ 232.00             Disallowed (Because of lumping, Court cannot
                agent; search linked in for other                                                     determine whether services provided are reasonable
                BCW employees; telephone                                                                         pursuant to section 503(b)(4))
                conference with A. Little re
4/23/2015   0.1 E‐mail exchange with client (no          $0.00                $0.00 $             ‐                               ‐
4/24/2015   0.2 Review e‐mail from client re            $58.00               $58.00 $ 58.00           Disallowed (Court cannot determine whether services
                Custom Weld.                                                                          provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



4/29/2015   1.1 Review narrative provided by           $319.00              $319.00 $ 319.00             Disallowed (Because of lumping, Court cannot
                client for FBI; review documents in                                                   determine whether services provided are reasonable
                drop box, answer to complaint                                                                    pursuant to section 503(b)(4))
                and otherwise prepare for
 5/4/2015   0.7 Review and revise narrative for        $203.00              $203.00 $ 203.00          Disallowed (Court cannot determine whether services
                FBI.                                                                                  provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



 5/5/2015   1.5 Compile, organize documents in           $0.00                $0.00 $             ‐                            ‐
 5/5/2015   1.6 Review and revise narrative; work      $464.00              $464.00 $ 464.00             Disallowed (Because of lumping, Court cannot
                on issues relating to                                                                 determine whether services provided are reasonable
                documents for FBI packet;                                                                        pursuant to section 503(b)(4))
                telephone conference with SA
 5/6/2015   1.9 Attend motion to compel hearing        $370.50              $370.50 $ 370.50             Disallowed (Because of lumping, Court cannot
                and status conference in                                                              determine whether services provided are reasonable
                other pending case; e‐mail L. Davis                                                              pursuant to section 503(b)(4))
                re same.
 5/6/2015     4 Continue to compile and organize         $0.00                $0.00 $             ‐                            ‐
 5/6/2015   1.8 E‐mail exchange with client re         $522.00              $522.00 $ 522.00             Disallowed (Because of lumping, Court cannot
                contact by B. Vineyard; e‐mail to                                                     determine whether services provided are reasonable
                client re new eviction matter filed                                                              pursuant to section 503(b)(4))
                against Bohnenkamp; review
 5/7/2015   1.5 E‐mail exchange with B. Vineyard       $435.00              $435.00    $ 435.00          Disallowed (Because of lumping, Court cannot
                re additional                                                                         determine whether services provided are reasonable
                purchasers/witnesses; telephone                                                                  pursuant to section 503(b)(4))
                conference with D. McCandless re
       Case 16-00927-JDP                                Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                    Desc Main
                                                              Document    Page 116 of 126

 5/8/2015   2.1 E‐mail from client; work on letter       $609.00               $609.00    $ 609.00        Disallowed (Because of lumping, Court cannot
                to D. McCandless; telephone                                                            determine whether services provided are reasonable
                conference with B. Vineyard re                                                                    pursuant to section 503(b)(4))
                shop location; telephone
5/11/2015   0.2 Upload FBI narrative to ShareFile          $0.00                 $0.00 $          ‐                             ‐
5/11/2015   1.2 Review e‐mail from client re             $348.00               $348.00   $ 348.00         Disallowed (Because of lumping, Court cannot
                public hearing minutes; revise and                                                     determine whether services provided are reasonable
                finalize letter to FBI relating to                                                                pursuant to section 503(b)(4))
                additional information obtained
5/12/2015   0.1 Analyze issues relating to next           $29.00                $29.00     $ 29.00        Disallowed (Because of lumping, Court cannot
                steps in light of MSJ received; e‐                                                     determine whether services provided are reasonable
                mail exchange with client relating                                                                pursuant to section 503(b)(4))
                to Custom Weld attorney.
5/13/2015   2.1 Extended telephone conference            $609.00               $609.00    $ 609.00        Disallowed (Because of lumping, Court cannot
                with D. Mushlitz re information                                                        determine whether services provided are reasonable
                relating to prior court matters;                                                                  pursuant to section 503(b)(4))
                analyze issues relating to
5/14/2015   0.8 Telephone conference with B.             $232.00               $232.00    $ 232.00        Disallowed (Because of lumping, Court cannot
                Vineyard re additional information                                                     determine whether services provided are reasonable
                for FBI; e‐mail exchange with                                                                     pursuant to section 503(b)(4))
                client; extended telephone
5/15/2015   0.1 Prepare Notice of Intent to Take          $29.00                $29.00     $ 29.00     Disallowed (Court cannot determine whether services
                Default.                                                                               provided are reasonable pursuant to section 503(b)(4);
                                                                                                         Creditors failed to meet their burden that services
                                                                                                        provided related to the criminal case or substantially
                                                                                                                         contributed to case)



5/15/2015   0.3 Discuss appearance and motion             $58.50                $58.50     $ 58.50        Disallowed (Because of lumping, Court cannot
                issues with L. Davis; review                                                           determine whether services provided are reasonable
                motion and answer re same.                                                                        pursuant to section 503(b)(4))

5/18/2015   0.5 E‐mail exchange with client re           $145.00               $145.00    $ 145.00        Disallowed (Because of lumping, Court cannot
                court filings; e‐mail from client; e‐                                                  determine whether services provided are reasonable
                mail from B. Vineyard re names;                                                                   pursuant to section 503(b)(4))
                telephone conference with
5/19/2015   3.5 Prepare for and meet with clients;      $1,015.00             $1,015.00   $ 1,015.00      Disallowed (Because of lumping, Court cannot
                meet with D. McCandless re                                                             determine whether services provided are reasonable
                possible criminal investigation;                                                                  pursuant to section 503(b)(4))
                prepare response e‐mail for
5/20/2015   0.4 Review e‐mail from G. Lungren re         $116.00               $116.00    $ 116.00        Disallowed (Because of lumping, Court cannot
                additional information; e‐mail to                                                      determine whether services provided are reasonable
                SA McCandless re attorney                                                                         pursuant to section 503(b)(4))
                information and additional
5/22/2015   0.1 E‐mail exchange with client re             $0.00                 $0.00 $          ‐                             ‐
5/22/2015   2.7 Draft first set of discovery             $526.50               $526.50   $ 526.50   Disallowed (Court cannot determine whether services
                requests to defendants.                                                             provided are reasonable pursuant to section 503(b)(4);
                                                                                                      Creditors failed to meet their burden that services
                                                                                                     provided related to the criminal case or substantially
                                                                                                                      contributed to case)



5/23/2015   0.3 E‐mail exchange with client re            $87.00                $87.00     $ 87.00     Disallowed (Court cannot determine whether services
                discovery, summary judgment                                                            provided are reasonable pursuant to section 503(b)(4);
                and timing issues relating to mass                                                       Creditors failed to meet their burden that services
                representation.                                                                         provided related to the criminal case or substantially
                                                                                                                         contributed to case)



5/24/2015   0.2 Analyze issues relating to                $58.00                $58.00     $ 58.00     Disallowed (Court cannot determine whether services
                discovery requests.                                                                    provided are reasonable pursuant to section 503(b)(4);
                                                                                                         Creditors failed to meet their burden that services
                                                                                                        provided related to the criminal case or substantially
                                                                                                                         contributed to case)



5/24/2015   2.9 Continue drafting discovery              $565.50               $565.50    $ 565.50     Disallowed (Court cannot determine whether services
                requests.                                                                              provided are reasonable pursuant to section 503(b)(4);
                                                                                                         Creditors failed to meet their burden that services
                                                                                                        provided related to the criminal case or substantially
                                                                                                                         contributed to case)
       Case 16-00927-JDP                              Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                    Desc Main
                                                            Document    Page 117 of 126

5/26/2015   1.5 Continue drafting discovery            $292.50               $292.50    $ 292.50     Disallowed (Court cannot determine whether services
                requests to defendants.                                                              provided are reasonable pursuant to section 503(b)(4);
                                                                                                       Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



5/27/2015   0.2 Save collection of Hull ‐ Valuation      $0.00                 $0.00 $          ‐                             ‐
5/27/2015   0.4 Review e‐mail from client; initial     $116.00               $116.00   $ 116.00         Disallowed (Because of lumping, Court cannot
                review and revise discovery                                                          determine whether services provided are reasonable
                requests.                                                                                       pursuant to section 503(b)(4))

5/28/2015   1.3 Review e‐mail from client; review      $377.00               $377.00    $ 377.00        Disallowed (Because of lumping, Court cannot
                and revise discovery requests;                                                       determine whether services provided are reasonable
                telephone conference with client                                                                pursuant to section 503(b)(4))
                re discovery issues.
5/28/2015   0.9 Discuss discovery request issues       $175.50               $175.50    $ 175.50        Disallowed (Because of lumping, Court cannot
                with L. Davis; revise and revise                                                     determine whether services provided are reasonable
                discovery requests to                                                                           pursuant to section 503(b)(4))
                Bohnenkamps.
5/29/2015   1.8 Review and revise discovery            $522.00               $522.00    $ 522.00     Disallowed (Court cannot determine whether services
                requests.                                                                            provided are reasonable pursuant to section 503(b)(4);
                                                                                                       Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



5/31/2015   1.6 Review comments from client re         $312.00               $312.00    $ 312.00        Disallowed (Because of lumping, Court cannot
                additional requests; revise                                                          determine whether services provided are reasonable
                discovery requests to entities.                                                                 pursuant to section 503(b)(4))

 6/1/2015   1.8 Review and comment on all four         $522.00               $522.00    $ 522.00        Disallowed (Because of lumping, Court cannot
                sets of discovery requests; e‐ mail                                                  determine whether services provided are reasonable
                exchange with client re same;                                                                   pursuant to section 503(b)(4))
                e‐mail exchange with client re
 6/1/2015   1.4 Review and revise discovery            $273.00               $273.00    $ 273.00        Disallowed (Because of lumping, Court cannot
                requests to defendants;                                                              determine whether services provided are reasonable
                conferences and e‐mail                                                                          pursuant to section 503(b)(4))
                correspondence with L. Davis re
 6/2/2015   0.3 E‐mail from client re additional        $87.00                $87.00     $ 87.00        Disallowed (Because of lumping, Court cannot
                information and communication                                                        determine whether services provided are reasonable
                with NY counsel; e‐mail to M.                                                                   pursuant to section 503(b)(4))
                Taylor re information from R.
 6/2/2015   1.2 Final review and revisions to          $234.00               $234.00    $ 234.00     Disallowed (Court cannot determine whether services
                discovery requests; finalize same                                                    provided are reasonable pursuant to section 503(b)(4);
                for service.                                                                           Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



 6/3/2015   1.1 Extended telephone conference          $319.00               $319.00    $ 319.00        Disallowed (Because of lumping, Court cannot
                with clients and NY counsel;                                                         determine whether services provided are reasonable
                telephone conference with clients                                                               pursuant to section 503(b)(4))
                re issues relating to MSJ.
 6/8/2015     0 Review pretrial deadlines                $0.00                 $0.00 $         ‐                              ‐
6/12/2015   0.3 E‐mail from client re                   $87.00                $87.00   $ 87.00          Disallowed (Because of lumping, Court cannot
                communication from NY attorney;                                                      determine whether services provided are reasonable
                attempt to reach M. Murphy;                                                                     pursuant to section 503(b)(4))
                e‐mail to M. Murphy re SJ hearing
6/15/2015   0.7 Review correspondence from             $136.50               $136.50    $ 136.50        Disallowed (Because of lumping, Court cannot
                opposing counsel re hull;                                                            determine whether services provided are reasonable
                conferences with L. Davis re                                                                    pursuant to section 503(b)(4))
                motion to continue and summary
6/15/2015   3.8 E‐mail exchange with M. Murphy’s      $1,102.00             $1,102.00   $ 1,102.00      Disallowed (Because of lumping, Court cannot
                office re hearing date and                                                           determine whether services provided are reasonable
                stipulation; extended telephone                                                                 pursuant to section 503(b)(4))
                conference with A. Little re status
6/16/2015   3.6 Conference with L. Davis re            $702.00               $702.00    $ 702.00        Disallowed (Because of lumping, Court cannot
                motions issues; research issues                                                      determine whether services provided are reasonable
                raised in motion for summary                                                                    pursuant to section 503(b)(4))
                judgment; begin drafting motion
6/16/2015   0.8 E‐mail exchange with client re         $232.00               $232.00    $ 232.00        Disallowed (Because of lumping, Court cannot
                new information re claims of                                                         determine whether services provided are reasonable
                defamation; work on issues                                                                      pursuant to section 503(b)(4))
                relating to response to MSJ and
       Case 16-00927-JDP                                  Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                    Desc Main
                                                                Document    Page 118 of 126

6/17/2015    9.9 Continue drafting memorandum             $1,930.50             $1,930.50   $ 1,930.50      Disallowed (Because of lumping, Court cannot
                 in support of motion to continue;                                                       determine whether services provided are reasonable
                 draft opposition to motion for                                                                     pursuant to section 503(b)(4))
                 summary judgment; review
6/17/2015   10.6 E‐mail to M. Murphy re Stipulation       $3,074.00             $3,074.00   $ 3,074.00      Disallowed (Because of lumping, Court cannot
                 and request to move hearing;                                                            determine whether services provided are reasonable
                 draft Stipulation for Scheduling                                                                   pursuant to section 503(b)(4))
                 Order; review and revise Rule
6/18/2015    0.1 E‐mail exchange with client re              $0.00                 $0.00 $          ‐                             ‐
6/19/2015    0.1 E‐mail from client (no charge to            $0.00                 $0.00 $          ‐                             ‐
6/22/2015    2.9 E‐mail exchange with client re              $0.00                 $0.00 $          ‐                             ‐
6/22/2015    3.2 Review file relating to timing of         $928.00               $928.00   $ 928.00         Disallowed (Because of lumping, Court cannot
                 demands for hull; draft letter to                                                       determine whether services provided are reasonable
                 M. Murphy; analyze issues relating                                                                 pursuant to section 503(b)(4))
                 to claims for mitigation; e‐ mail
6/23/2015    0.2 Finalize documents for filing and           $0.00                 $0.00 $          ‐                             ‐
6/24/2015    1.6 Draft reply in support of Rule 56(f)      $280.00               $280.00   $ 280.00   Disallowed (Court cannot determine whether services
                 motion.                                                                              provided are reasonable pursuant to section 503(b)(4);
                                                                                                        Creditors failed to meet their burden that services
                                                                                                       provided related to the criminal case or substantially
                                                                                                                        contributed to case)



6/25/2015    6.8 Further draft reply brief in support     $1,190.00             $1,190.00   $ 1,190.00   Disallowed (Court cannot determine whether services
                 of Rule 56(f) motion.                                                                   provided are reasonable pursuant to section 503(b)(4);
                                                                                                           Creditors failed to meet their burden that services
                                                                                                          provided related to the criminal case or substantially
                                                                                                                           contributed to case)



6/26/2015    3.7 Review, revise and finalize Reply        $1,073.00             $1,073.00   $ 1,073.00      Disallowed (Because of lumping, Court cannot
                 to Motion for Continuance; work                                                         determine whether services provided are reasonable
                 on issues relating to independent                                                                  pursuant to section 503(b)(4))
                 evidence of W. Scott’s
6/29/2015    2.3 Review and revise proposed                $667.00               $667.00    $ 667.00        Disallowed (Because of lumping, Court cannot
                 Declaration of G. Lungren in                                                            determine whether services provided are reasonable
                 Opposition of Defendants’ Motion                                                                   pursuant to section 503(b)(4))
                 to Strike; e‐mail to G. Lungren re
6/29/2015    7.9 Draft opposition to motion to            $1,382.50             $1,382.50   $ 1,382.50   Disallowed (Court cannot determine whether services
                 strike and supporting                                                                   provided are reasonable pursuant to section 503(b)(4);
                 declarations.                                                                             Creditors failed to meet their burden that services
                                                                                                          provided related to the criminal case or substantially
                                                                                                                           contributed to case)



 7/1/2015    5.9 Prepare for and attend hearing on        $1,711.00             $1,711.00   $ 1,711.00      Disallowed (Because of lumping, Court cannot
                 pending Motions; conference with                                                        determine whether services provided are reasonable
                 M. Murphy following hearing;                                                                       pursuant to section 503(b)(4))
                 telephone conference with
 7/1/2015    1.2 Assist in preparing L. Davis for          $210.00               $210.00    $ 210.00     Disallowed (Court cannot determine whether services
                 hearing on summary judgment;                                                            provided are reasonable pursuant to section 503(b)(4);
                 compile cases relied upon in                                                              Creditors failed to meet their burden that services
                 briefing for same.                                                                       provided related to the criminal case or substantially
                                                                                                                           contributed to case)



 7/2/2015    0.9 Extended telephone conference             $261.00               $261.00    $ 261.00        Disallowed (Because of lumping, Court cannot
                 with A. Little re client’s position on                                                  determine whether services provided are reasonable
                 settlement and discovery issues;                                                                   pursuant to section 503(b)(4))
                 review e‐mail from client re
 7/6/2015    0.1 Review, revise and finalize meet           $29.00                $29.00     $ 29.00     Disallowed (Court cannot determine whether services
                 and confer letter to M.                                                                 provided are reasonable pursuant to section 503(b)(4);
                 Murphy.                                                                                   Creditors failed to meet their burden that services
                                                                                                          provided related to the criminal case or substantially
                                                                                                                           contributed to case)



 7/6/2015    0.4 Draft meet and confer letter re            $70.00                $70.00     $ 70.00     Disallowed (Court cannot determine whether services
                 outstanding discovery.                                                                  provided are reasonable pursuant to section 503(b)(4);
                                                                                                           Creditors failed to meet their burden that services
                                                                                                          provided related to the criminal case or substantially
                                                                                                                           contributed to case)
       Case 16-00927-JDP                             Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                     Desc Main
                                                           Document    Page 119 of 126

 7/7/2015   0.8 Review e‐mail received from client    $232.00              $232.00    $ 232.00          Disallowed (Because of lumping, Court cannot
                (6); extended telephone                                                              determine whether services provided are reasonable
                conference with client re e‐mail,                                                               pursuant to section 503(b)(4))
                settlement, AG complaint;
 7/8/2015   1.4 Review e‐mail from G. Lungren;        $406.00              $406.00    $ 406.00          Disallowed (Because of lumping, Court cannot
                e‐mail from A. Little with                                                           determine whether services provided are reasonable
                financials attached; e‐mail to G.                                                               pursuant to section 503(b)(4))
                Lungren re financials received
 7/9/2015     0 Review financial statements;            $0.00                $0.00 $          ‐                               ‐
 7/9/2015     0 Conference call with B. Coonts re       $0.00                $0.00 $          ‐                               ‐
 7/9/2015   1.1 Analyze issues relating to            $319.00              $319.00   $ 319.00           Disallowed (Because of lumping, Court cannot
                financials provided by Defendants;                                                   determine whether services provided are reasonable
                telephone conference with S.                                                                    pursuant to section 503(b)(4))
                Guyon with the AG’s office; e‐mail
7/10/2015   0.2 E‐mail exchange with client re AG      $58.00               $58.00     $ 58.00       Disallowed (Court cannot determine whether services
                complaint.                                                                           provided are reasonable pursuant to section 503(b)(4);
                                                                                                       Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



7/13/2015   2.9 Brief review of documents             $841.00              $841.00    $ 841.00          Disallowed (Because of lumping, Court cannot
                received from Defendants; meet                                                       determine whether services provided are reasonable
                with A. Little and J. Stearns (TVM                                                              pursuant to section 503(b)(4))
                Controller).
7/14/2015     0 Receive Exhibits A & B to               $0.00                $0.00 $         ‐                             ‐
7/14/2015   0.1 E‐mail exchange with A. Little re      $29.00               $29.00   $ 29.00   Disallowed (Court cannot determine whether services
                affidavit.                                                                     provided are reasonable pursuant to section 503(b)(4);
                                                                                                 Creditors failed to meet their burden that services
                                                                                                provided related to the criminal case or substantially
                                                                                                                 contributed to case)



7/15/2015   0.5 Conference call with NY counsel re    $145.00              $145.00    $ 145.00       Disallowed (Court cannot determine whether services
                litigation.                                                                          provided are reasonable pursuant to section 503(b)(4);
                                                                                                       Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



7/16/2015   1.8 Review discovery response             $522.00              $522.00    $ 522.00          Disallowed (Because of lumping, Court cannot
                received from Defendants;                                                            determine whether services provided are reasonable
                analyze issues relating thereto;                                                                pursuant to section 503(b)(4))
                review and comment on Affidavit
7/17/2015   0.7 Telephone conference with A.          $203.00              $203.00    $ 203.00          Disallowed (Because of lumping, Court cannot
                Little re Affidavit; telephone                                                       determine whether services provided are reasonable
                conference with M. Murphy’s                                                                     pursuant to section 503(b)(4))
                office; e‐mail to client re same;
7/20/2015   1.2 Telephone conference with AG’s        $348.00              $348.00    $ 348.00          Disallowed (Because of lumping, Court cannot
                office re complaint and public                                                       determine whether services provided are reasonable
                records request; telephone                                                                      pursuant to section 503(b)(4))
                conference with client re same;
7/21/2015   0.1 Telephone conference with M.           $29.00               $29.00     $ 29.00       Disallowed (Court cannot determine whether services
                Murphy re settlement (2).                                                            provided are reasonable pursuant to section 503(b)(4);
                                                                                                       Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



7/22/2015   1.5 Telephone conference with client      $435.00              $435.00 $ 435.00             Disallowed (Because of lumping, Court cannot
                re status of case; telephone                                                         determine whether services provided are reasonable
                conference with M. Murphy re                                                                    pursuant to section 503(b)(4))
                settlement and discovery issues;
7/23/2015     0 Review file re Oregon Subpoena.         $0.00                $0.00 $             ‐                               ‐
7/23/2015   0.2 E‐mail exchange with M. Murphy         $58.00               $58.00 $ 58.00           Disallowed (Court cannot determine whether services
                re discovery production                                                              provided are reasonable pursuant to section 503(b)(4);
                issues; analyze the same.                                                              Creditors failed to meet their burden that services
                                                                                                      provided related to the criminal case or substantially
                                                                                                                       contributed to case)



7/24/2015     0 Research procedures for service of      $0.00                $0.00 $             ‐                            ‐
7/24/2015   0.4 E‐mail from M. Murphy re              $116.00              $116.00 $ 116.00             Disallowed (Because of lumping, Court cannot
                discovery production issues;                                                         determine whether services provided are reasonable
                analyze the same; work on                                                                       pursuant to section 503(b)(4))
                Subpoena to C. Mahr CPA; analyze
       Case 16-00927-JDP                              Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                  Desc Main
                                                            Document    Page 120 of 126

7/27/2015   1.5 Research issues re foreign             $217.50              $217.50 $ 217.50          Disallowed (Because of lumping, Court cannot
                subpoena; review Oregon Court                                                      determine whether services provided are reasonable
                website; telephone call to Clerk re                                                           pursuant to section 503(b)(4))
                issuance of foreign subpoena
7/28/2015     0 Review and revise pleadings re           $0.00                $0.00 $          ‐                               ‐
7/28/2015     0 Work on Subpoena to CPA; review          $0.00                $0.00 $          ‐                               ‐
7/28/2015   0.6 Review draft subpoena to               $105.00              $105.00 $ 105.00       Disallowed (Court cannot determine whether services
                accountant; make revisions to                                                      provided are reasonable pursuant to section 503(b)(4);
                same.                                                                                Creditors failed to meet their burden that services
                                                                                                    provided related to the criminal case or substantially
                                                                                                                     contributed to case)



7/29/2015   0.9 E‐mail exchange with client re FBI     $261.00              $261.00 $ 261.00          Disallowed (Because of lumping, Court cannot
                meeting; discovery and settlement                                                  determine whether services provided are reasonable
                issues; e‐mail exchange with D.                                                               pursuant to section 503(b)(4))
                McClure re mirror
7/30/2015   0.2 E‐mail exchange with client re          $58.00               $58.00 $ 58.00        Disallowed (Court cannot determine whether services
                meeting with FBI agent and                                                         provided are reasonable pursuant to section 503(b)(4);
                subpoena issues.                                                                     Creditors failed to meet their burden that services
                                                                                                    provided related to the criminal case or substantially
                                                                                                                     contributed to case)



7/31/2015   0.5 Conference with L. Davis re             $97.50               $97.50 $ 97.50        Disallowed (Court cannot determine whether services
                prejudgment writ and receivership                                                  provided are reasonable pursuant to section 503(b)(4);
                issues.                                                                              Creditors failed to meet their burden that services
                                                                                                    provided related to the criminal case or substantially
                                                                                                                     contributed to case)



7/31/2015   0.5 E‐mail exchange with client re         $145.00              $145.00 $ 145.00       Disallowed (Court cannot determine whether services
                discovery efforts legal strategies                                                 provided are reasonable pursuant to section 503(b)(4);
                considered; e‐mail exchange with                                                     Creditors failed to meet their burden that services
                client re meeting with FBI.                                                         provided related to the criminal case or substantially
                                                                                                                     contributed to case)



 8/3/2015   2.5 Prepare for and meet with SA           $725.00              $725.00 $ 725.00          Disallowed (Because of lumping, Court cannot
                McCandless; extended telephone                                                     determine whether services provided are reasonable
                conference with client re                                                                     pursuant to section 503(b)(4))
                conference with FBI and status of
 8/4/2015   0.3 Review e‐mail from client re            $87.00               $87.00 $ 87.00        Disallowed (Court cannot determine whether services
                spreadsheets and correspondence                                                    provided are reasonable pursuant to section 503(b)(4);
                from M. Murphy.                                                                      Creditors failed to meet their burden that services
                                                                                                    provided related to the criminal case or substantially
                                                                                                                     contributed to case)



8/10/2015   1.1 E‐mail from client re additional       $319.00              $319.00 $ 319.00          Disallowed (Because of lumping, Court cannot
                information; telephone                                                             determine whether services provided are reasonable
                conference with T. Pickens re                                                                 pursuant to section 503(b)(4))
                status of litigation; telephone
8/11/2015   0.1 E‐mail from client re request from       $0.00                $0.00 $          ‐                               ‐
8/12/2015   0.4 Review New York fraud complaint         $78.00               $78.00 $ 78.00        Disallowed (Court cannot determine whether services
                and analyze issues relating                                                        provided are reasonable pursuant to section 503(b)(4);
                thereto.                                                                             Creditors failed to meet their burden that services
                                                                                                    provided related to the criminal case or substantially
                                                                                                                     contributed to case)



8/12/2015   0.1 E‐mail from client (No charge to         $0.00                $0.00 $          ‐                            ‐
8/13/2015   2.3 Review Complaint filed by M. Fox       $667.00              $667.00 $ 667.00          Disallowed (Because of lumping, Court cannot
                and analyze impact on pending                                                      determine whether services provided are reasonable
                actions; extended telephone                                                                   pursuant to section 503(b)(4))
                conference with A. Little re same;
8/14/2015   0.9 E‐mail to D. McCandless re             $261.00              $261.00 $ 261.00          Disallowed (Because of lumping, Court cannot
                Complaint; analyze bankruptcy                                                      determine whether services provided are reasonable
                issues relating to involuntary                                                                pursuant to section 503(b)(4))
                bankruptcy.
8/18/2015   0.6 E‐mail from client re articles and     $174.00              $174.00 $ 174.00          Disallowed (Because of lumping, Court cannot
                happening in NY; extended                                                          determine whether services provided are reasonable
                telephone conference with S.                                                                  pursuant to section 503(b)(4))
                Guyon re AG’s complaint; e‐mail
         Case 16-00927-JDP                               Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                     Desc Main
                                                               Document    Page 121 of 126

 8/20/2015    1.1 Extended telephone conference           $319.00                             $319.00 $ 319.00           Disallowed (Court cannot determine whether services
                  with client re status of matter;                                                                       provided are reasonable pursuant to section 503(b)(4);
                  e‐mail exchange with A. Little;                                                                          Creditors failed to meet their burden that services
                  review e‐mail from client.                                                                              provided related to the criminal case or substantially
                                                                                                                                           contributed to case)



 8/24/2015    0.1 E‐mail from client re questions for      $29.00                              $29.00 $ 29.00            Disallowed (Court cannot determine whether services
                  NJA employee; telephone                                                                                provided are reasonable pursuant to section 503(b)(4);
                  conference with A. Little re status                                                                      Creditors failed to meet their burden that services
                  of Bohnenkamp                                                                                           provided related to the criminal case or substantially
                  representation and financial                                                                                             contributed to case)
                  information.

 8/25/2015    0.3 Review e‐mail from client re list of     $87.00                              $87.00 $ 87.00            Disallowed (Court cannot determine whether services
                  questions and respond                                                                                  provided are reasonable pursuant to section 503(b)(4);
                  thereto.                                                                                                 Creditors failed to meet their burden that services
                                                                                                                          provided related to the criminal case or substantially
                                                                                                                                           contributed to case)



 8/31/2015    0.3 E‐mail from A. Little re splitting       $87.00                              $87.00 $ 87.00            Disallowed (Court cannot determine whether services
                  costs; telephone conference                                                                            provided are reasonable pursuant to section 503(b)(4);
                  with A. Little re same.                                                                                  Creditors failed to meet their burden that services
                                                                                                                          provided related to the criminal case or substantially
                                                                                                                                           contributed to case)



  9/8/2015    1.7 E‐mail from client; extended            $493.00                             $493.00 $ 493.00           Disallowed (Court cannot determine whether services
                  telephone conference with A.                                                                           provided are reasonable pursuant to section 503(b)(4);
                  Little                                                                                                   Creditors failed to meet their burden that services
                  re joint representation of victims                                                                      provided related to the criminal case or substantially
                  and status of motions; e‐mail to                                                                                         contributed to case)
                  client re same.

  9/9/2015    0.1   E‐mail from client to AG's office       $0.00                               $0.00   $            ‐                               ‐
 9/15/2015    0.1   E‐mail to A. Little re joint            $0.00                               $0.00   $            ‐                               ‐
 9/16/2015    0.9   E‐mail exchange with client re        $261.00   $261.00                     $0.00   $            ‐                               ‐
 9/17/2015    0.7   E‐mail to G. Lungren re joint         $203.00                             $203.00   $ 203.00         Disallowed (Court cannot determine whether services
                    representation issues; extended                                                                      provided are reasonable pursuant to section 503(b)(4);
                    telephone conference with client                                                                       Creditors failed to meet their burden that services
                    re same.                                                                                              provided related to the criminal case or substantially
                                                                                                                                           contributed to case)



  9/18/2015   0.1   E‐mail from clients re joint            $0.00                               $0.00   $            ‐                              ‐
  9/23/2015   0.6   Telephone conference with A.          $174.00   $174.00                     $0.00   $            ‐                              ‐
  10/2/2015     0   Telephone conference with clients       $0.00                               $0.00   $            ‐                              ‐
10/13/2015      0   Telephone conference with A.            $0.00                               $0.00   $            ‐                              ‐
10/14/2015      0   Work on document production             $0.00                               $0.00   $            ‐                              ‐
                                                                              $0.00   $0.00                  $0.00
Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48   Desc Main
                          Document    Page 122 of 126




  Exhibit 1 to In re Treasure Valley Marine, Inc.
                                       -
                     Hawley Troxell Costs
            Case 16-00927-JDP                           Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                                                                Desc Main
                                                              Document    Page 123 of 126

Exhibit 1 - Hawley Troxell Costs
Transaction Description of Cost                                Quantity Cost      Excluded Petition      Criminal       Substantial                      Court's Reason for
Date                                                                    Amount    (amount (503(b)(3)(A)) (503(b)(3)(C)) Contribution                  Allowance/Disallowance
                                                                                  not being                             (503(b)(3)(D))
2/4/2015     Messenger                                               0      $0.00                                $0.00 $              ‐                              ‐
2/4/2015     Court Fees ‐ ADA COUNTY CLERK To obtain copy            1     $23.00                               $23.00       $ 23.00             Disallowed (Court cannot determine
             of complaint in case                                                                                                              whether services provided are reasonable
             no.: CV OV 2015‐01589                                                                                                             pursuant to section 503(b)(4); Creditors
                                                                                                                                               failed to meet their burden that services
                                                                                                                                                provided related to the criminal case or
                                                                                                                                                   substantially contributed to case)




2/12/2015    Court Fees ‐ ADA COUNTY CLERK Clerk's Fee to            1    $221.00                                $221.00        $ 221.00         Disallowed (Court cannot determine
             File Complaint                                                                                                                    whether services provided are reasonable
                                                                                                                                               pursuant to section 503(b)(4); Creditors
                                                                                                                                               failed to meet their burden that services
                                                                                                                                                provided related to the criminal case or
                                                                                                                                                   substantially contributed to case)




2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1      $7.14      $7.14                       $0.00    $              ‐                        ‐
             Cards Return windlass to Good Automatic
             Windlass, Inc. for Lungreens ‐Pickup charge‐

2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1      $7.14      $7.14                       $0.00    $              ‐                        ‐
             Cards Return rope/chain to Good Automatic
             Windlass, Inc. for Lungreens ‐Pickup
             charge‐
2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1     $85.11     $85.11                       $0.00    $              ‐                        ‐
             Cards Return windlass to Good Automatic
             Windlass, Inc. for Lungreens ‐Shipping charges‐

2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1     $76.11     $76.11                       $0.00    $              ‐                        ‐
             Cards Return rope/chain to Good Automatic
             Windlass, Inc. for Lungreens ‐Shipping
             charges‐
2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1     $17.39     $17.39                       $0.00    $              ‐                        ‐
             Cards Return alarm
             system to Aqualarm for Lungreens ‐Shipping
             charges‐
2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1     $16.85     $16.85                       $0.00    $              ‐                        ‐
             Cards Return misc.
             items to Lungreens ‐Shipping Charge‐

2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1     $19.27     $19.27                       $0.00    $              ‐                        ‐
             Cards Return misc.
             items to Lungreens ‐Shipping Charge‐

2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1      $6.02      $6.02                       $0.00    $              ‐                        ‐
             Cards Return alarm
             system to Aqualarm for Lungreens ‐ Pickup
             charges‐
2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1      $6.02      $6.02                       $0.00    $              ‐                        ‐
             Cards Return misc.
             items to Lungreens ‐Pickup charge‐

2/26/2015    Client Charges ‐ Wells Fargo Bank ‐ Commercial          1      $6.02      $6.02                       $0.00    $              ‐                        ‐
             Cards Return misc.
             items to Lungreens ‐Pickup charge‐

2/26/2015    Copying                                                28      $5.04                                  $5.04         $ 5.04          Disallowed (Court cannot determine
                                                                                                                                               whether services provided are reasonable
                                                                                                                                               pursuant to section 503(b)(4); Creditors
                                                                                                                                               failed to meet their burden that services
                                                                                                                                                provided related to the criminal case or
                                                                                                                                                   substantially contributed to case)
            Case 16-00927-JDP                          Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                               Desc Main
                                                             Document    Page 124 of 126

3/18/2015    Client Charges ‐ ACCESS IDAHO UCC Search(3) ‐     1     $43.00        $43.00       $ 43.00          Disallowed (Court cannot determine
             Title MVR(4)                                                                                      whether services provided are reasonable
                                                                                                               pursuant to section 503(b)(4); Creditors
                                                                                                               failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




4/7/2015     Client Charges ‐ TRI‐COUNTY PROCESS SERVING       1     $77.00        $77.00       $ 77.00          Disallowed (Court cannot determine
             Summons and                                                                                       whether services provided are reasonable
             complaint, service upon R. Bohnenkamp on                                                          pursuant to section 503(b)(4); Creditors
             03/30/2015                                                                                        failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




4/7/2015     Client Charges ‐ TRI‐COUNTY PROCESS SERVING       1     $37.00        $37.00       $ 37.00          Disallowed (Court cannot determine
             Summons and                                                                                       whether services provided are reasonable
             complaint, service upon C. Bohnenkamp on                                                          pursuant to section 503(b)(4); Creditors
             03/30/2015                                                                                        failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




4/7/2015     Client Charges ‐ TRI‐COUNTY PROCESS SERVING       1     $52.00        $52.00       $ 52.00          Disallowed (Court cannot determine
             Summons and                                                                                       whether services provided are reasonable
             complaint, service upon Treasure Valley MArine                                                    pursuant to section 503(b)(4); Creditors
             Co. on 04/01/2015                                                                                 failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




4/7/2015     Client Charges ‐ TRI‐COUNTY PROCESS SERVING       1     $37.00        $37.00       $ 37.00          Disallowed (Court cannot determine
             Summons and complaint, service upon                                                               whether services provided are reasonable
             Bohnenkamps Whitewater Customs, Inc. on                                                           pursuant to section 503(b)(4); Creditors
             04/01/2015                                                                                        failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




4/14/2015    Client Charges ‐ PETTY CASH Misc Court Costs      1      $8.00         $8.00        $ 8.00          Disallowed (Court cannot determine
             and Copies                                                                                        whether services provided are reasonable
                                                                                                               pursuant to section 503(b)(4); Creditors
                                                                                                               failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




4/21/2015    Client Charges ‐ TRI‐COUNTY PROCESS SERVING       1    $122.00       $122.00       $ 122.00         Disallowed (Court cannot determine
             Summons & Complaint                                                                               whether services provided are reasonable
             Niagara Jet Adventrures, LLC Served on                                                            pursuant to section 503(b)(4); Creditors
             04/21/2015                                                                                        failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)




5/11/2015    Messenger                                          0     $0.00         $0.00   $              ‐                         ‐
5/11/2015    Copying                                          114    $20.52        $20.52       $ 20.52          Disallowed (Court cannot determine
                                                                                                               whether services provided are reasonable
                                                                                                               pursuant to section 503(b)(4); Creditors
                                                                                                               failed to meet their burden that services
                                                                                                                provided related to the criminal case or
                                                                                                                   substantially contributed to case)
            Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                              Desc Main
                                      Document    Page 125 of 126

5/11/2015    Copying                 135   $24.30           $24.30       $ 24.30         Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




5/11/2015    Copying                  46    $8.28            $8.28       $ 8.28          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




5/15/2015    Copying                  6     $1.08            $1.08       $ 1.08          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/1/2015     Copying                  31    $5.58            $5.58       $ 5.58          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/2/2015     Copying                  12    $2.16            $2.16       $ 2.16          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/17/2015    Copying                  5     $0.90            $0.90       $ 0.90          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/17/2015    Copying                 159   $28.62           $28.62       $ 28.62         Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/18/2015    Messenger                 0    $0.00            $0.00   $             ‐                         ‐
6/23/2015    Copying                  28    $5.04            $5.04       $ 5.04          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)
            Case 16-00927-JDP   Doc 117 Filed 10/15/20 Entered 10/15/20 11:18:48                              Desc Main
                                      Document    Page 126 of 126

6/29/2015    Copying                  15    $2.70            $2.70       $ 2.70          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/29/2015    Copying                  38    $6.84            $6.84       $ 6.84          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/29/2015    Copying                  4     $0.72            $0.72       $ 0.72          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




6/29/2015    Copying                  26    $4.68            $4.68       $ 4.68          Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




7/17/2015    Messenger                0     $0.00            $0.00   $             ‐                         ‐
8/12/2015    Messenger                1    $18.00           $18.00       $ 18.00         Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




8/13/2015    Messenger                1    $18.00           $18.00       $ 18.00         Disallowed (Court cannot determine
                                                                                       whether services provided are reasonable
                                                                                       pursuant to section 503(b)(4); Creditors
                                                                                       failed to meet their burden that services
                                                                                        provided related to the criminal case or
                                                                                           substantially contributed to case)




                                                                                                $0.00 in costs allowed
